




--------------------------------------------------------------------------------



FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
AIMCO PROPERTIES, L.P.
a Delaware limited partnership
______________________
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP
AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM
AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO THE EFFECT
THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article 1 DEFINED TERMS
1
Article 2 ORGANIZATIONAL MATTERS
16
 
Section 2.1
Organization
16
 
Section 2.2
Name
16
 
Section 2.3
Registered Office and Agent; Principal Office
16
 
Section 2.4
Power of Attorney
16
 
Section 2.5
Term
17
Article 3 PURPOSE
17
 
Section 3.1
Purpose and Business
17
 
Section 3.2
Powers
18
 
Section 3.3
Partnership Only for Purposes Specified
18
 
Section 3.4
Representations and Warranties by the Parties
18
Article 4 CAPITAL CONTRIBUTIONS
20
 
Section 4.1
Capital Contributions of the Partners
20
 
Section 4.2
Issuances of Additional Partnership Interests
20
 
Section 4.3
Additional Funds
21
 
Section 4.4
Stock Option Plans
22
 
Section 4.5
No Interest; No Return
23
 
Section 4.6
Conversion of Junior Shares
23
Article 5 DISTRIBUTIONS
23
 
Section 5.1
Requirement and Characterization of Distributions
23
 
Section 5.2
Distributions in Kind
23
 
Section 5.3
Amounts Withheld
24
 
Section 5.4
Distributions Upon Liquidation
24
 
Section 5.5
Restricted Distributions
24
Article 6 ALLOCATIONS
24
 
Section 6.1
Timing and Amount of Allocations of Net Income and Net Loss
24
 
Section 6.2
General Allocations
24
 
Section 6.3
Additional Allocation Provisions
25
 
Section 6.4
Tax Allocations
27
Article 7 MANAGEMENT AND OPERATIONS OF BUSINESS
27
 
Section 7.1
Management
27
 
Section 7.2
Certificate of Limited Partnership
30
 
Section 7.3
Restrictions on General Partner’s Authority
30
 
Section 7.4
Reimbursement of the General Partner
32
 
Section 7.5
Outside Activities of the Previous General Partner and the General Partner
32
 
Section 7.6
Contracts with Affiliates
32
 
Section 7.7
Indemnification
33



i

--------------------------------------------------------------------------------




 
Section 7.8
Liability of the General Partner
34
 
Section 7.9
Other Matters Concerning the General Partner
35
 
Section 7.10
Title to Partnership Assets
36
 
Section 7.11
Reliance by Third Parties
36
Article 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
36
 
Section 8.1
Limitation of Liability
36
 
Section 8.2
Management of Business
36
 
Section 8.3
Outside Activities of Limited Partners
36
 
Section 8.4
Return of Capital
37
 
Section 8.5
Rights of Limited Partners Relating to the Partnership
37
 
Section 8.6
Redemption Rights of Qualifying Parties
38
 
Section 8.7
Partnership Right to Call Limited Partner Interests
41
Article 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS
41
 
Section 9.1
Records and Accounting
41
 
Section 9.2
Fiscal Year
41
 
Section 9.3
Reports
41
Article 10 TAX MATTERS
42
 
Section 10.1
Preparation of Tax Returns
42
 
Section 10.2
Tax Elections
42
 
Section 10.3
Tax Matters Partner
42
 
Section 10.4
Partnership Representative
43
 
Section 10.5
Withholding for Taxes, Etc.
45
Article 11 TRANSFERS AND WITHDRAWALS
46
 
Section 11.1
Transfer
46
 
Section 11.2
Transfer of General Partner’s Partnership Interest
46
 
Section 11.3
Limited Partners’ Rights to Transfer
47
 
Section 11.4
Substituted Limited Partners
49
 
Section 11.5
Assignees
49
 
Section 11.6
General Provisions
49
Article 12 ADMISSION OF PARTNERS
50
 
Section 12.1
Admission of Successor General Partner
50
 
Section 12.2
Admission of Additional Limited Partners
50
 
Section 12.3
Amendment of Agreement and Certificate of Limited Partnership
51
 
Section 12.4
Admission of Initial Limited Partners
51
Article 13 DISSOLUTION, LIQUIDATION AND TERMINATION
51
 
Section 13.1
Dissolution
51
 
Section 13.2
Winding Up
52
 
Section 13.3
Deemed Distribution and Recontribution
53
 
Section 13.4
Rights of Limited Partners
53
 
Section 13.5
Notice of Dissolution
53
 
Section 13.6
Cancellation of Certificate of Limited Partnership
53
 
Section 13.7
Reasonable Time for Winding-Up
53



ii

--------------------------------------------------------------------------------




Article 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS
54
 
Section 14.1
Procedures for Actions and Consents of Partners
54
 
Section 14.2
Amendments
54
 
Section 14.3
Meetings of the Partners
54
Article 15 GENERAL PROVISIONS
55
 
Section 15.1
Addresses and Notice
55
 
Section 15.2
Titles and Captions
55
 
Section 15.3
Pronouns and Plurals
55
 
Section 15.4
Further Action
55
 
Section 15.5
Binding Effect
55
 
Section 15.6
Waiver
55
 
Section 15.7
Counterparts
55
 
Section 15.8
Applicable Law
55
 
Section 15.9
Entire Agreement
56
 
Section 15.10
Invalidity of Provisions
56
 
Section 15.11
Limitation to Preserve REIT Status
56
 
Section 15.12
No Partition
56
 
Section 15.13
No Third-Party Rights Created Hereby
57
 
 
 
 
 
 
EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS
A-1
EXHIBIT B
EXAMPLES REGARDING ADJUSTMENT FACTOR
B-1
EXHIBIT C
LIST OF DESIGNATED PARTIES
C-1
EXHIBIT D
NOTICE OF REDEMPTION
D-1
EXHIBIT E
FORM OF UNIT CERTIFICATE
E-1
EXHIBIT F
PARTNERSHIP UNIT DESIGNATION OF THE CLASS I HIGH PERFORMANCE PARTNERSHIP UNITS
F-1
EXHIBIT G
PARTNERSHIP UNIT DESIGNATION OF THE CLASS ONE PARTNERSHIP PREFERRED UNITS
G-1
EXHIBIT H
PARTNERSHIP UNIT DESIGNATION OF THE CLASS TWO PARTNERSHIP PREFERRED UNITS
H-1
EXHIBIT I
PARTNERSHIP UNIT DESIGNATION OF THE CLASS THREE PARTNERSHIP PREFERRED UNITS
I-1
EXHIBIT J
PARTNERSHIP UNIT DESIGNATION OF THE CLASS FOUR PARTNERSHIP PREFERRED UNITS
J-1
EXHIBIT K
PARTNERSHIP UNIT DESIGNATION OF THE CLASS SIX PARTNERSHIP PREFERRED UNITS
K-1
EXHIBIT L
PARTNERSHIP UNIT DESIGNATION OF THE CLASS SEVEN PARTNERSHIP PREFERRED UNITS
L-1
EXHIBIT M
PARTNERSHIP UNIT DESIGNATION OF THE CLASS A PARTNERSHIP PREFERRED UNITS OF AIMCO
PROPERTIES, L.P.
M-1
EXHIBIT N
PARTNERSHIP UNIT DESIGNATION OF THE CLASS NINE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
N-1
EXHIBIT O
PARTNERSHIP UNIT DESIGNATION OF THE CLASS TEN PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
O-1
EXHIBIT P
PARTNERSHIP UNIT DESIGNATION OF THE LTIP UNITS OF AIMCO PROPERTIES, L.P.
P-1



iii

--------------------------------------------------------------------------------










iv

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO
PROPERTIES, L.P., dated as of July 29, 1994, and restated as of April 8, 2019
(the “Amendment Date”), is entered into by and among Apartment Investment and
Management Company, a Maryland corporation (the “Previous General Partner”),
AIMCO-GP, Inc., a Delaware corporation, AIMCO-LP Trust, a Delaware statutory
trust (the “Special Limited Partner”), and the other Limited Partners (as
defined below).
WHEREAS, AIMCO-GP, Inc., as the General Partner, has approved an amendment and
restatement of the Agreement of Limited Partnership of AIMCO Properties, L.P. on
the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article 1
DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.
“Actions” has the meaning set forth in Section 7.7 hereof.
“Additional Funds” has the meaning set forth in Section 4.3A hereof.
“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.2 and Section 12.2 hereof and who is
shown as such on the books and records of the Partnership.
“Adjusted Capital Account Deficit” means, with respect to any Holder, the
deficit balance, if any, in such Holder’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(i)decrease such deficit by any amounts that such Holder is obligated to restore
pursuant to this Agreement or by operation of law upon liquidation of such
Holder’s Partnership Interest or is deemed to be obligated to restore pursuant
to the penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and
(ii)    increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
“Adjustment Factor” means 1.0; provided, however, that in the event that:
(i)    the Previous General Partner (a) declares or pays a dividend on its
outstanding REIT Shares in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares in REIT Shares, (b) splits or subdivides its
outstanding REIT Shares or (c) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the


1

--------------------------------------------------------------------------------




Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
(ii)    the Previous General Partner distributes any rights, options or warrants
to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
(iii)    the Previous General Partner shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Previous General Partner, the General
Partner and/or the Special Limited Partner pursuant to a pro rata distribution
by the Partnership, then the Adjustment Factor shall be adjusted to equal the
amount determined by multiplying the Adjustment Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator shall be such Value of a REIT Share on the date fixed for such
determination and (ii) the denominator shall be the Value of a REIT Share on the
dates fixed for such determination less the then fair market value (as
determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.
Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event. Notwithstanding the foregoing, in the event of any transaction
described above with respect to REIT Shares that would otherwise require an
adjustment to the Adjustment Factor, no such adjustment shall be made if the
Partnership concurrently effects a similar and proportional transaction with
respect to the Partnership Common Units. If the Previous General Partner makes
an Elective Dividend, no adjustment to the Adjustment Factor shall be made if
the Partnership concurrently makes a distribution to Holders of Partnership
Common Units in an amount per Unit consisting of either (x) (i) a number of
Partnership Common Units (or fraction thereof) equal to the aggregate number of
REIT Shares paid as a dividend with respect to all REIT Shares, divided by the
total number of REIT Shares outstanding as of the record date for such dividend,
and (ii) cash in an amount equal to the aggregate amount of cash paid as a
dividend with respect to all REIT Shares, divided by the total number of REIT
Shares outstanding as of the record date for such dividend, or (y) cash in an
amount equal to the aggregate value, as determined in good faith by the General
Partner, of both the REIT Shares and the cash paid as a dividend with respect to
all REIT Shares, divided by the total number of REIT Shares outstanding as of
the record date for such dividend (the portion of such cash amount in clause (y)
that is attributable to the value of the REIT Shares paid as a dividend is
referred to herein as the “Elective Dividend Cash Payment”). For illustrative
purposes, examples of adjustments to the Adjustment Factor are set forth on
Exhibit B attached hereto.


2

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” means this Fifth Amended and Restated Agreement of Limited
Partnership of AIMCO Properties, L.P., as it may be amended, supplemented or
restated from time to time.
“Aimco Partners” means the Previous General Partner and its Subsidiaries,
excluding the Partnership and its Subsidiaries.
“Aimco Partners Sharing Percentage” means a percentage equal to 100% minus the
Non-Aimco Holders Sharing Percentage.
“Amendment Date” has the meaning set forth in the preamble hereto.
“Applicable Percentage” has the meaning set forth in Section 8.6B hereof.
“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith. Such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.
“Assignee” means a Person to whom one or more Partnership Common Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.
“Available Cash” means, with respect to any period for which such calculation is
being made,
(i)    the sum, without duplication, of:
(1)    the Partnership’s Net Income or Net Loss (as the case may be) for such
period,
(2)    Depreciation and all other noncash charges to the extent deducted in
determining Net Income or Net Loss for such period,
(3)    the amount of any reduction in reserves of the Partnership referred to in
clause (ii)(6) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
(4)    the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Partnership property for such period
over the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period (excluding Terminating
Capital Transactions), and
(5)    all other cash received (including amounts previously accrued as Net
Income and amounts of deferred income) or any net amounts borrowed by the
Partnership for such period that was not included in determining Net Income or
Net Loss for such period;
(ii)    less the sum, without duplication, of:
(1)    all principal debt payments made during such period by the Partnership,


3

--------------------------------------------------------------------------------




(2)    capital expenditures made by the Partnership during such period,
(3)    investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clause (ii)(1) or
clause (ii)(2) above,
(4)    all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period (including amounts paid in respect of
expenses previously accrued),
(5)    any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period,
(6)    the amount of any increase in reserves (including, without limitation,
working capital reserves) established during such period that the General
Partner determines are necessary or appropriate in its sole and absolute
discretion,
(7)    any amount distributed or paid in redemption of any Limited Partner
Interest or Partnership Units including, without limitation, any Cash Amount
paid, and
(8)    any Elective Dividend Cash Payment.
Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Denver, Colorado, Los Angeles, California or New York, New
York are authorized or required by law to close.
“Capital Account” means, with respect to any Holder, the Capital Account
maintained by the General Partner for such Holder on the Partnership’s books and
records in accordance with the following provisions:
(a)    To each Holder’s Capital Account, there shall be added such Holder’s
Capital Contributions, such Holder’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the principal amount of any Partnership liabilities
assumed by such Holder or that are secured by any property distributed to such
Holder.
(b)    From each Holder’s Capital Account, there shall be subtracted the amount
of cash and the Gross Asset Value of any property distributed to such Holder
pursuant to any provision of this Agreement, such Holder’s distributive share of
Net Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 6.3 hereof, and the principal amount of any
liabilities of such Holder assumed by the Partnership or that are secured by any
property contributed by such Holder to the Partnership.
(c)    In the event any interest in the Partnership is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent that it relates to the Transferred
interest.
(d)    In determining the principal amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.
(e)    The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts are maintained in order to comply with
such Regulations, the General


4

--------------------------------------------------------------------------------




Partner may make such modification provided that such modification will not have
a material effect on the amounts distributable to any Holder without such
Holder’s Consent. The General Partner also shall (i) make any adjustments that
are necessary or appropriate to maintain equality between the Capital Accounts
of the Holders and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704‑1(b) or Section 1.704-2.
“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership pursuant to Section 4.1, 4.2 or 4.3 hereof or is
deemed to contribute pursuant to Section 4.4 hereof.
“Cash Amount” means the lesser of (a) an amount of cash equal to the product of
(i) the Value of a REIT Share and (ii) the REIT Shares Amount determined as of
the applicable Valuation Date or (b) in the case of a Declination followed by a
Public Offering Funding, the Public Offering Funding Amount.
“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.
“Charter” means the Articles of Amendment and Restatement of the Previous
General Partner filed with the Maryland State Department of Assessments and
Taxation on July 19, 1994, as amended, supplemented or restated from time to
time.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific Section or Sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
“Company Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Previous General Partner or any
corporation that is then a Subsidiary of the Previous General Partner.
“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.
“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by a Majority in Interest
of the Limited Partners, in their reasonable discretion.
“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or deemed contributed to the Partnership on termination and
reconstitution thereof pursuant to Code Section 708).
“Controlled Entity” means, as to any Limited Partner, (a) any corporation more
than fifty percent (50%) of the outstanding voting stock of which is owned by
such Limited Partner or such Limited Partner’s Family Members, (b) any trust,
whether or not revocable, of which such Limited Partner or such Limited
Partner’s Family Members are the sole beneficiaries, (c) any partnership of
which such Limited Partner is the managing partner and in which such Limited
Partner or such Limited Partner’s Family Members hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Limited Partner
is the manager and in which such Limited Partner or such Limited Partner’s
Family Members hold membership interests representing at least twenty-five
percent (25%) of such limited liability company’s capital and profits.


5

--------------------------------------------------------------------------------




“Controlling Person” means any Person, whatever his or her title, who performs
executive or senior management functions for the General Partner or its
Affiliates similar to those of directors, executive management and senior
management, or any Person who either holds a two percent (2%) or more equity
interest in the General Partner or its Affiliates, or has the power to direct or
cause the direction of the General Partner or its Affiliates, whether through
the ownership of voting securities, by contract or otherwise, or, in the absence
of a specific role or title, any Person having the power to direct or cause the
direction of the management-level employees and policies of the General Partner
or its Affiliates. It is not intended that every Person who carries a title such
as vice president, senior vice president, secretary or treasurer be included in
the definition of “Controlling Person.”
“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
“Declination” has the meaning set forth in Section 8.6D hereof.
“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
“Designated Individual” has the meaning set forth in Section 10.4A hereof.
“Designated Parties” means the Persons designated on Exhibit C attached hereto.
The General Partner may, in its sole and absolute discretion, amend Exhibit C to
add Persons to be designated as Designated Parties.
“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”
“Effective Date” means July 29, 1994.
“Elective Dividend” means a dividend paid by the Previous General Partner in
which stockholders may elect to receive cash or REIT Shares.
“Elective Dividend Cash Payment” has the meaning set forth in the definition of
“Adjustment Factor.”
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers,
sisters and inter vivos or testamentary trusts of which only


6

--------------------------------------------------------------------------------




such Person and his spouse, ancestors, descendants (whether by blood or by
adoption), brothers and sisters are beneficiaries.
“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year.
“Funding Debt” means any Debt incurred by or on behalf of the Previous General
Partner, the General Partner or the Special Limited Partner for the purpose of
providing funds to the Partnership.
“General Partner” means AIMCO-GP, Inc., a Delaware corporation, and its
successors and assigns, as the general partner of the Partnership in their
capacities as general partner of the Partnership.
“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. A General Partner Interest may be expressed as a number of Partnership
Common Units, Partnership Preferred Units or any other Partnership Units.
“General Partner Loan” has the meaning set forth in Section 4.3D hereof.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset as determined
by the General Partner and agreed to by the contributing Partner. In any case in
which the General Partner and the contributing Partner are unable to agree as to
the gross fair market value of any contributed asset or assets, such gross fair
market value shall be determined by Appraisal.
(b)    The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clause (i), clause (ii), clause (iii),
clause (iv) or clause (v) hereof shall be adjusted to equal their respective
gross fair market values, as determined by the General Partner using such
reasonable method of valuation as it may adopt, as of the following times:
(i)    the acquisition of an interest in the Partnership (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution or in exchange for services provided to or for the benefit of the
Partnership in a partner capacity or in anticipation of becoming a Partner, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;
(ii)    the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;
(iii)    the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);
(iv)    upon the admission of a successor General Partner pursuant to
Section 12.1 hereof; and
(v)    at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.


7

--------------------------------------------------------------------------------




(c)    The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution
as determined by the distributee and the General Partner provided that, if the
distributee is the General Partner or if the distributee and the General Partner
cannot agree on such a determination, such gross fair market value shall be
determined by Appraisal.
(d)    The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).
(e)    If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.
“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.
“Imputed Underpayment Amount” has the meaning set forth in Section 10.4D hereof.
“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment, or (h) an appointment referred to in clause (g)
above is not vacated within ninety (90) days after the expiration of any such
stay.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the Previous General Partner or the General Partner or (B) a
director of the Previous General Partner or the General Partner or an officer or
employee of the Partnership or the Previous General Partner or the General
Partner and (ii) such other Persons (including Affiliates of the General Partner
or the Partnership) as the General Partner may designate from time to time
(whether before or after the event giving rise to potential liability), in its
sole and absolute discretion.
“Independent Director” means a member of the Board of Directors of the Previous
General Partner who is not a Company Employee or a Partnership Employee.


8

--------------------------------------------------------------------------------




“Interest” means interest, original issue discount and other similar payments or
amounts paid by the Partnership for the use or forbearance of money.
“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.
“Junior Share” means a share of the Previous General Partner’s Class B Common
Stock, par value $.01 per share.
“Limited Partner” means the Special Limited Partner and any Person named as a
Limited Partner in Exhibit A attached hereto, as such Exhibit A may be amended
from time to time, or any Substituted Limited Partner or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.
“Liquidating Event” has the meaning set forth in Section 13.1 hereof.
“Liquidator” has the meaning set forth in Section 13.2A hereof.
“Majority in Interest of the Limited Partners” means Limited Partners (other
than (i) the Special Limited Partner and (ii) any Limited Partner fifty percent
(50%) or more of whose equity is owned, directly or indirectly, by the
(a) General Partner or (b) any REIT as to which the General Partner is a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)))
holding more than fifty percent (50%) of the outstanding Voting Units held by
all Limited Partners (other than (i) the Special Limited Partner and (ii) any
Limited Partner fifty percent (50%) or more of whose equity is owned, directly
or indirectly, by (a) the General Partner or (b) any REIT as to which the
General Partner is a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2))).
“Net Income” or “Net Loss” means, for each Fiscal Year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a)    Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Net Income (or Net Loss) pursuant
to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);
(b)    Any expenditure of the Partnership described in Code Section 705(a)(2)(B)
or treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);
(c)    In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;
(d)    Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;


9

--------------------------------------------------------------------------------




(e)    In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year;
(f)    To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
(g)    Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Section 6.3 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding Junior Shares, Preferred Shares and grants
under the Previous General Partner’s Stock Option Plans, or (ii) any Debt issued
by the Previous General Partner that provides any of the rights described in
clause (i).
“Non-Aimco Holder” means any Holder other than any of the Aimco Partners.
“Non-Aimco Holders Sharing Percentage” means a percentage equal to 1%,
multiplied by a fraction, (i) the numerator of which shall be the number of
issued and outstanding Partnership Common Units held by Non-Aimco Holders on the
applicable record date or date of determination, and (ii) the denominator of
which shall be the number of issued and outstanding Partnership Common Units
held by Non-Aimco Holders on the Amendment Date.
“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D attached to this Agreement.
“Optionee” means a Company Employee, Partnership Employee or Independent
Director to whom a stock option is granted under the Previous General Partner’s
Stock Option Plans.
“Original Limited Partners” means the Persons listed as the Limited Partners on
Exhibit A originally attached to this Agreement, without regard to any amendment
thereto, and does not include any Assignee or other transferee, including,
without limitation, any Substituted Limited Partner succeeding to all or any
part of the Partnership Interest of any such Person.
“Ownership Limit” means the applicable restriction on ownership of shares of the
Previous General Partner imposed under the Charter.
“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.


10

--------------------------------------------------------------------------------




“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).
“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.
“Partnership Audit Rules” means Subchapter C of Chapter 63 of Subtitle F of the
Code, as modified by Section 1101 of the Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, and any successor statutes thereto or the Treasury Regulations or
other authoritative guidance promulgated thereunder.
“Partnership Common Unit” means a fractional share of the Partnership Interests
of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but does not
include any Partnership Preferred Unit or any other Partnership Unit specified
in a Partnership Unit Designation as being other than a Partnership Common Unit;
provided, however, that the General Partner Interest and the Limited Partner
Interests shall have the differences in rights and privileges as specified in
this Agreement. The ownership of Partnership Common Units may (but need not, in
the sole and absolute discretion of the General Partner) be evidenced by the
form of certificate for Partnership Common Units attached hereto as Exhibit E.
“Partnership Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Partnership, or any entity
that is then a Subsidiary of the Partnership.
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Partnership Common Units, Partnership Preferred
Units or other Partnership Units.
“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
“Partnership Preferred Unit” means a fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.2 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are superior or prior to the Partnership Common Units.
“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall generally be the same as the record date established by
the Previous General Partner for a distribution to its shareholders of some or
all of its portion of such distribution.
“Partnership Representative” has the meaning set forth in Section 10.4A hereof.
“Partnership Subsidiary” means any partnership or limited liability company in
any unbroken chain of partnerships or limited liability companies beginning with
the Partnership if each of the partnerships or limited liability companies
beginning with the Partnership if each of the partnerships or limited liability
companies other than the last partnership or limited liability company in the
unbroken chain then owns more than fifty percent (50%) of the capital or profits
interests in one of the other partnerships or limited liability companies.
“Partnership Subsidiary” shall


11

--------------------------------------------------------------------------------




also mean any corporation in which the Partnership and/or any Partnership
Subsidiary owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock.
“Partnership Unit” shall mean a Partnership Common Unit, a Partnership Preferred
Unit or any other fractional share of the Partnership Interests that the General
Partner has authorized pursuant to Section 4.2 hereof.
“Partnership Unit Designation” shall have the meaning set forth in Section 4.2
hereof.
“Percentage Interest” means, as to each Partner, its interest in the Partnership
Units as determined by dividing the Partnership Units owned by such Partner by
the total number of Partnership Units then outstanding.
“Permitted Transfer” has the meaning set forth in Section 11.3A hereof.
“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
“Pledge” has the meaning set forth in Section 11.3A hereof.
“Preferred Return” means, with respect to each Partnership Common Unit on a
specified Partnership Record Date, an amount equal to zero on the Amendment Date
(or, if later, the date such Partnership Common Unit is issued), and increased
cumulatively on each Partnership Record Date on which such Unit is outstanding
by an amount equal to the cash dividends per REIT Share, if any, paid by the
Previous General Partner to holders of REIT Shares for which the record date is
on such Partnership Record Date or any other date subsequent to the immediately
preceding Partnership Record Date, in each case, multiplied by the Adjustment
Factor in effect on such date; provided, however, that for each Partnership
Common Unit issued after the Amendment Date, the increase that shall occur in
accordance with the foregoing on the first Partnership Record Date that occurs
on or after the date on which such Partnership Common Unit was first issued
shall be the foregoing amount, multiplied by a fraction, the numerator of which
is the number of days that such Partnership Common Unit was outstanding up to
and including such first Partnership Record Date, and the denominator of which
is the total number of days in the period from but excluding the immediately
preceding Partnership Record Date to and including such first Partnership Record
Date. In the case of an Elective Dividend, the amount of the cash dividend per
REIT Share shall be calculated by dividing the aggregate amount of cash paid to
all stockholders by the total number of REIT Shares outstanding as of the record
date for the Elective Dividend.
“Preferred Return Shortfall” means, for any Partnership Common Unit, and as of
any specified date, the amount (if any) by which (i) the Preferred Return with
respect to such Partnership Common Unit as of such specified date, exceeds
(ii) the aggregate amount distributed with respect to such Partnership Common
Unit after the Amendment Date and prior to such specified date pursuant to
Section 5.1A, but excluding any Elective Dividend Cash Payment.
“Preferred Share” means a share of capital stock of the Previous General Partner
now or hereafter authorized or reclassified that has dividend rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
REIT Shares.
“Previous General Partner” means Apartment Investment and Management Company, a
Maryland corporation.
“Previous General Partner’s Stock Option Plans” means any stock option or equity
incentive or award plan adopted by the Previous General Partner.
“Primary Offering Notice” has the meaning set forth in Section 8.6F(4) hereof.
“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests


12

--------------------------------------------------------------------------------




in limited liability companies, joint ventures or partnerships, interests in
mortgages, and Debt instruments as the Partnership may hold from time to time.
“Public Offering Funding” has the meaning set forth in Section 8.6D(2) hereof.
“Public Offering Funding Amount” means the dollar amount equal to (i) the
product of (x) the number of Registrable Shares sold in a Public Offering
Funding and (y) the public offering price per share of such Registrable Shares
in such Public Offering Funding, less (ii) the aggregate underwriting discounts
and commissions in such Public Offering Funding.
“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.
“Qualifying Party” means (a) an Original Limited Partner, (b) an Additional
Limited Partner, (c) a Designated Party that is either a Substituted Limited
Partner or an Assignee, (d) a Family Member, or a lending institution as the
pledgee of a Pledge, who is the transferee in a Permitted Transfer or (e) with
respect to any Notice of Redemption delivered to the General Partner within the
time period set forth in Section 11.3A(4) hereof, a Substituted Limited Partner
succeeding to all or part of the Limited Partner Interest of (i) an Original
Limited Partner, (ii) an Additional Limited Partner, (iii) a Designated Party
that is either a Substituted Limited Partner or an Assignee or (iv) a Family
Member, or a lending institution who is the pledgee of a Pledge, who is the
transferee in a Permitted Transfer.
“Redeemable Units” means those Partnership Common Units issued to the Original
Limited Partners as of the Effective Date together with such additional
Partnership Common Units that, after the Effective Date, may be issued to
Additional Limited Partners pursuant to Section 4.2 hereof.
“Redemption” has the meaning set forth in Section 8.6A hereof.
“Registrable Shares” has the meaning set forth in Section 8.6D(2) hereof.
“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“Regulatory Allocations” has the meaning set forth in Section 6.3B(7) hereof.
“REIT” means a real estate investment trust qualifying under Code Section 856.
“REIT Partner” means (a) a Partner that is, or has made an election to qualify
as, a REIT, (b) any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) of any Partner that is, or has made an election to qualify
as, a REIT and (c) any Partner, including, without limitation, the General
Partner and the Special Limited Partner, that is a “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)) of a REIT.
“REIT Payment” has the meaning set forth in Section 15.11 hereof.
“REIT Requirements” has the meaning set forth in Section 5.1 hereof.
“REIT Share” means a share of the Previous General Partner’s Class A Common
Stock, par value $.01 per share. Where relevant in this Agreement, “REIT Shares”
includes shares of the Previous General Partner’s Class A Common Stock, par
value $.01 per share, issued upon conversion of Preferred Shares or Junior
Shares.
“REIT Shares Amount” means, with respect to any Tendered Units and as of any
Valuation Date, a number of REIT Shares equal to the sum of (x) the product of
(a) the number of Tendered Units, and (b) the Adjustment Factor, and (y) the
quotient obtained by dividing (i) the aggregate Preferred Return Shortfall
applicable to such Tendered Units by (ii) the Value of a REIT Share (all
calculated as of such Valuation Date); provided, however, that, in the event


13

--------------------------------------------------------------------------------




that the Previous General Partner issues to all holders of REIT Shares as of a
certain record date rights, options, warrants or convertible or exchangeable
securities entitling the Previous General Partner’s shareholders to subscribe
for or purchase REIT Shares, or any other securities or property (collectively,
the “Rights”), with the record date for such Rights issuance falling within the
period starting on the date of the Notice of Redemption and ending on the day
immediately preceding the Specified Redemption Date, which Rights will not be
distributed before the relevant Specified Redemption Date, then the REIT Shares
Amount shall also include such Rights that a holder of that number of REIT
Shares would be entitled to receive, expressed, where relevant hereunder, in a
number of REIT Shares determined by the Previous General Partner in good faith.
“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the Previous General Partner’s capital stock would be
attributed to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).
“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Single Funding Notice” has the meaning set forth in Section 8.6D(3) hereof.
“Special Limited Partner” means AIMCO-LP Trust, a Delaware statutory trust.
“Specified Redemption Date” means the later of (a) the tenth (10th) Business Day
after the receipt by the General Partner of a Notice of Redemption or (b) in the
case of a Declination followed by a Public Offering Funding, the Business Day
next following the date of the closing of the Public Offering Funding; provided,
however, that no Specified Redemption Date shall occur during the first
Twelve-Month Period; provided, further, that the Specified Redemption Date, as
well as the closing of a Redemption, or an acquisition of Tendered Units by the
Previous General Partner pursuant to Section 8.6B hereof, on any Specified
Redemption Date, may be deferred, in the General Partner’s sole and absolute
discretion, for such time (but in any event not more than one hundred fifty
(150) days in the aggregate) as may reasonably be required to effect, as
applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership and not as an association or publicly
traded partnership taxable as a corporation) of which the Partnership is a
member unless the General Partner has received an unqualified opinion from
independent counsel of recognized standing, or a ruling from the IRS, that the
ownership of shares of stock of a corporation or other entity will not
jeopardize the Previous General Partner’s status as a REIT or the General
Partner’s or the Special Limited Partner’s status as a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)), in which event the
term “Subsidiary” shall include the corporation or other entity which is the
subject of such opinion or ruling.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.
“Tax Items” has the meaning set forth in Section 6.4A hereof.
“Tax Matters Partner” has the meaning set forth in Section 10.3A hereof.


14

--------------------------------------------------------------------------------




“TEFRA Rules” means Subchapter C of Chapter 63 of the Code (Section 6221 et
seq.) as in effect for any period to which the Partnership Audit Rules do not
apply, and any Treasury Regulations or other guidance issued thereunder, and any
similar state or local legislation, regulations or guidance.
“Tendered Units” has the meaning set forth in Section 8.6A hereof.
“Tendering Party” has the meaning set forth in Section 8.6A hereof.
“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.
“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), Pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article 11 hereof, “Transfer” does not include (a) any
Redemption of Partnership Common Units by the Partnership, or acquisition of
Tendered Units by the Previous General Partner, pursuant to Section 8.6 hereof
or (b) any redemption of Partnership Units pursuant to any Partnership Unit
Designation. The terms “Transferred” and “Transferring” have correlative
meanings.
“Twelve-Month Period” means (a) as to an Original Limited Partner or any
successor-in-interest that is a Qualifying Party, a twelve-month period ending
on the day before the first (1st) anniversary of the Effective Date or on the
day before a subsequent anniversary thereof and (b) as to any other Qualifying
Party, a twelve-month period ending on the day before the first (1st)
anniversary of such Qualifying Party’s becoming a Holder of Partnership Common
Units or on the day before a subsequent anniversary thereof; provided, however,
that the General Partner may, in its sole and absolute discretion, by written
agreement with a Qualifying Party, shorten the first Twelve-Month Period to a
period of less than twelve (12) months with respect to a Qualifying Party other
than an Original Limited Partner or successor-in-interest.
“Unitholder” means the General Partner or any Holder of Partnership Units.
“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the immediately preceding
Business Day.
“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily market prices for ten (10) consecutive trading days immediately
preceding the Valuation Date (except that, as provided in Section 4.4C hereof,
the market price for the trading day immediately preceding the date of exercise
of a stock option under the Previous General Partner’s Stock Option Plans shall
be substituted for such average of daily market prices for purposes of
Section 4.4 hereof). The market price for any such trading day shall be:
(i)    if the REIT Shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
(ii)    if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or
(iii)    if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be


15

--------------------------------------------------------------------------------




no bid and asked prices on such day, the average of the high bid and low asked
prices, as so reported, on the most recent day (not more than ten (10) days
prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Value of the REIT Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event that the REIT Shares Amount includes Rights
(as defined in the definition of “REIT Shares Amount”) that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.
“Voting Units” means Partnership Common Units, Class I High Performance
Partnership Units and any other class of Partnership Units having the same
voting or approval rights as Partnership Common Units.

ARTICLE 2    
ORGANIZATIONAL MATTERS

Section 2.1    Organization. The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and the administration
and termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.

Section 2.2    Name. The name of the Partnership is “AIMCO Properties, L.P.” The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners.

Section 2.3    Registered Office and Agent; Principal Office. The address of the
registered office of the Partnership in the State of Delaware is located at 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808, and the registered
agent for service of process on the Partnership in the State of Delaware at such
registered office is Corporation Service Company. The principal office of the
Partnership is located at 4582 South Ulster Street Parkway, Suite 1100, Denver,
CO 80237, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.

Section 2.4    Power of Attorney.
A.    Each Limited Partner and each Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:
(1)    execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments, supplements or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property;
(b) all instruments that the General Partner deems appropriate or


16

--------------------------------------------------------------------------------




necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article 11, Article 12 or Article 13
hereof or the Capital Contribution of any Partner; and (f) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges relating to Partnership Interests; and
(2)    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action that is
made or given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, in the sole and absolute discretion of
the General Partner, to effectuate the terms or intent of this Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Article 14 hereof or as may be
otherwise expressly provided for in this Agreement.
B.    The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units or Partnership Interest and shall extend to such Limited
Partner’s or Assignee’s heirs, successors, assigns and personal representatives.
Each such Limited Partner or Assignee hereby agrees to be bound by any
representation made by the General Partner or the Liquidator, acting in good
faith pursuant to such power of attorney; and each such Limited Partner or
Assignee hereby waives any and all defenses that may be available to contest,
negate or disaffirm the action of the General Partner or the Liquidator, taken
in good faith under such power of attorney. Each Limited Partner or Assignee
shall execute and deliver to the General Partner or the Liquidator, within
fifteen (15) days after receipt of the General Partner’s or the Liquidator’s
request therefor, such further designation, powers of attorney and other
instruments as the General Partner or the Liquidator, as the case may be, deems
necessary to effectuate this Agreement and the purposes of the Partnership.

Section 2.5    Term. The term of the Partnership commenced on May 16, 1994, the
date that the original Certificate was filed in the office of the Secretary of
State of Delaware in accordance with the Act, and shall continue until the
Partnership is dissolved pursuant to the provisions of Article 13 hereof or as
otherwise provided by law.

ARTICLE 3    
PURPOSE

Section 3.1    Purpose and Business. The purpose and nature of the Partnership
is to conduct any business, enterprise or activity permitted by or under the
Act, including, but not limited to, (i) to conduct the business of ownership,
construction, development and operation of multifamily rental apartment
communities, (ii) to enter into any partnership, joint venture, business trust
arrangement, limited liability company or other similar arrangement to engage in
any business permitted by or under the Act, or to own interests in any entity
engaged in any business permitted by or under the Act, (iii) to conduct the
business of providing property and asset management and brokerage services,
whether directly or through one or more partnerships, joint ventures,
subsidiaries, business trusts, limited liability companies or other similar
arrangements, and (iv) to do anything necessary or incidental to the foregoing;
provided, however, such business and arrangements and interests may be limited
to and conducted in such a manner as to permit


17

--------------------------------------------------------------------------------




the Previous General Partner, in the sole and absolute discretion of the General
Partner, at all times to be classified as a REIT.

Section 3.2    Powers.
A.    The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership.
B.    Notwithstanding any other provision in this Agreement, the General Partner
may cause the Partnership not to take, or to refrain from taking, any action
that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the Previous General
Partner to continue to qualify as a REIT, (ii) could subject the Previous
General Partner to any additional taxes under Code Section 857 or Code
Section 4981 or (iii) could violate any law or regulation of any governmental
body or agency having jurisdiction over the Previous General Partner, the
General Partner, their securities or the Partnership, unless such action (or
inaction) under clause (i), clause (ii) or clause (iii) above shall have been
specifically consented to by the Previous General Partner and the General
Partner in writing.

Section 3.3    Partnership Only for Purposes Specified. The Partnership shall be
a limited partnership only for the purposes specified in Section 3.1 hereof, and
this Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.1 hereof. Except as otherwise provided in this Agreement, no Partner
shall have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, nor
shall the Partnership be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

Section 3.4    Representations and Warranties by the Parties.
A.    Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to each other Partner(s) that (i) the consummation of
the transactions contemplated by this Agreement to be performed by such Partner
will not result in a breach or violation of, or a default under, any material
agreement by which such Partner or any of such Partner’s property is bound, or
any statute, regulation, order or other law to which such Partner is subject,
(ii) such Partner is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iii) such Partner does not own, directly or indirectly,
(a) five percent (5%) or more of the total combined voting power of all classes
of stock entitled to vote, or five percent (5%) or more of the total number of
shares of all classes of stock, of any corporation that is a tenant of either
(I) the Previous General Partner, the General Partner, the Special Limited
Partner or any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner, (II) the
Partnership or (III) any partnership, venture or limited liability company of
which the Previous General Partner, the General Partner, the Special Limited
Partner, any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner or the
Partnership is a member or (b) an interest of five percent (5%) or more in the
assets or net profits of any tenant of either (I) the Previous General Partner,
the General Partner, the Special Limited Partner or any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) with respect to the
Previous General Partner, (II) the Partnership or (III) any partnership,
venture, or limited liability company of which the Previous General Partner, the
General Partner, the Special Limited Partner, any “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)) with respect to the Previous
General Partner or the Partnership is a member and (iv) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its
terms.


18

--------------------------------------------------------------------------------




B.    Each Partner that is not an individual (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to each other Partner(s) that (i) all transactions
contemplated by this Agreement to be performed by it have been duly authorized
by all necessary action, including, without limitation, that of its general
partner(s), committee(s), trustee(s), beneficiaries, directors and/or
shareholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its partnership or operating agreement, trust agreement, charter or bylaws, as
the case may be, any material agreement by which such Partner or any of such
Partner’s properties or any of its partners, members, beneficiaries, trustees or
shareholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, members,
trustees, beneficiaries or shareholders, as the case may be, is or are subject,
(iii) such Partner is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iv) such Partner does not own, directly or indirectly,
(a) five percent (5%) or more of the total combined voting power of all classes
of stock entitled to vote, or five percent (5%) or more of the total number of
shares of all classes of stock, of any corporation that is a tenant of either
(I) the Previous General Partner, the General Partner, the Special Limited
Partner or any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner, (II) the
Partnership or (III) any partnership, venture or limited liability company of
which the Previous General Partner, the General Partner, the Special Limited
Partner, any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner or the
Partnership is a member or (b) an interest of five percent (5%) or more in the
assets or net profits of any tenant of either (I) the Previous General Partner,
the General Partner the Special Limited Partner or any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) with respect to the
Previous General Partner, (II) the Partnership or (III) any partnership, venture
or limited liability company for which the Previous General Partner, the General
Partner, the Special Limited Partner, any “qualified REIT subsidiary” (within
the meaning of Code Section 856(i)(2)) with respect to the Previous General
Partner or the Partnership is a member and (v) this Agreement is binding upon,
and enforceable against, such Partner in accordance with its terms.
C.    Each Partner (including, without limitation, each Substituted Limited
Partner as a condition to becoming a Substituted Limited Partner) represents,
warrants and agrees that it has acquired and continues to hold its interest in
the Partnership for its own account for investment only and not for the purpose
of, or with a view toward, the resale or distribution of all or any part
thereof, nor with a view toward selling or otherwise distributing such interest
or any part thereof at any particular time or under any predetermined
circumstances. Each Partner further represents and warrants that it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment.
D.    The representations and warranties contained in Sections 3.4A, 3.4B and
3.4C hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.
E.    Each Partner (including, without limitation, each Substituted Limited
Partner as a condition to becoming a Substituted Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations or yield, if any, in respect of the Partnership or the General
Partner have been made by any Partner or any employee or representative or
Affiliate of any Partner, and that projections and any other information,
including, without limitation, financial and descriptive information and
documentation, that may have been in any manner submitted to such Partner shall
not constitute any representation or warranty of any kind or nature, express or
implied.

ARTICLE 4    
CAPITAL CONTRIBUTIONS


19

--------------------------------------------------------------------------------





Section 4.1    Capital Contributions of the Partners. The Partners have
heretofore made Capital Contributions to the Partnership. Each Partner owns
Partnership Units in the amount set forth for such Partner on Exhibit A, as the
same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership
Units, or similar events having an effect on a Partner’s ownership of
Partnership Units. Except as provided by law or in Section 4.2, 4.3 or 10.5
hereof, the Partners shall have no obligation or right to make any additional
Capital Contributions or loans to the Partnership.

Section 4.2    Issuances of Additional Partnership Interests.
A.    General. The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner and the Special Limited Partner) or to other
Persons, and to admit such Persons as Additional Limited Partners, for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partners. Without limiting the foregoing, the General Partner is
expressly authorized to cause the Partnership to issue Partnership Units
(i) upon the conversion, redemption or exchange of any Debt, Partnership Units
or other securities issued by the Partnership, (ii) for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership, and
(iii) in connection with any merger of any other Person into the Partnership if
the applicable merger agreement provides that Persons are to receive Partnership
Units in exchange for their interests in the Person merging into the
Partnership. Subject to Delaware law, any additional Partnership Interests may
be issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in a written document thereafter attached to and made an
exhibit to this Agreement (each, a “Partnership Unit Designation”). Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (c) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests. Upon the
issuance of any additional Partnership Interest, the General Partner shall amend
Exhibit A as appropriate to reflect such issuance.
B.    Issuances to the General Partner or Special Limited Partner. No additional
Partnership Units shall be issued to the General Partner or the Special Limited
Partner unless (i) the additional Partnership Units are issued to all Partners
in proportion to their respective Percentage Interests, (ii) (a) the additional
Partnership Units are (x) Partnership Common Units issued in connection with an
issuance of REIT Shares, or (y) Partnership Units (other than Partnership Common
Units) issued in connection with an issuance of Preferred Shares, New Securities
or other interests in the Previous General Partner (other than REIT Shares),
which Preferred Shares, New Securities or other interests have designations,
preferences and other rights, terms and provisions that are substantially the
same as the designations, preferences and other rights, terms and provisions of
the additional Partnership Units issued to the General Partner or the Special
Limited Partner, and (b) the General Partner or the Special Limited Partner, as
the case may be, contributes to the Partnership the cash proceeds or other
consideration received in connection with the issuance of such REIT Shares,
Preferred Shares, New Securities or other interests in the Previous General
Partner, (iii) the additional Partnership Units are issued upon the conversion,
redemption or exchange of Debt, Partnership Units or other securities issued by
the Partnership, or (iv) the additional Partnership Units are issued pursuant to
Section 4.4 or Section 4.6.
C.    No Preemptive Rights. No Person, including, without limitation, any
Partner or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Partnership Interest.


20

--------------------------------------------------------------------------------





Section 4.3    Additional Funds.
A.    General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine. Additional Funds may be obtained by the Partnership, at the election
of the General Partner, in any manner provided in, and in accordance with, the
terms of this Section 4.3 without the approval of any Limited Partners.
B.    Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons and issuing additional Partnership Units in
consideration therefor.
C.    Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to any
Person (other than the Previous General Partner, the General Partner or the
Special Limited Partner) upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided, however, that the Partnership shall not incur
any such Debt if (i) a breach, violation or default of such Debt would be deemed
to occur by virtue of the Transfer of any Partnership Interest, or (ii) such
Debt is recourse to any Partner (unless the Partner otherwise agrees).
D.    General Partner Loans. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt with
the Previous General Partner, the General Partner or the Special Limited Partner
(each, a “General Partner Loan”) if (i) such Debt is, to the extent permitted by
law, on substantially the same terms and conditions (including interest rate,
repayment schedule, and conversion, redemption, repurchase and exchange rights)
as Funding Debt incurred by the Previous General Partner, the General Partner or
the Special Limited Partner, the net proceeds of which are loaned to the
Partnership to provide such Additional Funds, or (ii) such Debt is on terms and
conditions no less favorable to the Partnership than would be available to the
Partnership from any third party; provided, however, that the Partnership shall
not incur any such Debt if (a) a breach, violation or default of such Debt would
be deemed to occur by virtue of the Transfer of any Partnership Interest, or
(b) such Debt is recourse to any Partner (unless the Partner otherwise agrees).
E.    Issuance of Securities by the Previous General Partner. The Previous
General Partner shall not issue any additional REIT Shares, Preferred Shares,
Junior Shares or New Securities unless (i) the Previous General Partner
contributes the cash proceeds or other consideration received from the issuance
of such additional REIT Shares, Preferred Shares, Junior Shares or New
Securities, as the case may be, and from the exercise of the rights contained in
any such additional New Securities, to either or both of the General Partner and
the Special Limited Partner, and (ii) it or they, as the case may be, contribute
such cash proceeds or other consideration to the Partnership in exchange for
(x) in the case of an issuance of REIT Shares, Partnership Common Units, or
(y) in the case of an issuance of Preferred Shares, Junior Shares or New
Securities, Partnership Units with designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of such Preferred Shares,
Junior Shares or New Securities; provided, however, that notwithstanding the
foregoing, the Previous General Partner may issue REIT Shares, Preferred Shares,
Junior Shares or New Securities (a) pursuant to Section 4.4 or Section 8.6B
hereof, (b) pursuant to a dividend or distribution (including any stock split)
of REIT Shares, Preferred Shares, Junior Shares or New Securities to all of the
holders of REIT Shares, Preferred Shares, Junior Shares or New Securities, as
the case may be, (c) upon a conversion, redemption or exchange of Preferred
Shares, (d) upon a conversion of Junior Shares into REIT Shares, (e) upon a
conversion, redemption, exchange or exercise of New Securities, or (f) in
connection with an acquisition of a property or other asset to be owned,
directly or indirectly, by the Previous General Partner if the General Partner
determines that such acquisition is in the best interests of the Partnership. In
the event of any issuance of additional REIT Shares, Preferred Shares, Junior
Shares or New Securities by the Previous General Partner, and the contribution
to the Partnership, by the General Partner or the Special Limited Partner, of
the cash proceeds or other consideration received from such issuance, the
Partnership shall pay the Previous General Partner’s expenses associated with
such issuance, including any underwriting discounts or commissions.


21

--------------------------------------------------------------------------------





Section 4.4    Stock Option Plans.
A.    Options Granted to Company Employees and Independent Directors. If at any
time or from time to time, in connection with the Previous General Partner’s
Stock Option Plans, a stock option granted to a Company Employee or Independent
Director is duly exercised:
(1)    The Special Limited Partner shall, as soon as practicable after such
exercise, make a Capital Contribution to the Partnership in an amount equal to
the exercise price paid to the Previous General Partner by such exercising party
in connection with the exercise of such stock option.
(2)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4A(1) hereof, the Special Limited Partner shall be deemed
to have contributed to the Partnership as a Capital Contribution, in
consideration of an additional Limited Partner Interest (expressed in and as
additional Partnership Common Units), an amount equal to the Value of a REIT
Share as of the date of exercise multiplied by the number of REIT Shares then
being issued in connection with the exercise of such stock option.
(3)    An equitable Percentage Interest adjustment shall be made in which the
Special Limited Partner shall be treated as having made a cash contribution
equal to the amount described in Section 4.4A(2) hereof.
B.    Options Granted to Partnership Employees. If at any time or from time to
time, in connection with the Previous General Partner’s Stock Option Plans, a
stock option granted to a Partnership Employee is duly exercised:
(1)    The General Partner shall cause the Previous General Partner to sell to
the Partnership, and the Partnership shall purchase from the Previous General
Partner, the number of REIT Shares as to which such stock option is being
exercised. The purchase price per REIT Share for such sale of REIT Shares to the
Partnership shall be the Value of a REIT Share as of the date of exercise of
such stock option.
(2)    The Partnership shall sell to the Optionee (or if the Optionee is an
employee of a Partnership Subsidiary, the Partnership shall sell to such
Partnership Subsidiary, which in turn shall sell to the Optionee), for a cash
price per share equal to the Value of a REIT Share at the time of the exercise,
the number of REIT Shares equal to (a) the exercise price paid to the Previous
General Partner by the exercising party in connection with the exercise of such
stock option divided by (b) the Value of a REIT Share at the time of such
exercise.
(3)    The Partnership shall transfer to the Optionee (or if the Optionee is an
employee of a Partnership Subsidiary, the Partnership shall transfer to such
Partnership Subsidiary, which in turn shall transfer to the Optionee) at no
additional cost, as additional compensation, the number of REIT Shares equal to
the number of REIT Shares described in Section 4.4B(1) hereof less the number of
REIT Shares described in Section 4.4B(2) hereof.
(4)    The Special Limited Partner shall, as soon as practicable after such
exercise, make a Capital Contribution to the Partnership of an amount equal to
all proceeds received (from whatever source, but excluding any payment in
respect of payroll taxes or other withholdings) by the Previous General Partner,
the General Partner or the Special Limited Partner in connection with the
exercise of such stock option. An equitable Percentage Interest adjustment shall
be made in which the Special Limited Partner shall be treated as having made a
cash contribution equal to the amount described in Section 4.4B(1) hereof.
C.    Special Valuation Rule. For purposes of this Section 4.4, in determining
the Value of a REIT Share, only the trading date immediately preceding the
exercise of the relevant stock option under the Previous General Partner’s Stock
Option Plans shall be considered.
D.    Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Previous General Partner, the General
Partner or the Special Limited Partner from adopting,


22

--------------------------------------------------------------------------------




modifying or terminating stock incentive plans, in addition to the Previous
General Partner’s Stock Option Plans, for the benefit of employees, directors or
other business associates of the Previous General Partner, the General Partner,
the Special Limited Partner, the Partnership or any of their Affiliates. The
Limited Partners acknowledge and agree that, in the event that any such plan is
adopted, modified or terminated by the Previous General Partner, the General
Partner or the Special Limited Partner amendments to this Section 4.4 may become
necessary or advisable and that any approval or consent to any such amendments
requested by the Previous General Partner, the General Partner or the Special
Limited Partner shall not be unreasonably withheld or delayed.

Section 4.5    No Interest; No Return. No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.

Section 4.6    Conversion of Junior Shares. If, at any time, any of the Junior
Shares are converted into REIT Shares, in whole or in part, then a number of
Partnership Common Units equal to (i) the number of REIT Shares issued upon such
conversion divided by (ii) the Adjustment Factor then in effect shall be issued
to the General Partner and the Special Limited Partner (and between the General
Partner and the Special Limited Partner in proportion to their ownership of
Partnership Common Units immediately preceding such conversion), and the
Percentage Interests of the General Partner and the Limited Partners (including
the Special Limited Partner) shall be adjusted to reflect such conversion.

ARTICLE 5    
DISTRIBUTIONS

Section 5.1    Requirement and Characterization of Distributions. Subject to the
terms of any Partnership Unit Designation, the General Partner shall cause the
Partnership to distribute quarterly all, or such portion as the General Partner
may in its sole and absolute discretion determine (provided such amount may not
be less than the aggregate Preferred Return Shortfall of all Partnership Common
Units held by all Non-Aimco Holders), of Available Cash generated by the
Partnership during such quarter to the Holders of Partnership Common Units as
follows:
A.    First, to the Non-Aimco Holders of Partnership Common Units as of the
Partnership Record Date for such distribution, in accordance with the Preferred
Return Shortfalls of their Partnership Common Units, until the aggregate
Preferred Return Shortfall applicable to all Partnership Common Units held by
the Non-Aimco Holders is zero; and
B.    Second, to the Aimco Partners in accordance with the Preferred Return
Shortfalls of their Partnership Common Units, until the aggregate Preferred
Return Shortfall applicable to all Partnership Common Units held by the Aimco
Partners is zero; and
C.    Third, (i) the Non-Aimco Holders Sharing Percentage to the Non-Aimco
Holders, and (ii) the Aimco Partners Sharing Percentage to the Aimco Partners,
in each case, allocated among them based on their ownership of Partnership
Common Units.
The General Partner in its sole and absolute discretion may distribute to the
Unitholders Available Cash on a more frequent basis and provide for an
appropriate record date. The General Partner shall take such reasonable efforts,
as determined by it in its sole and absolute discretion and consistent with the
Previous General Partner’s qualification as a REIT, to cause the Partnership to
distribute amounts sufficient to enable the Aimco Partners to transfer funds to
the Previous General Partner that, together with amounts received by the
Previous General Partner from sources other than the Partnership, will allow the
Previous General Partner to pay stockholder dividends that will (a) satisfy the
requirements for qualifying as a REIT under the Code and Regulations (the “REIT
Requirements”) and (b) avoid any federal income or excise tax liability of the
Previous General Partner.

Section 5.2    Distributions in Kind. No right is given to any Non-Aimco Holder
to demand and receive property other than cash as provided in this Agreement.
The General Partner may determine, in its sole and


23

--------------------------------------------------------------------------------




absolute discretion, to make a distribution in kind of Partnership assets (a) to
all Unitholders, in which case such assets shall be distributed in such a
fashion as to ensure that the fair market value is distributed and allocated in
accordance with Articles 5, 6 and 10 hereof, or (b) only to Aimco Partners and
not to any Non-Aimco Holders if, after giving effect to such distribution to
Aimco Partners, the net asset value of the Partnership, as reasonably determined
by the General Partner in good faith, would exceed 200% of the sum of (i) the
product of (x) the number of Partnership Common Units then held by Non-Aimco
Holders, (y) the Value of a REIT Share, and (z) the Adjustment Factor, and
(ii) the aggregate liquidation preference of all outstanding Partnership
Preferred Units (all calculated as of the date of such distribution).

Section 5.3    Amounts Withheld. All amounts withheld pursuant to the Code or
any provisions of any state or local tax law and Section 10.5 hereof with
respect to any allocation, payment or distribution to any Unitholder shall be
treated as amounts paid or distributed to such Unitholder pursuant to
Section 5.1 hereof for all purposes under this Agreement.

Section 5.4    Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article 5, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Unitholders in accordance with Section 13.2 hereof.

Section 5.5    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any
Unitholder on account of its Partnership Interest or interest in Partnership
Units if such distribution would violate Section 17-607 of the Act or other
applicable law.

ARTICLE 6    
ALLOCATIONS

Section 6.1    Timing and Amount of Allocations of Net Income and Net Loss.
Subject to Section 11.6C hereof, Net Income and Net Loss of the Partnership
shall be determined and allocated with respect to each Fiscal Year of the
Partnership as of the end of each such year. Except as otherwise provided in
this Article 6, and subject to Section 11.6C hereof, an allocation to a
Unitholder of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.

Section 6.2    General Allocations. Subject to the terms of any Partnership Unit
Designation, and except as otherwise provided in this Article 6 and subject to
Section 11.6C hereof, all Net Income and Net Loss of the Partnership for any
relevant Fiscal Year (or other taxable year or taxable period) will be allocated
as follows:
A.    Net Income. Net Income shall be allocated in the following manner and
order of priority:
(1)    First, to each Holder, in an amount that will cause such allocation,
together with the amount of all previous allocations of Net Income pursuant to
this Section 6.2A(1) after the Amendment Date, to be equal to the cumulative
distributions received by such Holder with respect to its Partnership Common
Units pursuant to (i) Section 5.1, and (ii) in connection with an Elective
Dividend by the Previous General Partner (provided that any distribution
described in this clause (ii) shall be limited to the Elective Dividend Cash
Payment received by such Holder), for all taxable periods beginning on and after
the Amendment Date;
(2)    Second, any remaining Net Income to each Holder in proportion to, and to
the extent that, the amount of cumulative Net Loss previously allocated to such
Holder exceeds the cumulative amount of Net Income previously allocated to such
Holder pursuant to this Section 6.2A(2), in each case after the Amendment Date;
and


24

--------------------------------------------------------------------------------




(3)    Third, with respect to all other Net Income, the Non-Aimco Holders
Sharing Percentage to the Non-Aimco Holders, and the Aimco Partners Sharing
Percentage to the Aimco Partners, on a pari passu basis.
B.    Net Loss. Net Loss shall be allocated, subject, however, to the limitation
set forth in Section 6.2C, to the Non-Aimco Holders in proportion to the
Non-Aimco Holders Sharing Percentage, and to the Aimco Partners in proportion to
the Aimco Partners Sharing Percentage, on a pari passu basis.
C.    Net Loss Limitation. Any Net Loss allocated pursuant to Section 6.2B will
not exceed the maximum amount of Net Loss that can be so allocated without
causing any Holder to have an Adjusted Capital Account Deficit at the end of any
Fiscal Year. In the event that any but not all of the Holders would have an
Adjusted Capital Account Deficit as a consequence of an allocation of Net Loss
pursuant to Section 6.2B, the limitation set forth in the immediately preceding
sentence will be applied on a Holder-by-Holder basis so as to allocate the
maximum permissible Net Loss to each Holder under Treasury Regulation
Section 1.704-1(b)(2)(ii)(d).
D.    Liquidating Event. If a Liquidating Event occurs in a Partnership taxable
year, Net Income and Net Loss (or, if necessary, separate items of income, gain,
loss and deduction constituting such Net Income and Net Loss) for such taxable
year and any prior taxable years (to the extent permitted by Section 761(c) of
the Code) shall be allocated among the Holders in such amounts as will cause, to
the greatest extent possible, the Capital Account of each Non-Aimco Holder to
equal the amount such Non-Aimco Holder would be entitled to receive were such
Holder to require the Partnership to redeem all of such Holder’s Partnership
Common Units pursuant to Section 8.6. If the Gross Asset Values of the
Partnership’s assets are adjusted in accordance with subparagraph (b) of the
definition of “Gross Asset Value,” after items are allocated pursuant to
Sections 6.2A(1) and (2) and Section 6.2B, such adjustments shall be allocated
in accordance with this Section 6.2D.
Notwithstanding anything to the contrary in this Agreement, the Partnership
Representative in its discretion is expressly authorized to take any action
necessary or appropriate to comply with the Partnership Audit Procedures, and to
appropriately allocate the burden of any assessments thereunder among the
Partners (as determined in the sole good faith judgment of the General Partner).

Section 6.3    Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:
A.    Intentionally Omitted.
B.    Regulatory Allocations.
(1)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Partnership
Minimum Gain during any Fiscal Year, each Holder of Partnership Common Units
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Holder’s share
of the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3B(1)
is intended to qualify as a “minimum gain chargeback” within the meaning of
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.
(2)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3B(1) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Fiscal Year, each Holder of Partnership Common Units who has a share
of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the


25

--------------------------------------------------------------------------------




net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.7042(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner, Limited
Partner and other Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3B(2) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.
(3)    Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holders of Partnership Common Units in accordance with their Partnership Common
Units. Any Partner Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Holder(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).
(4)    Qualified Income Offset. If any Holder of Partnership Common Units
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3B(4) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3B(4) were not in the Agreement. It is intended that this
Section 6.3B(4) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
(5)    Gross Income Allocation. In the event that any Holder of Partnership
Common Units has a deficit Capital Account at the end of any Fiscal Year that is
in excess of the sum of (1) the amount (if any) that such Holder is obligated to
restore to the Partnership upon complete liquidation of such Holder’s
Partnership Interest (including, the Holder’s interest in outstanding
Partnership Preferred Units and other Partnership Units) and (2) the amount that
such Holder is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible, provided
that an allocation pursuant to this Section 6.3B(5) shall be made if and only to
the extent that such Holder would have a deficit Capital Account in excess of
such sum after all other allocations provided in this Article 6 have been
tentatively made as if this Section 6.3B(5) and Section 6.3B(4) hereof were not
in the Agreement.
(6)    Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)
(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Holder of Partnership Common Units in complete liquidation of its interest in
the Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Common
Units in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or
to the Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
(7)    Curative Allocations. The allocations set forth in Sections 6.3B(1), (2),
(3), (4), (5) and (6) hereof (the “Regulatory Allocations”) are intended to
comply with certain regulatory requirements, including the requirements of
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the provisions of
Section 6.1 hereof, the Regulatory Allocations shall be taken into account in
allocating other items of income, gain, loss and deduction among the Holders of
Partnership Common Units so that to the extent possible without


26

--------------------------------------------------------------------------------




violating the requirements giving rise to the Regulatory Allocations, the net
amount of such allocations of other items and the Regulatory Allocations to each
Holder of a Partnership Common Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.
C.    Allocation of Excess Nonrecourse Liabilities. For purposes of determining
a Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s interest in Partnership profits shall be such Holder’s share of
Partnership Common Units.

Section 6.4    Tax Allocations.
A.    In General. Except as otherwise provided in this Section 6.4, for income
tax purposes under the Code and the Regulations each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders of Partnership Common Units in the same manner as its correlative
item of “book” income, gain, loss or deduction is allocated pursuant to
Sections 6.2 and 6.3 hereof.
B.    Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4A hereof, Tax Items with respect to Property that is contributed to
the Partnership with a Gross Asset Value that varies from its basis in the hands
of the contributing Partner immediately preceding the date of contribution shall
be allocated among the Holders of Partnership Common Units for income tax
purposes pursuant to Regulations promulgated under Code Section 704(c) so as to
take into account such variation. The Partnership shall account for such
variation under any method approved under Code Section 704(c) and the applicable
Regulations as chosen by the General Partner, including, without limitation, the
“traditional method” as described in Regulations Section 1.704-3(b). In the
event that the Gross Asset Value of any partnership asset is adjusted pursuant
to subsection (b) of the definition of “Gross Asset Value” (provided in
Article 1 hereof), subsequent allocations of Tax Items with respect to such
asset shall take account of the variation, if any, between the adjusted basis of
such asset and its Gross Asset Value in the same manner as under Code
Section 704(c) and the applicable Regulations.

ARTICLE 7    
MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1    Management.
A.    Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Partners with or without cause, except with the Consent of the General
Partner. In addition to the powers now or hereafter granted a general partner of
a limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.3, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:
(1)    the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the Previous General Partner (so long as the Previous General
Partner qualifies as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Code Section 4981) and
to make distributions to its shareholders sufficient to permit the Previous
General Partner to maintain REIT status or otherwise to satisfy the REIT
Requirements), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by deed to secure debt, mortgage, deed of trust
or other lien


27

--------------------------------------------------------------------------------




or encumbrance on the Partnership’s assets) and the incurring of any obligations
that it deems necessary for the conduct of the activities of the Partnership;
(2)    the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
(3)    the acquisition, sale, transfer, exchange or other disposition of any
assets of the Partnership (including, but not limited to, the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Partnership) or
the merger, consolidation, reorganization or other combination of the
Partnership with or into another entity;
(4)    the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms that it sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the Partnership’s Subsidiaries)
and the repayment of obligations of the Partnership, its Subsidiaries and any
other Person in which it has an equity investment, and the making of capital
contributions to and equity investments in the Partnership’s Subsidiaries;
(5)    the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property, including, without
limitation, any Contributed Property, or other asset of the Partnership or any
Subsidiary;
(6)    the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;
(7)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;
(8)    the selection and dismissal of employees of the Partnership or the
General Partner (including, without limitation, employees having titles or
offices such as “president,” “vice president,” “secretary” and “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner and the determination of their compensation
and other terms of employment or hiring;
(9)    the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;
(10)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, however, that, as long as
the Previous General Partner has determined to continue to qualify as a REIT,
the General Partner may not engage in any such formation, acquisition or
contribution that would cause the Previous General Partner to fail to qualify as
a REIT or the General Partner to fail to qualify as a “qualified REIT
subsidiary” within the meaning of Code Section 856(i)(2);
(11)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms


28

--------------------------------------------------------------------------------




of dispute resolution, and the representation of the Partnership in all suits or
legal proceedings, administrative proceedings, arbitrations or other forms of
dispute resolution, the incurring of legal expense, and the indemnification of
any Person against liabilities and contingencies to the extent permitted by law;
(12)    the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);
(13)    the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as it may adopt;
provided that such methods are otherwise consistent with the requirements of
this Agreement;
(14)    the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;
(15)    the exercise, directly or indirectly, through any attorney- in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
(16)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
(17)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;
(18)    the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
(19)    the issuance of additional Partnership Units, as appropriate and in the
General Partner’s sole and absolute discretion, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof; and
(20)    an election to dissolve the Partnership pursuant to Section 13.1C
hereof.
B.    Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement (except as provided in
Section 7.3 hereof), the Act or any applicable law, rule or regulation. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement or
of any duty stated or implied by law or equity.
C.    At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Properties of the Partnership and (ii) liability insurance for
the Indemnitees hereunder.


29

--------------------------------------------------------------------------------




D.    At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
E.    In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken by it. The
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement so long as the action or
inaction is taken in good faith.

Section 7.2    Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section 8.5A(4)
hereof, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.

Section 7.3    Restrictions on General Partner’s Authority.
A.    The General Partner may not take any action in contravention of this
Agreement, including, without limitation:
(1)    take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;
(2)    possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose, except as otherwise
provided in this Agreement;
(3)    admit a Person as a Partner, except as otherwise provided in this
Agreement;
(4)    perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability, except as provided
herein or under the Act; or
(5)    enter into any contract, mortgage, loan or other agreement that prohibits
or restricts, or has the effect of prohibiting or restricting, the ability of
(a) the General Partner, the Previous General Partner or the Partnership from
satisfying its obligations under Section 8.6 hereof in full or (b) a Limited
Partner from exercising its rights under Section 8.6 hereof to effect a
Redemption in full, except, in either case, with the written consent of such
Limited Partner affected by the prohibition or restriction.
B.    The General Partner shall not, without the prior Consent of the Limited
Partners, undertake, on behalf of the Partnership, any of the following actions
or enter into any transaction that would have the effect of such transactions:
(1)    except as provided in Section 7.3C hereof, amend, modify or terminate
this Agreement other than to reflect the admission, substitution, termination or
withdrawal of Partners pursuant to Article 11 or Article 12 hereof;


30

--------------------------------------------------------------------------------




(2)    make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership;
(3)    institute any proceeding for bankruptcy on behalf of the Partnership; or
(4)    subject to the rights of Transfer provided in Sections 11.1C and 11.2
hereof, approve or acquiesce to the Transfer of the Partnership Interest of the
General Partner, or admit into the Partnership any additional or successor
General Partners.
C.    Notwithstanding Section 7.3B hereof, the General Partner shall have the
power, without the Consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:
(1)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(2)    to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to amend
Exhibits A and C in connection with such admission, substitution or withdrawal;
(3)    to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
(4)    to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;
(5)    (a) to reflect such changes as are reasonably necessary (i) for either
the General Partner or the Special Limited Partner, as the case may be, to
maintain its status as a “qualified REIT subsidiary” within the meaning of Code
Section 856(i)(2) or (ii) for the Previous General Partner to maintain its
status as a REIT or to satisfy the REIT Requirements; (b) to reflect the
Transfer of all or any part of a Partnership Interest among the Previous General
Partner, the General Partner, the Special Limited Partner or any other
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)) with
respect to the Previous General Partner;
(6)    to modify the manner in which Capital Accounts are computed (but only to
the extent set forth in the definition of “Capital Account” or contemplated by
the Code or the Regulations); and
(7)    the issuance of additional Partnership Interests in accordance with
Section 4.2.
The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3C is taken.
D.    Notwithstanding Sections 7.3B and 7.3C hereof, this Agreement shall not be
amended, and no action may be taken by the General Partner, without the Consent
of each Partner adversely affected, if such amendment or action would
(i) convert a Limited Partner Interest in the Partnership into a General Partner
Interest (except as a result of the General Partner acquiring such Partnership
Interest), (ii) modify the limited liability of a Limited Partner, (iii) alter
the rights of any Partner to receive the distributions to which such Partner is
entitled, pursuant to Article 5 or Section 13.2A(4) hereof, or alter the
allocations specified in Article 6 hereof (except, in any case, as permitted
pursuant to Sections 4.2 and 7.3C hereof), (iv) alter or modify the Redemption
rights, Cash Amount or REIT Shares Amount as set forth in Sections 8.6 and 11.2
hereof, or amend or modify any related definitions, or (v) amend this
Section 7.3D; provided, however, that the Consent of each Partner adversely
affected shall not be required for any amendment or action that affects all
Partners holding the same class or series of Partnership Units on a uniform or
pro rata basis. Further, no amendment may alter the restrictions on the General
Partner’s authority set forth elsewhere in this Section 7.3


31

--------------------------------------------------------------------------------




without the Consent specified therein. Any such amendment or action consented to
by any Partner shall be effective as to that Partner, notwithstanding the
absence of such consent by any other Partner.

Section 7.4    Reimbursement of the General Partner.
A.    The General Partner shall not be compensated for its services as general
partner of the Partnership except as provided in elsewhere in this Agreement
(including the provisions of Articles 5 and 6 hereof regarding distributions,
payments and allocations to which it may be entitled in its capacity as the
General Partner).
B.    Subject to Sections 7.4C and 15.11 hereof, the Partnership shall be liable
for, and shall reimburse the General Partner on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all sums expended in connection with the Partnership’s business, including,
without limitation, (i) expenses relating to the ownership of interests in and
management and operation of, or for the benefit of, the Partnership,
(ii) compensation of officers and employees, including, without limitation,
payments under future compensation plans of the General Partner that may provide
for stock units, or other phantom stock, pursuant to which employees of the
General Partner will receive payments based upon dividends on or the value of
REIT Shares, (iii) director fees and expenses; (iv) all costs and expenses of
the General Partner being a public company, including costs of filings with the
SEC, reports and other distributions to its shareholders and (v) income taxes or
other similar types of costs, including but not limited to franchise taxes or
related fees (in lieu of reimbursement, the Partnership may instead (in whole or
in part) specially allocate income as necessary to reimburse the General Partner
in full); provided, however, that the amount of any reimbursement shall be
reduced by any interest earned by the General Partner with respect to bank
accounts or other instruments or accounts held by it on behalf of the
Partnership as permitted pursuant to Section 7.5 hereof. Such reimbursements
shall be in addition to any reimbursement of the General Partner as a result of
indemnification pursuant to Section 7.7 hereof.
C.    To the extent practicable, Partnership expenses shall be billed directly
to and paid by the Partnership and, subject to Section 15.11 hereof,
reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section 7.4 shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c).

Section 7.5    Outside Activities of the Previous General Partner and the
General Partner. Neither the General Partner nor the Previous General Partner
shall directly or indirectly enter into or conduct any business, other than in
connection with (a) the ownership, acquisition and disposition of Partnership
Interests as General Partner, (b) the management of the business of the
Partnership, (c) the operation of the Previous General Partner as a reporting
company with a class (or classes) of securities registered under the Exchange
Act, (d) the Previous General Partner’s operations as a REIT, (e) the offering,
sale, syndication, private placement or public offering of stock, bonds,
securities or other interests, (f) financing or refinancing of any type, (g) the
General Partner’s qualification as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), (h) the acquisition, ownership, financing,
operation, management and disposition of assets held directly by the Previous
General Partner, any of the Aimco Partners or any of their Subsidiaries,
excluding the Partnership, and (i) such activities as are incidental thereto.
Nothing contained herein shall be deemed to prohibit the General Partner or the
Previous General Partner from executing guarantees of Partnership debt for which
it would otherwise be liable in its capacity as General Partner. The General
Partner and any Affiliates of the General Partner may acquire Limited Partner
Interests and shall be entitled to exercise all rights of a Limited Partner
relating to such Limited Partner Interests.

Section 7.6    Contracts with Affiliates.
A.    The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.
B.    Except as provided in Section 7.5 hereof and subject to Section 3.1
hereof, the Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other


32

--------------------------------------------------------------------------------




business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.
C.    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property to
the Partnership, directly or indirectly, except pursuant to transactions that
are determined by the General Partner in good faith to be fair and reasonable.
D.    The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership or any of the
Partnership’s Subsidiaries.
E.    The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

Section 7.7    Indemnification.
A.    To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) for willful misconduct or a knowing violation of
the law or (ii) for any transaction for which such Indemnitee received an
improper personal benefit in violation or breach of any provision of this
Agreement. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7A that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, does not create a presumption that such Indemnitee acted in a manner
contrary to that specified in this Section 7.7A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.7.
B.    To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7A has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.


33

--------------------------------------------------------------------------------




C.    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
D.    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
E.    Any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Partnership or the General Partner (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(i) such Indemnitee’s intentional misconduct or knowing violation of the law, or
(ii) any transaction in which such Indemnitee received a personal benefit in
violation or breach of any provision of this Agreement or applicable law.
F.    In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
G.    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
H.    The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
I.    It is the intent of the Partners that any amounts paid by the Partnership
to the General Partner pursuant to this Section 7.7 shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c).

Section 7.8    Liability of the General Partner.
A.    Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner nor any of its directors or officers shall be liable
or accountable in damages or otherwise to the Partnership, any Partners or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission if the General Partner or such director or officer acted in good faith.
B.    The Limited Partners expressly acknowledge that the General Partner is
acting for the benefit of the Partnership, the Limited Partners and the General
Partner’s shareholders collectively and that the General Partner is under no
obligation to give priority to the separate interests of the Limited Partners or
the General Partner’s shareholders (including, without limitation, the tax
consequences to Limited Partners, Assignees or the General Partner’s
shareholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions.


34

--------------------------------------------------------------------------------




C.    Subject to its obligations and duties as General Partner set forth in
Section 7.1A hereof, the General Partner may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its employees or agents (subject to the
supervision and control of the General Partner). The General Partner shall not
be responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
D.    Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s, and its officers’ and directors’, liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
E.    Notwithstanding anything herein to the contrary, except for fraud, willful
misconduct or gross negligence, or pursuant to any express indemnities given to
the Partnership by any Partner pursuant to any other written instrument, no
Partner shall have any personal liability whatsoever, to the Partnership or to
the other Partner(s), for the debts or liabilities of the Partnership or the
Partnership’s obligations hereunder, and the full recourse of the other
Partner(s) shall be limited to the interest of that Partner in the Partnership.
To the fullest extent permitted by law, no officer, director or shareholder of
the General Partner shall be liable to the Partnership for money damages except
for (i) active and deliberate dishonesty established by a non-appealable final
judgment or (ii) actual receipt of an improper benefit or profit in money,
property or services. Without limitation of the foregoing, and except for fraud,
willful misconduct or gross negligence, or pursuant to any such express
indemnity, no property or assets of any Partner, other than its interest in the
Partnership, shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any judgment (or other judicial process) in favor of any
other Partner(s) and arising out of, or in connection with, this Agreement. This
Agreement is executed by the officers of the General Partner solely as officers
of the same and not in their own individual capacities.
F.    To the extent that, at law or in equity, the General Partner has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, the General Partner shall not be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of the General Partner otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of such General Partner.

Section 7.9    Other Matters Concerning the General Partner.
A.    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.
B.    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion.
C.    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty that is permitted or
required to be done by the General Partner hereunder.
D.    Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Previous General Partner to
continue to qualify as a REIT, (ii) for the Previous General Partner


35

--------------------------------------------------------------------------------




otherwise to satisfy the REIT Requirements, (iii) to avoid the Previous General
Partner incurring any taxes under Code Section 857 or Code Section 4981 or
(iv) for the General Partner or the Special Limited Partner to continue to
qualify as a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)), is expressly authorized under this Agreement and is deemed
approved by all of the Limited Partners.

Section 7.10    Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

Section 7.11    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

ARTICLE 8    
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement
(including, without limitation, Section 10.5 hereof) or under the Act.

Section 8.2    Management of Business. No Limited Partner or Assignee (other
than the General Partner, any of its Affiliates or any officer, director,
member, employee, partner, agent or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

Section 8.3    Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.6D hereof and any other agreements entered
into by a Limited Partner or its Affiliates with the


36

--------------------------------------------------------------------------------




General Partner, the Partnership or a Subsidiary (including, without limitation,
any employment agreement), any Limited Partner and any Assignee, officer,
director, employee, agent, trustee, Affiliate or shareholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner, to the extent expressly provided herein), and such Person shall
have no obligation pursuant to this Agreement, subject to Section 7.6D hereof
and any other agreements entered into by a Limited Partner or its Affiliates
with the General Partner, the Partnership or a Subsidiary, to offer any interest
in any such business ventures to the Partnership, any Limited Partner or any
such other Person, even if such opportunity is of a character that, if presented
to the Partnership, any Limited Partner or such other Person, could be taken by
such Person.

Section 8.4    Return of Capital. Except pursuant to the rights of Redemption
set forth in Section 8.6 hereof, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except to the extent provided in Article 6
hereof or otherwise expressly provided in this Agreement, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee either
as to the return of Capital Contributions or as to profits, losses or
distributions.

Section 8.5    Rights of Limited Partners Relating to the Partnership.
A.    In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5C hereof, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense:
(1)    to obtain a copy of (i) the most recent annual and quarterly reports
filed with the SEC by the Previous General Partner or the General Partner
pursuant to the Exchange Act and (ii) each report or other written communication
sent to the shareholders of the Previous General Partner;
(2)    to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Fiscal Year;
(3)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
(4)    to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and
(5)    to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and that each Partner has agreed to contribute in the future, and the
date on which each became a Partner.
B.    The Partnership shall notify any Limited Partner that is a Qualifying
Party, on request, of the then current Adjustment Factor or any change made to
the Adjustment Factor.
C.    Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the


37

--------------------------------------------------------------------------------




Partnership or the General Partner or (ii) the Partnership or the General
Partner is required by law or by agreements with unaffiliated third parties to
keep confidential.

Section 8.6    Redemption Rights of Qualifying Parties.
A.    After the first Twelve-Month Period, a Qualifying Party, but no other
Limited Partner or Assignee, shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Redeemable Units held by such Tendering Party (such Redeemable
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”). A Tendering Party shall have no right to receive
distributions with respect to any Tendered Units (other than the Cash Amount)
paid after delivery of the Notice of Redemption, whether or not the Partnership
Record Date for such distribution precedes or coincides with such delivery of
the Notice of Redemption. If the Partnership elects to redeem Tendered Units for
cash, the Cash Amount shall be delivered as a certified check payable to the
Tendering Party or, in the General Partner’s sole and absolute discretion, in
immediately available funds.
B.    If the Partnership elects to redeem Tendered Units for REIT Shares rather
than cash, then the Partnership shall direct the Previous General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 8.6B, in which case, (i) the Previous General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. The percentage of the
Tendered Units tendered for Redemption by the Tendering Party for which the
Partnership elects to cause the Previous General Partner to issue REIT Shares
(rather than cash) is referred to as the “Applicable Percentage.” In making such
election to cause the Previous General Partner to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Qualifying Parties over another nor discriminates
against a group or class of Qualifying Parties. If the Partnership elects to
redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for a number of REIT
Shares equal to the product of the REIT Shares Amount and the Applicable
Percentage. The Tendering Party shall submit (i) such information, certification
or affidavit as the Previous General Partner may reasonably require in
connection with the application of the Ownership Limit and other restrictions
and limitations of the Charter to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Previous General Partner’s view, to effect compliance with the
Securities Act. The product of the Applicable Percentage and the REIT Shares
Amount, if applicable, shall be delivered by the Previous General Partner as
duly authorized, validly issued, fully paid and accessible REIT Shares and, if
applicable, Rights, free of any pledge, lien, encumbrance or restriction, other
than the Ownership Limit and other restrictions provided in the Charter, the
Bylaws of the Previous General Partner, the Securities Act and relevant state
securities or “blue sky” laws. Neither any Tendering Party whose Tendered Units
are acquired by the Previous General Partner pursuant to this Section 8.6B, any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause the Previous General Partner or the General Partner to
register, qualify or list any REIT Shares owned or held by such Person, whether
or not such REIT Shares are issued pursuant to this Section 8.6B, with the SEC,
with any state securities commissioner, department or agency, under the
Securities Act or the Exchange Act or with any stock exchange; provided,
however, that this limitation shall not be in derogation of any registration or
similar rights granted pursuant to any other written agreement between the
Previous General Partner and any such Person. Notwithstanding any delay in such
delivery, the Tendering Party shall be deemed the owner of such REIT Shares and
Rights for all purposes, including, without limitation, rights to vote or
consent, receive dividends, and exercise rights, as of the Specified Redemption
Date. REIT Shares issued upon an acquisition of the Tendered Units by the
Previous General Partner pursuant to this Section 8.6B may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
C.    Notwithstanding the provisions of Section 8.6A and 8.6B hereof, the
Tendering Parties (i) where the Redemption would consist of less than all the
Partnership Common Units held by Partners other than the


38

--------------------------------------------------------------------------------




General Partner and the Special Limited Partner, shall not be entitled to elect
or effect a Redemption to the extent that the aggregate Percentage Interests of
the Limited Partners (other than the Special Limited Partner) would be reduced,
as a result of the Redemption, to less than one percent (1%) and (ii) shall have
no rights under this Agreement that would otherwise be prohibited under the
Charter. To the extent that any attempted Redemption would be in violation of
this Section 8.6C, it shall be null and void ab initio, and the Tendering Party
shall not acquire any rights or economic interests in REIT Shares otherwise
issuable by the Previous General Partner under Section 8.6B hereof.
D.    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to Section 8.6B hereof following receipt of a
Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Partner on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the General Partner contribute such funds
from the proceeds of a registered public offering (a “Public Offering Funding”)
by the Previous General Partner of a number of REIT Shares (“Registrable
Shares”) equal to the REIT Shares Amount with respect to the Tendered Units or
(b) from any other sources (including, but not limited to, the sale of any
Property and the incurrence of additional Debt) available to the Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding a Partnership Interest
(or an interest therein) and having Redemption rights pursuant to this
Section 8.6 and require that all such Qualifying Parties elect whether or not to
effect a Redemption of their Partnership Common Units to be funded through such
Public Offering Funding. In the event that any such Qualifying Party elects to
effect such a Redemption, it shall give notice thereof and of the number of
Partnership Common Units to be made subject thereon in writing to the General
Partner within ten (10) Business Days after receipt of the Single Funding
Notice, and such Qualifying Party shall be treated as a Tendering Party for all
purposes of this Section 8.6. In the event that a Qualifying Party does not so
elect, it shall be deemed to have waived its right to effect a Redemption for
the current Twelve-Month Period; provided, however, that the Previous General
Partner shall not be required to acquire Partnership Common Units pursuant to
this Section 8.6D more than twice within a Twelve-Month Period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
E.    Notwithstanding the provisions of Section 8.6B hereof, the Previous
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for the REIT Shares Amount if such exchange would be
prohibited under the Charter.
F.    Notwithstanding anything herein to the contrary (but subject to
Section 8.6C hereof), with respect to any Redemption pursuant to this
Section 8.6:
(1)    All Partnership Common Units acquired by the Previous General Partner
pursuant to Section 8.6B hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine. Any Partnership Common Units so
contributed to the General Partner shall automatically, and without further
action required, be converted into and deemed to be a General Partner Interest
comprised of the same number of Partnership Common Units. Any Partnership Common
Units so contributed to the Special Limited Partner shall remain outstanding.


39

--------------------------------------------------------------------------------




(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Redeemable Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Redeemable Units, all of the Redeemable Units held
by such Tendering Party.
(3)    Each Tendering Party (a) may effect a Redemption only once in each fiscal
quarter of a Twelve-Month Period and (b) may not effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to Section 8.6B hereof, in the event that the Previous General Partner
or the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 8.6E hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 hereof) all Redeemable Units subject
to any Redemption, and be treated as a Limited Partner or an Assignee, as
applicable, with respect to such Redeemable Units for all purposes of this
Agreement, until such Redeemable Units are either paid for by the Partnership
pursuant to Section 8.6A hereof or transferred to the Previous General Partner
(or directly to the General Partner or Special Limited Partner) and paid for, by
the issuance of the REIT Shares, pursuant to Section 8.6B hereof on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to Section 8.6B
hereof, the Tendering Party shall have no rights as a shareholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 8.6F, all Partnership Common Units beneficially owned by a Related Party
of a Tendering Party shall be considered to be owned or held by such Tendering
Party.
G.    In connection with an exercise of Redemption rights pursuant to this
Section 8.6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
REIT Shares in excess of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares prior to the
closing of the Redemption on the Specified Redemption Date; and


40

--------------------------------------------------------------------------------




(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 8.6G(1) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own REIT Shares in violation of the
Ownership Limit.

Section 8.7    Partnership Right to Call Limited Partner Interests.
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners (other than the
Special Limited Partner) are less than one percent (1%), the Partnership shall
have the right, but not the obligation, from time to time and at any time to
redeem any and all outstanding Limited Partner Interests (other than the Special
Limited Partner’s Limited Partner Interest) by treating any Limited Partner as a
Tendering Party who has delivered a Notice of Redemption pursuant to Section 8.6
hereof for the amount of Partnership Common Units to be specified by the General
Partner, in its sole and absolute discretion, by notice to such Limited Partner
that the Partnership has elected to exercise its rights under this Section 8.7.
Such notice given by the General Partner to a Limited Partner pursuant to this
Section 8.7 shall be treated as if it were a Notice of Redemption delivered to
the General Partner by such Limited Partner. For purposes of this Section 8.7,
(a) any Limited Partner (whether or not otherwise a Qualifying Party) may, in
the General Partner’s sole and absolute discretion, be treated as a Qualifying
Party that is a Tendering Party and (b) the provisions of Sections 8.6C(i),
8.6F(2), 8.6F(3) and 8.6F(5) hereof shall not apply, but the remainder of
Section 8.6 hereof shall apply, mutatis mutandis.

ARTICLE 9    
BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1    Records and Accounting.
A.    The General Partner shall keep or cause to be kept at the principal office
of the Partnership those records and documents required to be maintained by the
Act and other books and records deemed by the General Partner to be appropriate
with respect to the Partnership’s business, including, without limitation, all
books and records necessary to provide to the Limited Partners any information,
lists and copies of documents required to be provided pursuant to Section 8.5A
or Section 9.3 hereof. Any records maintained by or on behalf of the Partnership
in the regular course of its business may be kept on, or be in the form for,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.
B.    The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Partnership, the General Partner and the Previous
General Partner may operate with integrated or consolidated accounting records,
operations and principles.

Section 9.2    Fiscal Year. The Fiscal Year of the Partnership shall be the
calendar year.

Section 9.3    Reports.
A.    As soon as practicable, but in no event later than one hundred five (105)
days after the close of each Fiscal Year, the General Partner shall cause to be
made available to each Limited Partner, of record as of the close of the Fiscal
Year, an annual report containing financial statements of the Partnership, or of
the Previous General Partner if such statements are prepared solely on a
consolidated basis with the Previous General Partner, for such Fiscal Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the General Partner. Such report shall be deemed to be
made available to all Limited Partners if it has been filed with the SEC.


41

--------------------------------------------------------------------------------




B.    As soon as practicable, but in no event later than one hundred five (105)
days after the close of each calendar quarter (except the last calendar quarter
of each year), the General Partner shall cause to be made available to each
Limited Partner, of record as of the last day of the calendar quarter, a report
containing unaudited financial statements of the Partnership, or of the Previous
General Partner if such statements are prepared solely on a consolidated basis
with the Previous General Partner, and such other information as may be required
by applicable law or regulation or as the General Partner determines to be
appropriate. At the request of any Limited Partner, the General Partner shall
provide access to the books, records and workpapers upon which the reports
required by this Section 9.3 are based, to the extent required by the Act. Such
report shall be deemed to be made available to all Limited Partners if it has
been filed with the SEC.

ARTICLE 10    
TAX MATTERS

Section 10.1    Preparation of Tax Returns. The General Partner shall arrange
for the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use all reasonable effort to
furnish, within ninety (90) days of the close of each taxable year, the tax
information reasonably required by Limited Partners for federal and state income
tax reporting purposes. The Limited Partners shall promptly provide the General
Partner with such information relating to the Contributed Properties, including
tax basis and other relevant information, as may be reasonably requested by the
General Partner from time to time.

Section 10.2    Tax Elections.
A.    Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including, but not limited to, the election under Code
Section 754 and the election to use the “recurring item” method of accounting
provided under Code Section 461(h) with respect to property taxes imposed on the
Partnership’s Properties; provided, however, that, if the “recurring item”
method of accounting is elected with respect to such property taxes, the
Partnership shall pay the applicable property taxes prior to the date provided
in Code Section 461(h) for purposes of determining economic performance. The
General Partner shall have the right to seek to revoke any such election
(including, without limitation, any election under Code Sections 461(h) and 754)
upon the General Partner’s determination in its sole and absolute discretion
that such revocation is in the best interests of the Partners.
B.    The General Partner is expressly authorized to make any elections,
including applicable safe harbor elections, in connection with the issuance of
Partnership Interests for services that it deems to be in the best interest of
the Partnership.  Furthermore, the General Partner is authorized to amend this
Agreement as it deems necessary to provide that (1) the Partnership is
authorized and directed to elect applicable safe harbor elections, and (2) the
Partnership and each of its Partners (including any person to whom a Partnership
Interest is transferred in connection with the performance of services) agrees
to comply with all requirements of the safe harbor with respect to all
Partnership Interests transferred in connection with the performance of services
while the election remains effective.  Finally, the amendments relating to the
safe harbor elections in connection with the issuance of Partnership Interests
for services are legally binding on all Partners of the Partnership, and to the
extent that it is determined that such amendments are not legally binding on all
Partners, then each Partner in the Partnership that transfers a Partnership
Interest in connection with the performance of services agrees to execute a
document containing provisions that are legally binding on that Partner stating
that (X) the Partnership is authorized and directed to elect the safe harbor,
and (Y) the Partner agrees to comply with all requirements of the safe harbor
with respect to all Partnership Interests transferred in connection with the
performance of services while the election remains effective.

Section 10.3    Tax Matters Partner.
A.    The General Partner is hereby designated as the “tax matters partner” of
the Partnership, as such term is defined in Section 6231 of the TEFRA Rules with
respect to all taxable years to which the TEFRA Rules apply (the “Tax Matters
Partner”). The Tax Matters Partner shall receive no compensation for its
services. All third-


42

--------------------------------------------------------------------------------




party costs and expenses incurred by the Tax Matters Partner in performing its
duties as such (including legal and accounting fees and expenses) shall be borne
by the Partnership in addition to any reimbursement pursuant to Section 7.4
hereof. Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm to assist the Tax Matters Partner in discharging its
duties hereunder, so long as the compensation paid by the Partnership for such
services is reasonable. At the request of any Limited Partner, the General
Partner agrees to consult with such Limited Partner with respect to the
preparation and filing of any returns and with respect to any subsequent audit
or litigation relating to such returns; provided, however, that the filing of
such returns shall be in the sole and absolute discretion of the General
Partner.
B.    The Tax Matters Partner is authorized, but not required:
(1)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the Tax Matters Partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the Tax Matters
Partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Code
Section 6231) or a member of a “notice group” (as defined in Code
Section 6223(b)(2));
(2)    in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the Tax Matters Partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;
(3)    to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
(4)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
(5)    to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
(6)    to take any other action on behalf of the Partners in connection with any
tax audit or judicial review proceeding to the extent permitted by applicable
law or regulations.
The taking of any action and the incurring of any expense by the Tax Matters
Partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the Tax Matters Partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the Tax Matters Partner in
its capacity as such. The provisions of this Section 10.3 are not applicable to
any taxable years subject to the Partnership Audit Rules.

Section 10.4    Partnership Representative.
A.    The General Partner is hereby designated to serve as the “partnership
representative” with respect to the Partnership, as provided in Section 6223(a)
of the Partnership Audit Rules (the “Partnership Representative”). For each
taxable year in which the Partnership Representative is an entity, the
Partnership shall appoint the “designated individual” identified by the
Partnership Representative to act on behalf of the Partnership


43

--------------------------------------------------------------------------------




Representative in accordance with the applicable Treasury Regulations (the
“Designated Individual”). Each Partner expressly consents to such designations
and agrees that it will execute, acknowledge, deliver, file and record at the
appropriate public offices such documents as may be necessary or appropriate to
evidence such consent.
B.    The Partnership Representative shall have the sole authority to act on
behalf of the Partnership in connection with and make all relevant decisions
regarding application of the Partnership Audit Rules, including, but not limited
to, any elections under the Partnership Audit Rules or any decisions to settle,
compromise, challenge, litigate or otherwise alter the defense of any proceeding
before the IRS.
C.    The Partners agree to cooperate in good faith to timely provide
information requested by the Partnership Representative as needed to comply with
the Partnership Audit Rules, including, without limitation, to make any
elections available to the Partnership under the Partnership Audit Rules. Each
Partner agrees that, upon request of the Partnership, such Partner shall take
such actions as may be necessary or desirable (as determined by the Partnership
Representative) to (i) allow the Partnership to comply with the provisions of
Section 6226 of the Partnership Audit Rules so that any “partnership
adjustments” (as defined in Section 6241(2) of the Partnership Audit Rules) are
taken into account by the Partners and former Partners rather than the
Partnership; (ii) use the provisions of Section 6225(c) of the Partnership Audit
Rules including, but not limited to, filing amended tax returns with respect to
any “reviewed year” (within the meaning of Section 6225(d)(1) of the Partnership
Audit Rules) or using the alternative procedure to filing amended returns to
reduce the amount of any partnership adjustment otherwise required to be taken
into account by the Partnership or (iii) otherwise allow the Partnership and its
Partners to address and respond to any matters arising under the Partnership
Audit Rules.
D.    Notwithstanding other provisions of this Agreement to the contrary, if any
partnership adjustment is determined with respect to the Partnership, the
Partnership Representative may cause the Partnership to elect pursuant to
Section 6226 of the Partnership Audit Rules to have such adjustment passed
through to the Partners for the year to which the adjustment relates (i.e., the
“reviewed year” within the meaning of Section 6225(d)(1) of the Partnership
Audit Rules). In the event that the Partnership Representative has not caused
the Partnership to so elect pursuant to Section 6226 of the Partnership Audit
Rules, then any “imputed underpayment” (as determined in accordance with
Section 6225 of the Partnership Audit Rules) or partnership adjustment that does
not give rise to an “imputed underpayment” shall be apportioned among the
Partners of the Partnership for the taxable year in which the adjustment is
finalized in such manner as may be necessary (as determined by the Partnership
Representative in good faith) so that, to the maximum extent possible, the tax
and economic consequences of the imputed underpayment or other partnership
adjustment and any associated interest and penalties (any such amount, an
“Imputed Underpayment Amount”) are borne by the Partners based upon their
interests in the Partnership for the reviewed year. Imputed Underpayment Amounts
also shall include any imputed underpayment within the meaning of Section 6225
of the Partnership Audit Rules paid (or payable) by any entity treated as a
partnership for U.S. federal income tax purposes in which the Partnership holds
(or has held) a direct or indirect interest other than through entities treated
as corporations for U.S. federal income tax purposes to the extent that the
Partnership bears the economic burden of such amounts, whether by law or
contract.
E.    Each Partner agrees to indemnify and hold harmless the Partnership from
and against any liability with respect to such Partner’s share of any tax
deficiency paid or payable by the Partnership that is allocable to the Partner
as determined in accordance with the second to last sentence of paragraph (D)
above with respect to an audited or reviewed taxable year for which such Partner
was a partner in the Partnership. The obligations set forth in this
paragraph (E) shall survive the termination of any Partner’s interest in the
Partnership, the termination of this Agreement and/or the termination,
dissolution, liquidation or winding up of the Partnership, and shall remain
binding on each Partner for the period of time necessary to resolve with the IRS
(or any other applicable taxing authority) all income tax matters relating to
the Partnership and for Partners to satisfy their indemnification obligations,
if any, pursuant to this Section 10.4. Any obligation of a Partner pursuant to
this paragraph (E) shall be implemented through adjustments to distributions
otherwise payable to such Partner as determined in accordance with Article 5;
provided however, that, at the written request of the Partnership
Representative, each Partner or former Partner may be required to contribute to
the Partnership such Partner’s Imputed Underpayment Amount imposed on and paid
by the Partnership; provided further, that if a Partner or former Partner
individually directly pays, pursuant to the Partnership Audit Rules, any such
Imputed Underpayment Amount, then such payment shall reduce any offset to
distribution or required capital


44

--------------------------------------------------------------------------------




contribution of such Partner or former Partner. Any amount withheld from
distributions pursuant to this paragraph (E) shall be treated as an amount
distributed to such Partner or former Partner for all purposes under this
Agreement.
F.    All expenses incurred by the Partnership Representative or Designated
Individual in connection with its duties as partnership representative or
designated individual, as applicable, shall be expenses of the Partnership
(including, for the avoidance of doubt, any costs and expenses incurred in
connection with any claims asserted against the Partnership Representative or
Designated Individual, as applicable, except, in the case of the Partnership
Representative, to the extent the Partnership Representative is determined to
have performed its duties in the manner described in the final sentence of this
paragraph (F), and the Partnership shall reimburse the Partnership
Representative or Designated Individual, as applicable, for all such costs and
expenses. Nothing herein shall be construed to restrict the Partnership
Representative or Designated Individual from engaging lawyers, accountants, tax
advisers, or other professional advisers or experts to assist the Partnership
Representative or Designated Individual in discharging its duties hereunder.
Neither the Partnership Representative nor the Designated Individual shall be
liable to the Partnership, any Partner or any Affiliate thereof for any costs or
losses to any persons, any diminution in value or any liability whatsoever
arising as a result of the performance of its duties pursuant to this
Section 10.4; provided, however, that the Partnership Representative may be so
liable if it or the Designated Individual has engaged in (i) willful breach of
any provision of this Section 10.4 or (ii) fraud, willful misconduct or gross
negligence, in each case, with respect to its performance of its duties pursuant
to this Section 10.4.

Section 10.5    Withholding for Taxes, Etc.
A.    Withholding. Each Limited Partner hereby authorizes the Partnership to
withhold from such Limited Partner any amount of federal, state, local or
foreign taxes that the General Partner determines, in its sole discretion, that
the Partnership is, or may in the future be, required to withhold or pay with
respect to any amount distributable, allocable or payable to such Limited
Partner pursuant to this Agreement, including, without limitation, any taxes
required to be withheld or paid by the Partnership pursuant to Code
Section 1441, Code Section 1442, Code Section 1445 or Code Section 1446. Amounts
withheld by the General Partner may be estimated by the General Partner, in its
sole discretion, based on its expectations of future transactions involving the
Partnership that may give rise to taxes of such Limited Partner. The General
Partner may withhold amounts for taxes (including estimated or projected taxes)
from cash or other distributions otherwise payable to a Limited Partner, or from
any REIT Shares or Cash Amount otherwise payable to a Limited Partner in
connection with a Redemption.
B.    Certain Tax Payments. Each Limited Partner hereby authorizes the
Partnership to pay on behalf of or with respect to such Limited Partner any
amount of federal, state, local or foreign taxes that the General Partner
determines, in its sole discretion, that the Partnership is required to pay with
respect to any amount distributable, allocable or payable to such Limited
Partner pursuant to this Agreement, including, without limitation, any taxes
required to be paid by the Partnership pursuant to Code Section 1441, Code
Section 1442, Code Section 1445 or Code Section 1446. Any amount paid on behalf
of or with respect to a Limited Partner shall constitute a loan by the
Partnership to such Limited Partner, which loan shall be repaid by such Limited
Partner within fifteen (15) days after notice from the General Partner that such
payment must be made unless (i) the Partnership withholds such payment from a
distribution that would otherwise be made to the Limited Partner or (ii) the
General Partner determines, in its sole and absolute discretion, that such
payment may be satisfied out of the Available Funds of the Partnership that
would, but for such payment, be distributed to the Limited Partner. Each Limited
Partner hereby unconditionally and irrevocably grants to the Partnership a
security interest in such Limited Partner’s Partnership Interest to secure such
Limited Partner’s obligation to pay to the Partnership any amounts required to
be paid pursuant to this Section 10.5B. In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 10.5B
within fifteen (15) days after the notice from the General Partner specified
above, then the General Partner may, in its sole and absolute discretion, either
(x) elect to make the payment to the Partnership on behalf of such defaulting
Limited Partner, and in such event shall be deemed to have loaned such amount to
such defaulting Limited Partner and shall succeed to all rights and remedies of
the Partnership as against such defaulting Limited Partner (including, without
limitation, the right to receive distributions), or (y) cause the Partnership to
redeem from such Limited Partner a number of Partnership Common Units (or
fraction thereof) equal to the quotient obtained by dividing (i) the aggregate
amount owed by such Limited Partner to the Partnership pursuant to this
Section 10.5B, by (ii) the product of (1) the Adjustment Factor in effect as of
date of redemption specified by the General Partner, and (2) the Value of a REIT
Share (assuming for such


45

--------------------------------------------------------------------------------




purpose that the Valuation Date is the date of redemption specified by the
General Partner). If the General Partner elects to cause the Partnership to
redeem any Limited Partner’s Partnership Common Units pursuant to clause (y)
above, it shall promptly so notify such Limited Partner in writing of the date
of such redemption and the number of Partnership Common Units so redeemed. Any
amounts payable by a Limited Partner under this Section 10.5B shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum lawful rate)
from the date such amount is due (i.e., fifteen (15) days after demand) until
such amount is paid in full. Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request in order to perfect or enforce
the security interest created hereunder, or to assist the Partnership in
effecting any redemption of such Limited Partner’s Partnership Common Units as
specified in clause (y) above.

ARTICLE 11    
TRANSFERS AND WITHDRAWALS

Section 11.1    Transfer.
A.    No part of the interest of a Partner shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.
B.    No Partnership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article 11. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio.
C.    Notwithstanding the other provisions of this Article 11 (other than
Section 11.6D hereof), the Partnership Interests of the General Partner and the
Special Limited Partner may be Transferred, in whole or in part, at any time or
from time to time, to or among the Previous General Partner, the General
Partner, the Special Limited Partner, and any other Person that is, at the time
of such Transfer, a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner. Any transferee
of the entire General Partner Interest pursuant to this Section 11.1C shall
automatically become, without further action or Consent of any Limited Partners,
the sole general partner of the Partnership, subject to all the rights,
privileges, duties and obligations under this Agreement and the Act relating to
a general partner. Any transferee of a Limited Partner Interest pursuant to this
Section 11.1C shall automatically become, without further action or Consent of
any Limited Partners, a Substituted Limited Partner. Upon any Transfer permitted
by this Section 11.1C, the transferor Partner shall be relieved of all its
obligations under this Agreement. The provisions of Section 11.2B (other than
the last sentence thereof), 11.3, 11.4A and 11.5 hereof shall not apply to any
Transfer permitted by this Section 11.1C.

Section 11.2    Transfer of General Partner’s Partnership Interest.
A.    The General Partner may not Transfer any of its General Partner Interest
or withdraw from the Partnership except as provided in Sections 11.2B and 11.2C
hereof.
B.    The General Partner shall not withdraw from the Partnership and shall not
Transfer all or any portion of its interest in the Partnership (whether by sale,
disposition, statutory merger or consolidation, liquidation or otherwise)
without the Consent of the Limited Partners, which Consent may be given or
withheld in the sole and absolute discretion of the Limited Partners. Upon any
Transfer of such a Partnership Interest pursuant to the Consent of the Limited
Partners and otherwise in accordance with the provisions of this Section 11.2B,
the transferee shall become a successor General Partner for all purposes herein,
and shall be vested with the powers and rights of the transferor General
Partner, and shall be liable for all obligations and responsible for all duties
of the General Partner, once such transferee has executed such instruments as
may be necessary to effectuate such admission and to confirm the agreement of
such transferee to be bound by all the terms and provisions of this Agreement
with respect to the Partnership Interest so acquired. It is a condition to any
Transfer otherwise permitted hereunder that the transferee assumes, by operation
of law or express agreement, all of the obligations of the transferor General
Partner under this


46

--------------------------------------------------------------------------------




Agreement with respect to such Transferred Partnership Interest, and such
Transfer shall relieve the transferor General Partner of its obligations under
this Agreement without the Consent of the Limited Partners. In the event that
the General Partner withdraws from the Partnership, in violation of this
Agreement or otherwise, or otherwise dissolves or terminates, or upon the
bankruptcy of the General Partner, a Majority in Interest of the Limited
Partners may elect to continue the Partnership business by selecting a successor
General Partner in accordance with the Act.
C.    The General Partner may merge with another entity if immediately after
such merger substantially all of the assets of the surviving entity, other than
the General Partner Interest held by the General Partner, are contributed to the
Partnership as a Capital Contribution in exchange for Partnership Units.

Section 11.3    Limited Partners’ Rights to Transfer.
A.    General. Prior to the end of the first Twelve-Month Period, no Limited
Partner shall Transfer all or any portion of its Partnership Interest to any
transferee without the Consent of the General Partner, which Consent may be
withheld in its sole and absolute discretion; provided, however, that any
Limited Partner may, at any time, without the consent of the General Partner,
(i) Transfer all or part of its Partnership Interest to any Designated Party,
any Family Member, any Controlled Entity or any Affiliate, provided that the
transferee is, in any such case, a Qualified Transferee, or (ii) pledge (a
“Pledge”) all or any portion of its Partnership Interest to a lending
institution, that is not an Affiliate of such Limited Partner, as collateral or
security for a bona fide loan or other extension of credit, and Transfer such
pledged Partnership Interest to such lending institution in connection with the
exercise of remedies under such loan or extension or credit (any Transfer or
Pledge permitted by this proviso is hereinafter referred to as a “Permitted
Transfer”). After such first Twelve-Month Period, each Limited Partner, and each
transferee of Partnership Units or Assignee pursuant to a Permitted Transfer,
shall have the right to Transfer all or any portion of its Partnership Interest
to any Person, subject to the provisions of Section 11.6 hereof and to
satisfaction of each of the following conditions:
(1)    General Partner Right of First Refusal. The transferring Partner shall
give written notice of the proposed Transfer to the General Partner, which
notice shall state (i) the identity of the proposed transferee and (ii) the
amount and type of consideration proposed to be received for the Transferred
Partnership Units. The General Partner shall have ten (10) Business Days upon
which to give the Transferring Partner notice of its election to acquire the
Partnership Units on the proposed terms. If it so elects, it shall purchase the
Partnership Units on such terms within ten (10) Business Days after giving
notice of such election; provided, however, that in the event that the proposed
terms involve a purchase for cash, the General Partner may at its election
deliver in lieu of all or any portion of such cash a note payable to the
Transferring Partner at a date as soon as reasonably practicable, but in no
event later than one hundred eighty (180) days after such purchase, and bearing
interest at an annual rate equal to the total dividends declared with respect to
one (1) REIT Share for the four (4) preceding fiscal quarters of the General
Partner, divided by the Value as of the closing of such purchase; provided,
further, that such closing may be deferred to the extent necessary to effect
compliance with the Hart-Scott-Rodino Antitrust Improvements Act of 1976, if
applicable, and any other applicable requirements of law. If it does not so
elect, the Transferring Partner may Transfer such Partnership Units to a third
party, on terms no more favorable to the transferee than the proposed terms,
subject to the other conditions of this Section 11.3.
(2)    Qualified Transferee. Any Transfer of a Partnership Interest shall be
made only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
provided, further, that each Transfer meeting the minimum Transfer restriction
of Section 11.3A(3) hereof may be to a separate Qualified Transferee.
(3)    Minimum Transfer Restriction. Any Transferring Partner must Transfer not
less than the lesser of (i) the greater of five hundred (500) Partnership Units
or one-third (1/3) of the number of Partnership Units owned by such Partner as
of the Effective Date or (ii) all of the remaining Partnership Units owned by
such Transferring Partner; provided, however, that, for purposes of determining
compliance with the foregoing restriction, all Partnership Units owned by
Affiliates of a Limited Partner shall be considered to be owned by such Limited
Partner.


47

--------------------------------------------------------------------------------




(4)    Transferee Agreement to Effect a Redemption. Any proposed transferee
shall deliver to the General Partner a written agreement reasonably satisfactory
to the General Partner to the effect that the transferee will, within six
(6) months after consummation of a Partnership Common Units Transfer, tender its
Partnership Common Units for Redemption in accordance with the terms of the
Redemption rights provided in Section 8.6 hereof.
(5)    No Further Transfers. The transferee (other than a Designated Party)
shall not be permitted to effect any further Transfer of the Partnership Units,
other than to the General Partner.
(6)    Exception for Permitted Transfers. The conditions of Sections 11.3A(1)
through 11.3A(5) hereof shall not apply in the case of a Permitted Transfer.
It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after the first Twelve-Month Period) that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its sole and
absolute discretion. Notwithstanding the foregoing, any transferee of any
Transferred Partnership Interest shall be subject to any and all ownership
limitations (including, without limitation, the Ownership Limit) contained in
the Charter that may limit or restrict such transferee’s ability to exercise its
Redemption rights, including, without limitation, the Ownership Limit. Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor hereunder. Unless admitted as a
Substituted Limited Partner, no transferee, whether by a voluntary Transfer, by
operation of law or otherwise, shall have any rights hereunder, other than the
rights of an Assignee as provided in Section 11.5 hereof.
B.    Incapacity. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
C.    Opinion of Counsel. In connection with any Transfer of a Limited Partner
Interest, the General Partner shall have the right to receive an opinion of
counsel reasonably satisfactory to it to the effect that the proposed Transfer
may be effected without registration under the Securities Act and will not
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Interests Transferred. If, in the opinion
of such counsel, such Transfer would require the filing of a registration
statement under the Securities Act or would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Units, the General Partner may prohibit any Transfer otherwise
permitted under this Section 11.3 by a Limited Partner of Partnership Interests.
D.    Adverse Tax Consequences. No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the General Partner or any acquisition of Partnership Units
by the Partnership) may be made to any person if (i) in the opinion of legal
counsel for the Partnership, it would result in the Partnership being treated as
an association taxable as a corporation, or (ii) such Transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Code Section 7704. Upon
any Transfer by a Limited Partner of its Partnership Interests, such Limited
Partner shall (a) provide the Partnership and the transferee receiving such an
interest an affidavit satisfying the requirements of Section 1446(f)(2) of the
Code stating, under penalty of perjury, (i) the transferor Limited Partner’s
United States taxpayer identification number and (ii) that such Limited Partner
is not a “foreign person” within the meaning of Code Section 1446, and (b)
provide the Partnership with such other information and assistance as the
Partnership may request to ensure that the Company is not subject to withholding
under Section 1446 of the Code.


48

--------------------------------------------------------------------------------





Section 11.4    Substituted Limited Partners.
A.    No Limited Partner shall have the right to substitute a transferee
(including any Designated Party or other transferees pursuant to Transfers
permitted by Section 11.3 hereof) as a Limited Partner in its place. A
transferee (including, but not limited to, any Designated Party) of the interest
of a Limited Partner may be admitted as a Substituted Limited Partner only with
the Consent of the General Partner, which Consent may be given or withheld by
the General Partner in its sole and absolute discretion. The failure or refusal
by the General Partner to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or the General Partner. Subject to the foregoing, an Assignee
shall not be admitted as a Substituted Limited Partner until and unless it
furnishes to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all the terms, conditions and
applicable obligations of this Agreement, (ii) a counterpart signature page to
this Agreement executed by such Assignee and (iii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.
B.    A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
C.    Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address and number of Partnership
Units of such Substituted Limited Partner and to eliminate or adjust, if
necessary, the name, address and number of Partnership Units of the predecessor
of such Substituted Limited Partner.

Section 11.5    Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any permitted transferee under
Section 11.3 hereof as a Substituted Limited Partner, as described in
Section 11.4 hereof, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be entitled to all the rights of
an assignee of a limited partnership interest under the Act, including the right
to receive distributions from the Partnership and the share of Net Income, Net
Losses and other items of income, gain, loss, deduction and credit of the
Partnership attributable to the Partnership Units assigned to such transferee
and the rights to Transfer the Partnership Units provided in this Article 11,
but shall not be deemed to be a holder of Partnership Units for any other
purpose under this Agreement (other than as expressly provided in Section 8.6
hereof with respect to a Qualifying Party that becomes a Tendering Party), and
shall not be entitled to effect a Consent or vote with respect to such
Partnership Units on any matter presented to the Limited Partners for approval
(such right to Consent or vote, to the extent provided in this Agreement or
under the Act, fully remaining with the transferor Limited Partner). In the
event that any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all the provisions of
this Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of Partnership Units.

Section 11.6    General Provisions.
A.    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption (or
acquisition by the Previous General Partner) of all of its Partnership Units
pursuant to a Redemption under Section 8.6 hereof and/or pursuant to any
Partnership Unit Designation.
B.    Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 8.6 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the Previous General Partner or the General Partner,
whether or not pursuant to Section 8.6B hereof, shall cease to be a Limited
Partner.


49

--------------------------------------------------------------------------------




C.    If any Partnership Unit is Transferred in compliance with the provisions
of this Article 11, or is redeemed by the Partnership, or acquired by the
Previous General Partner pursuant to Section 8.6 hereof, on any day other than
the first day of a Fiscal Year, then Net Income, Net Loss, each item thereof and
all other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Fiscal Year shall be allocated to the transferor
Partner or the Tendering Party, as the case may be, and, in the case of a
Transfer or assignment other than a Redemption, to the transferee Partner
(including, without limitation, the General Partner and the Special Limited
Partner as transferees of the Previous General Partner in the case of an
acquisition of Partnership Common Units pursuant to Section 8.6 hereof), by
taking into account their varying interests during the Fiscal Year in accordance
with Code Section 706(d), using the “interim closing of the books” method or
another permissible method selected by the General Partner. All distributions of
Available Cash attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party, as
the case may be, and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.
D.    In addition to any other restrictions on Transfer herein contained, in no
event may any Transfer or assignment of a Partnership Interest by any Partner
(including any Redemption, any acquisition of Partnership Units by the Previous
General Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) in the event that such Transfer would
cause either (a) the Previous General Partner to cease to comply with the REIT
Requirements or (b) the General Partner or the Special Limited Partner to cease
to qualify as a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2); (v) if such Transfer would, in the opinion of counsel to the
Partnership or the General Partner, cause a termination of the Partnership for
federal or state income tax purposes (except as a result of the Redemption (or
acquisition by the Previous General Partner) of all Partnership Common Units
held by all Limited Partners other than the Special Limited Partner); (vi) if
such Transfer would, in the opinion of legal counsel to the Partnership, cause
the Partnership to cease to be classified as a partnership for federal income
tax purposes (except as a result of the Redemption (or acquisition by the
Previous General Partner) of all Partnership Common Units held by all Limited
Partners other than the Special Limited Partner); (vii) if such Transfer would
cause the Partnership to become, with respect to any employee benefit plan
subject to Title I of ERISA, a “party-in-interest” (as defined in ERISA
Section 3(14)) or a “disqualified person” (as defined in Code Section 4975(c));
(viii) if such Transfer would, in the opinion of legal counsel to the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.2-101; (ix) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (x) if such Transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Code Section 469(k)(2) or Code 7704(b);
or (xi) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.

ARTICLE 12    
ADMISSION OF PARTNERS

Section 12.1    Admission of Successor General Partner. A successor to all of
the General Partner’s General Partner Interest pursuant to Section 11.2 hereof
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective immediately prior to such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

Section 12.2    Admission of Additional Limited Partners.
A.    After the admission to the Partnership of an Original Limited Partner on
the date hereof, a Person (other than an existing Partner) who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General


50

--------------------------------------------------------------------------------




Partner (i) evidence of acceptance, in form and substance satisfactory to the
General Partner, of all of the terms and conditions of this Agreement,
including, without limitation, the power of attorney granted in Section 2.4
hereof, (ii) a counterpart signature page to this Agreement executed by such
Person and (iii) such other documents or instruments as may be required in the
sole and absolute discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner.
B.    Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
consent of the General Partner to such admission.
C.    If any Additional Limited Partner is admitted to the Partnership on any
day other than the first day of a Fiscal Year, then Net Income, Net Losses, each
item thereof and all other items of income, gain, loss, deduction and credit
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Code Section 706(d), using the “interim closing of the books” method or
another permissible method selected by the General Partner. Solely for purposes
of making such allocations, each of such items for the calendar month in which
an admission of any Additional Limited Partner occurs shall be allocated among
all the Partners and Assignees including such Additional Limited Partner, in
accordance with the principles described in Section 11.6C hereof. All
distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.

Section 12.3    Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

Section 12.4    Admission of Initial Limited Partners. The Persons listed on
Exhibit A as limited partners of the Partnership shall be admitted to the
Partnership as Limited Partners upon their execution and delivery of this
Agreement.

ARTICLE 13    
DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1    Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership without
dissolution. However, the Partnership shall dissolve, and its affairs shall be
wound up, upon the first to occur of any of the following (each a “Liquidating
Event”):
A.    the expiration of its term as provided in Section 2.5 hereof;
B.    an event of withdrawal, as defined in the Act (including, without
limitation, bankruptcy), of the sole General Partner unless, within ninety (90)
days after the withdrawal, a “majority in interest” (as such phrase is used in
Section 17-801(3) of the Act) of the remaining Partners agree in writing, in
their sole and absolute discretion, to continue the business of the Partnership
and to the appointment, effective as of the date of withdrawal, of a successor
General Partner:


51

--------------------------------------------------------------------------------




C.    an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion, with or without the Consent of the Limited
Partners;
D.    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
E.    the occurrence of a Terminating Capital Transaction;
F.    the Redemption (or acquisition by the Previous General Partner, the
General Partner and/or the Special Limited Partner) of all Partnership Common
Units other than Partnership Common Units held by the General Partner or the
Special Limited Partner; or
G.    the Redemption (or acquisition by the General Partner) of all Partnership
Common Units other than Partnership Common Units held by the General Partner.

Section 13.2    Winding Up.
A.    Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs. The General Partner (or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Limited Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the Previous General Partner) shall be applied and
distributed in the following order:
(1)    First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);
(2)    Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;
(3)    Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and
(4)    Subject to the terms of any Partnership Unit Designation, the balance, if
any, to the General Partner, the Limited Partners and any Assignees in
accordance with and in proportion to their positive Capital Account balances,
after giving effect to all contributions, distributions and allocations for all
periods.
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.
B.    Notwithstanding the provisions of Section 13.2A hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such


52

--------------------------------------------------------------------------------




distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.
C.    In the event that the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the Partners and Assignees that have positive Capital
Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2) to the
extent of, and in proportion to, positive Capital Account balances. If any
Partner has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), such Partner shall have no
obligation to make any contribution to the capital of the Partnership with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Partnership or to any other Person for any purpose whatsoever. In the sole
and absolute discretion of the General Partner or the Liquidator, a pro rata
portion of the distributions that would otherwise be made to the Partners
pursuant to this Article 13 may be withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership,
provided that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners in the manner and order of priority set
forth in Section 13.2A hereof as soon as practicable.

Section 13.3    Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article 13, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have distributed the Property in
kind to the Partners and the Assignees, who shall be deemed to have assumed and
taken such Property subject to all Partnership liabilities, all in accordance
with their respective Capital Accounts. Immediately thereafter, the Partners and
the Assignees shall be deemed to have recontributed the Partnership Property in
kind to the Partnership, which shall be deemed to have assumed and taken such
Property subject to all such liabilities; provided, however, that nothing in
this Section 13.3 shall be deemed to have constituted any Assignee as a
Substituted Limited Partner without compliance with the provisions of
Section 11.4 hereof.

Section 13.4    Rights of Limited Partners. Except as otherwise provided in this
Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Limited Partner
shall have the right or power to demand or receive property other than cash from
the Partnership and (c) no Limited Partner shall have priority over any other
Limited Partner as to the return of its Capital Contributions, distributions or
allocations.

Section 13.5    Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall, publish notice thereof in a
newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).

Section 13.6    Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership or association in jurisdictions
other than the State of Delaware shall be cancelled, and such other actions as
may be necessary to terminate the Partnership shall be taken.

Section 13.7    Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2


53

--------------------------------------------------------------------------------




hereof, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.

ARTICLE 14    
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS

Section 14.1    Procedures for Actions and Consents of Partners. The actions
requiring consent or approval of Limited Partners pursuant to this Agreement,
including Section 7.3 hereof, or otherwise pursuant to applicable law, are
subject to the procedures set forth in this Article 14.

Section 14.2    Amendments. Amendments to this Agreement may be proposed by the
General Partner or by a Majority in Interest of the Limited Partners. Following
such proposal, the General Partner shall submit any proposed amendment to the
Limited Partners. The General Partner shall seek the written consent of the
Limited Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that the General Partner may deem
appropriate. For purposes of obtaining a written consent, the General Partner
may require a response within a reasonable specified time, but not less than
fifteen (15) days, and failure to respond in such time period shall constitute a
consent that is consistent with the General Partner’s recommendation with
respect to the proposal; provided, however, that an action shall become
effective at such time as requisite consents are received even if prior to such
specified time.

Section 14.3    Meetings of the Partners.
A.    Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by a
Majority in Interest of the Limited Partners. The call shall state the nature of
the business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven (7) days nor more than thirty (30) days prior to
the date of such meeting. Partners may vote in person or by proxy at such
meeting. Whenever the vote or Consent of Partners is permitted or required under
this Agreement, such vote or Consent may be given at a meeting of Partners or
may be given in accordance with the procedure prescribed in Section 14.3B
hereof.
B.    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement for the action
in question). Such consent may be in one instrument or in several instruments,
and shall have the same force and effect as a vote of a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement). Such consent shall be filed with the General
Partner. An action so taken shall be deemed to have been taken at a meeting held
on the effective date so certified.
C.    Each Limited Partner may authorize any Person or Persons to act for it by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Limited Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Limited Partner executing such proxy.
D.    Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the General
Partner’s shareholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s shareholders.


54

--------------------------------------------------------------------------------





ARTICLE 15    
GENERAL PROVISIONS

Section 15.1    Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication (including by telecopy, facsimile, or commercial courier
service) to the Partner or Assignee at the address set forth in Exhibit A or
such other address of which the Partner shall notify the General Partner in
writing.

Section 15.2    Titles and Captions. All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

Section 15.3    Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

Section 15.4    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.5    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 15.6    Waiver.
A.    No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
B.    The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners, (iv) resulting
in the classification of the Partnership as an association or publicly traded
partnership taxable as a corporation or (v) violating the Securities Act, the
Exchange Act or any state “blue sky” or other securities laws; provided,
further, that any waiver relating to compliance with the Ownership Limit or
other restrictions in the Charter shall be made and shall be effective only as
provided in the Charter.

Section 15.7    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 15.8    Applicable Law. This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law. In the event of a conflict between
any provision of this Agreement and any non-mandatory provision of the Act, the
provisions of this Agreement shall control and take precedence.


55

--------------------------------------------------------------------------------





Section 15.9    Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.

Section 15.10    Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

Section 15.11    Limitation to Preserve REIT Status. Notwithstanding anything
else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner (or, if the REIT Partner is a “qualified REIT subsidiary” (within
the meaning of Code Section 856(i)(2)) of a REIT, to such REIT) for purposes of
Code Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any
other provision of this Agreement, the amount of such REIT Payments, as selected
by the General Partner in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Fiscal Year so that the REIT Payments, as so reduced, for or with
respect to such REIT Partner shall not exceed the lesser of:
(1)    an amount equal to the excess, if any, of (a) four and nine-tenths
percent (4.9%) of the REIT Partner’s (or, if the REIT Partner is a “qualified
REIT subsidiary” (within the meaning of Code Section 856(i)(2)) of a REIT, such
REIT’s) total gross income (but excluding the amount of any REIT Payments) for
the Fiscal Year that is described in subsections (A) through (H) of Code
Section 856(c)(2) over (b) the amount of gross income (within the meaning of
Code Section 856(c)(2)) derived by the REIT Partner (or, if the REIT Partner is
a “qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)) of
a REIT, by such REIT) from sources other than those described in subsections (A)
through (H) of Code Section 856(c)(2) (but not including the amount of any REIT
Payments); or
(2)    an amount equal to the excess, if any, of (a) twenty-four percent (24%)
of the REIT Partner’s (or, if the REIT Partner is a “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)) of a REIT, such REIT’s) total
gross income (but excluding the amount of any REIT Payments) for the Fiscal Year
that is described in subsections (A) through (I) of Code Section 856(c)(3) over
(b) the amount of gross income (within the meaning of Code Section 856(c)(3))
derived by the REIT Partner (or, if the REIT Partner is a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of a REIT, by such
REIT) from sources other than those described in subsections (A) through (I) of
Code Section 856(c)(3) (but not including the amount of any REIT Payments);
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts shall not adversely affect the REIT Partner’s (or, if the REIT Partner
is a “qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2))
of a REIT, such REIT’s) ability to qualify as a REIT. To the extent that REIT
Payments may not be made in a Fiscal Year as a consequence of the limitations
set forth in this Section 15.11, such REIT Payments shall carry over and shall
be treated as arising in the following Fiscal Year. The purpose of the
limitations contained in this Section 15.11 is to prevent any REIT Partner (or,
if the REIT Partner is a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) of a REIT, such REIT) from failing to qualify as a REIT under
the Code by reason of such REIT Partner’s share of items, including
distributions, reimbursements, fees, expenses or indemnities, receivable
directly or indirectly from the Partnership, and this Section 15.11 shall be
interpreted and applied to effectuate such purpose.

Section 15.12    No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be


56

--------------------------------------------------------------------------------




governed by the terms of this Agreement, and that the rights of the Partners and
their successors-in-interest shall be subject to the limitations and
restrictions as set forth in this Agreement.

Section 15.13    No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Partners,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans to the Partnership or to pursue any other right or remedy hereunder or at
law or in equity. None of the rights or obligations of the Partners herein set
forth to make Capital Contributions or loans to the Partnership shall be deemed
an asset of the Partnership for any purpose by any creditor or other third
party, nor may any such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or any of the Partners.
[the next page is the signature page]


57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
PREVIOUS GENERAL PARTNER:
APARTMENT INVESTMENT AND MANAGEMENT COMPANY
By: /s/ Terry Considine    
Name: Terry Considine
Title: Chief Executive Officer and President
GENERAL PARTNER:
AIMCO-GP, INC.
By: /s/ Terry Considine    
Name: Terry Considine
Title: Chief Executive Officer and President
SPECIAL LIMITED PARTNER:
AIMCO-LP TRUST
By: /s/ Terry Considine    
Name: Terry Considine
Title: Chief Executive Officer and President
LIMITED PARTNERS:
By: AIMCO-GP, INC.,
as attorney-in-fact
By: /s/ Terry Considine    
Name: Terry Considine
Title: Chief Executive Officer and President




58

--------------------------------------------------------------------------------





EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS
Exhibit A, the list of Partners and Partnership Units, is maintained by the
General Partner and omitted from this copy of the Agreement.




A-1

--------------------------------------------------------------------------------





EXHIBIT B
EXAMPLES REGARDING ADJUSTMENT FACTOR
For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on June 30, 1995 is 1.0 and (b) on July 1, 1995 (the
“Partnership Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 REIT Shares issued and outstanding.
Example 1
On the Partnership Record Date, the Previous General Partner declares a dividend
on its outstanding REIT Shares in REIT Shares. The amount of the dividend is one
REIT Share paid in respect of each REIT Share owned. Pursuant to Paragraph (i)
of the definition of “Adjustment Factor,” the Adjustment Factor shall be
adjusted on the Partnership Record Date, effective immediately after the stock
dividend is declared, as follows:
1.0 * 200 OVER 100 = 2.0
Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.
Example 2
On the Partnership Record Date, the Previous General Partner distributes options
to purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to Paragraph (ii) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the options are
distributed, as follows:
1.0 * {(100 + 100)} OVER {(100 + {100 * $4.00} OVER {$5.00})} = 1.1111
Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.
Example 3
On the Partnership Record Date, the Previous General Partner distributes assets
to all holders of its REIT Shares. The amount of the distribution is one asset
with a fair market value (as determined by the General Partner) of $1.00 in
respect of each REIT Share owned. It is also assumed that the assets do not
relate to assets received by the Previous General Partner or the General Partner
pursuant to a pro rata distribution by the Partnership. The Value of a REIT
Share on the Partnership Record Date is $5.00 a share. Pursuant to Paragraph
(iii) of the definition of “Adjustment Factor,” the Adjustment Factor shall be
adjusted on the Partnership Record Date, effective immediately after the assets
are distributed, as follows:
1.0 * {$5.00} OVER {$5.00 - $1.00} = 1.25
Accordingly, the Adjustment Factor after the assets are distributed is 1.25.




B-1

--------------------------------------------------------------------------------





EXHIBIT C
LIST OF DESIGNATED PARTIES
Terry Considine
Peter K. Kompaniez
Robert P. Lacy
Michael & Verona Sollinger
Patrick Stucker
Stonegate Funding Company
Steven F. Goldstone
Donaldson C. Pillsbury
Christopher Crowley
Richard D. Spizzini
Henry L. King
Alfonso G. Canales
Thomas J. Flynn
Carl E. Yasharian
Margot A. Mathoni
David B. Pall
Thomas E. Woodruff
Glen H. & Joyce E. Rosmann
Warren H. Leland
Amerett L. Donahoe
Daniel E. Landon
Conrad F. Fingerson
Dwight E. Lowell, II
Alfred V. & Lois E. Gangnes
Edward S. Stone
Sycamore Realty Trust, V
E. Oran Brigham
Donald Ravitch
Brian Conboy
Alan B. Grebene
Charles A. Cahill, III
Harold F. & Lucille J. Goodman
Timothy J. Tucker




C-1

--------------------------------------------------------------------------------





EXHIBIT D
NOTICE OF REDEMPTION
To:
AIMCO-GP, Inc.
c/o Apartment Investment and
Management Company
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237

The undersigned Limited Partner or Assignee hereby tenders for Redemption
_______ Partnership Common Units in AIMCO Properties, L.P. in accordance with
the terms of the Agreement of Limited Partnership of AIMCO Properties, L.P.,
dated as of July 29, 1994, as amended (the “Agreement”), and the Redemption
rights referred to therein. All capitalized terms used herein and not otherwise
defined shall have the same meaning ascribed to them respectively in the
Agreement. The undersigned Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Partnership Common Units for
REIT Shares rather than cash, hereby irrevocably transfers, assigns, contributes
and sets over to the Previous General Partner all of the undersigned Limited
Partner’s or Assignee’s right, title and interest in and to such Partnership
Common Units;
(b)    undertakes (i) to surrender such Partnership Common Units and any
certificate therefor at the closing of the Redemption and (ii) to furnish to the
Previous General Partner, prior to the Specified Redemption Date, the
documentation, instruments and information required under Section 8.6G of the
Agreement;
(c)    directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of such Redemption be delivered to the address specified below;
(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee is a Qualifying Party;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Partnership Common Units, free and clear of the rights or interests of any other
person or entity;
(iii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Partnership Common Units as provided herein; and
(iv)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and


D-1

--------------------------------------------------------------------------------




(e)    acknowledges that he will continue to own such Partnership Common Units
until and unless such Redemption transaction closes.
Dated: __________________
Name of Limited Partner or Assignee:
____________________________________________
____________________________________________
(Signature of Limited Partner or Assignee)
____________________________________________
(Street Address)
____________________________________________
(City)    (State)    (Zip Code)
Signature Guaranteed by:
____________________________________________
Issue Check Payable to:    ____________________________________________
Please insert social security
or identifying number:    ____________________________________________




D-2

--------------------------------------------------------------------------------





EXHIBIT E
FORM OF UNIT CERTIFICATE
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, A COPY OF WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL
PARTNER, AT ITS PRINCIPAL EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________________
is the owner of
_________________________________________________________________________
FULLY PAID PARTNERSHIP COMMON UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Partnership Common Units represented hereby are issued and
shall be held subject to all of the provisions of the Agreement of Limited
Partnership, as the same may be amended and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:
By________________________________
For Value Received, ________________________________ hereby sells, assigns and
transfers unto
_________________________________________________________________________________________
_____________________________________________________________________________________________
Partnership Common Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Partnership Common Unit(s) on
the books of AIMCO Properties, L.P. with full power of substitution in the
premises.
Dated: ____________________
By: ______________________________
Name:


E-1

--------------------------------------------------------------------------------





EXHIBIT F
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS I HIGH PERFORMANCE PARTNERSHIP UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Units is hereby designated as “Class I High Performance
Partnership Units,” and the number of Partnership Units initially constituting
such class shall be fifteen thousand (15,000), subject to adjustment at the
Class I High Performance Valuation Date, as provided in Section 3 hereof.
2.
Definitions.

For purposes of this Partnership Unit Designation, the following terms shall
have the meanings indicated in this Section 2. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
“AIMCO Equity Capitalization” shall mean the quotient obtained by dividing
(i) the sum of the AIMCO Market Values for each trading day included in the
Measurement Period, by (ii) the number of trading days included in the
Measurement Period.
“AIMCO Market Value” shall mean, for any date, the product of (i) the number of
REIT Shares and Partnership Units (other than Partnership Preferred Units)
outstanding as of the close of business on such date, multiplied by (ii) the
Value of a REIT Share on such date.
“AIMCO Total Return” shall mean the Total Return of the REIT Shares for the
Measurement Period; provided, however, that, for purposes of calculating the
security price of the REIT Shares at the end of the Measurement Period, such
price shall be the average of the daily market prices for twenty (20)
consecutive trading days ending immediately prior to the Class I High
Performance Valuation Date. The market price for any such trading day shall be:
(i)    if the REIT Shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the
volume-weighted average of trading prices on such day, as reported by Bloomberg
Financial Markets (or another reliable source selected by the General Partner),
or if no trade takes place on such day, the average of the closing bid and asked
prices on such day, as reported in the principal consolidated transaction
reporting system;
(ii)    if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or
(iii)    if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the market price of the REIT
Shares shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.


F-1

--------------------------------------------------------------------------------




“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Change of Control” shall mean the occurrence of any of the following events:
(i)    an acquisition (other than directly from the Previous General Partner) of
any voting securities of the Previous General Partner (the “Voting Securities)
by any “person” (as the term “person” is used for purposes of Section 13(d) or
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) immediately after which such person has “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial
Ownership”) of 20% or more of the combined voting power of the Previous General
Partner’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Voting Securities that are acquired in
a Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition that would cause a Change in Control. “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (1) the Previous General Partner or (2) any
corporation, partnership or other person of which a majority of its voting power
or its equity securities or equity interest is owned directly or indirectly by
the Previous General Partner or in which the Previous General Partner serves as
a general partner or manager (a “Subsidiary”), (B) the Previous General Partner
or any Subsidiary, or (C) any person in connection with a Non-Control
Transaction (as hereinafter defined);
(ii)    the individuals who constitute the Board of Directors of the Previous
General Partner as of January 1, 1998 (the “Incumbent Board”) cease for any
reason to constitute at least two-thirds (⅔) of the Board of Directors;
provided, however, that if the election, or nomination for election by the
Previous General Partner’s stockholders, of any new director was approved by a
vote of at least two-thirds (⅔) of the Incumbent Board, such new director shall
be considered as a member of the Incumbent Board; provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “election contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) (an “Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or
(iii)    approval by stockholders of the Previous General Partner of: (A) a
merger, consolidation, share exchange or reorganization involving the Previous
General Partner, unless (1) the stockholders of the Previous General Partner,
immediately before such merger, consolidation, share exchange or reorganization,
own, directly or indirectly immediately following such merger, consolidation,
share exchange or reorganization, at least 80% of the combined voting power of
the outstanding voting securities of the corporation that is the successor in
such merger, consolidation, share exchange or reorganization (the “Surviving
Company”) in substantially the same proportion as their ownership of the Voting
Securities immediately before such merger, consolidation, share exchange or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, share exchange or reorganization constitute at least two-thirds
(⅔) of the members of the board of directors of the Surviving Company, and
(3) no persons (other than the Previous General Partner or any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Previous General Partner, the Surviving Company or any Subsidiary, or any person
who, immediately prior to such merger, consolidation, share exchange or
reorganization had Beneficial Ownership of 15% or more of the then outstanding
Voting Securities has Beneficial Ownership of 15% or more of the combined voting
power of the Surviving Company’s then outstanding voting securities (a
transaction described in clauses (1) through (3) is referred to herein as a
“Non-Control Transaction”); (B) a complete liquidation or dissolution of the
Previous General Partner; or (C) an agreement for the sale or other disposition
of all or substantially all of the assets of the Previous General Partner to any
person (other than a transfer to a Subsidiary).
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Previous General Partner that, by
reducing


F-2

--------------------------------------------------------------------------------




the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by such Subject Person, provided that if a Change
of Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Previous General Partner, and after
such share acquisition by the Previous General Partner, such Subject Person
becomes the Beneficial Owner of any additional Voting Securities that increases
the percentage of the then outstanding Voting Securities Beneficially Owned by
such Subject Person, then a Change of Control shall occur.
“Class I High Performance Cash Amount” shall mean, as of any date, the lesser of
(i) an amount of cash equal to the product of the amount that a Holder would
receive in respect of each Class I High Performance Partnership Unit if the
Partnership sold all of its properties at their fair market value (which may be
determined by reference to the Value of a REIT Share), paid all of its debts and
distributed the remaining proceeds to the Partners as provided in Section 13.2
of the Agreement, determined as of the applicable Valuation Date, or (ii) in the
case of a Declination followed by a Public Offering Funding, the Public Offering
Funding Amount.
“Class I High Performance Partnership Unit” shall mean a Partnership Unit with
the designations, preferences and relative, participating, optional or other
special rights, powers and duties as are set forth in this Exhibit.
“Class I High Performance Valuation Date” shall mean the earlier to occur of
(i) January 1, 2001, or (ii) the date on which a Change of Control occurs.
“Determination Date” shall mean (i) when used with respect to any dividend or
other distribution, the date fixed for the determination of the holders of the
securities entitled to receive such dividend or distribution, or, if a dividend
or distribution is paid or made without fixing such a date, the date of such
dividend or distribution, and (ii) when used with respect to any split,
subdivision, reverse stock split, combination or reclassification of securities,
the date upon which such split, subdivision, reverse stock split, combination or
reclassification becomes effective.
“Excess Return” shall mean the amount (measured as a percentage), if any, by
which (i) the AIMCO Total Return exceeds (ii) the Hurdle Rate of Return.
“Ex-Date” shall mean (i) when used with respect to any dividend or distribution,
the first date on which the securities on which the dividend or distribution is
payable trade regular way on the relevant exchange or in the relevant market
without the right to receive such dividend or distribution, and (ii) when used
with respect to any split, subdivision, reverse stock split, combination or
reclassification of securities, the first date on which the securities trade
regular way on such exchange or in such market to reflect such split,
subdivision, reverse stock split, combination or reclassification becoming
effective.
“Extraordinary Distribution” shall mean the distribution by the Previous General
Partner, by dividend or otherwise, to all holders of its REIT Shares of
evidences of its indebtedness or assets (including securities) other than cash
or REIT Shares.
“Hurdle Rate of Return” shall mean the greater of (x) 115% of the Industry Total
Return, or (y) 30% (or, if the Class I High Performance Valuation Date is not
January 1, 2001, a percentage equal to the return over the Measurement Period
that, if compounded annually over three years, would result in a cumulative
return of 30%).
“Industry Total Return” shall mean the Total Return of the securities included
in the Industry Peer Group Index for the Measurement Period, with such average
determined in a manner consistent with the manner in which such index is
calculated; provided, however, that if such Total Return would be less than zero
without giving effect to the reinvestment of dividends, then the “Industry Total
Return” shall be equal to zero.
“Industry Peer Group Index” shall mean the Morgan Stanley REIT Index or any
other similar industry index approved by the Board of Directors of the Previous
General Partner.
“Measurement Period” shall mean the period from and including January 1, 1998 to
but excluding the Class I High Performance Valuation Date.


F-3

--------------------------------------------------------------------------------




“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Total Return” shall mean, for any security and for any period, the cumulative
total return for such security over such period, as measured by (i) the sum of
(A) the cumulative amount of dividends (excluding any dividend that is paid in
the form of such security) paid in respect of such security for such period
(assuming that all dividends other than Extraordinary Distributions are
reinvested in such security as of the payment date for such dividend based on
the security price on the dividend payment date), and (B) an amount equal to
(1) the security price at the end of such period, minus (2) the security price
at the beginning of such period, divided by (ii) the security price at the
beginning of the measurement period; provided, however, that if the foregoing
calculation results in a negative number, the “Total Return” shall be equal to
zero.
“Value” shall have the meaning set forth in the Agreement, except that Value
shall be determined by reference to the average of the daily market prices for
twenty (20) consecutive trading days rather than ten (10) consecutive trading
days.
3.
Adjustment of Units at Class I High Performance Valuation Date.

(a)    If, on the Class I High Performance Valuation Date there is any Excess
Return, then, from and after such date, each Class I High Performance
Partnership Unit shall, without any action on the part of the Partnership, the
General Partner or the Holder thereof, be automatically adjusted to equal a
number of Class I High Performance Partnership Units equal to the quotient
obtained by dividing (x) the product of (A) 15% of the Excess Return, multiplied
by (B) the AIMCO Equity Capitalization, by (y) the product of (A) 15,000 and
(B) the Value of a REIT Share on the Class I High Performance Valuation Date.
For illustrative purposes, examples of the calculation of such adjustment are
set forth in Annex I hereto.
(b)    If, on the Class I High Performance Valuation Date there is no Excess
Return, then, from and after such date, each Class I High Performance
Partnership Units shall, without any action on the part of the Partnership, the
General Partner or the Holder thereof, be automatically adjusted to equal 1/100
of a Class I High Performance Partnership Unit.
4.
Distributions.

On and after the Class I High Performance Valuation Date, the Holders of Class I
High Performance Partnership Units shall be entitled to receive distributions
(other than distributions upon liquidation) if, as, when and in the same amounts
and of the same type as may be paid to Holders of Partnership Common Units as if
each Holder of Class I High Performance Partnership Units held an equal number
of Partnership Common Units originally issued on the Class I High Performance
Valuation Date.
5.
Allocations.

(a)    From and after the Class I High Performance Valuation Date, Net Income
and Net Loss shall be allocated to each of the Holders of Class I High
Performance Partnership Units as if each such Holder was the Holder of an equal
number of Partnership Common Units originally issued on the Class I High
Performance Valuation Date.
(b)    In the event that the Partnership disposes of all or substantially all of
its assets in a transaction that will lead to a liquidation of the Partnership
pursuant to Article XIII of the Agreement, then, notwithstanding Section 6.3.C
of the Agreement, each Holder of Class I High Performance Partnership Units
shall be specifically allocated items of Partnership income and gain in an
amount sufficient to cause the Capital Account of such Holder to be equal to
that of a Holder of an equal number of Partnership Common Units.
6.
Redemption.

At any time after December 31, 2016, and subject to the applicable requirements
of Federal securities laws and any securities exchange or quotation system rules
or regulations, each Holder of Class I High Performance


F-4

--------------------------------------------------------------------------------




Partnership Units shall have the redemption rights of Qualifying Parties set
forth in Section 8.6 of the Agreement, except that (i) all references therein to
“Redeemable Units” or “Partnership Common Units” shall be deemed to be
references to Class I High Performance Partnership Units, (ii) the first
Twelve-Month Period applicable to all Class I High Performance Partnership Units
shall be deemed to have passed, (iii) all references therein to “Cash Amount”
shall be deemed to be references to the Class I High Performance Cash Amount,
and (iv) in the event that the Previous General Partner elects to acquire
Class I High Performance Partnership Units that have been tendered for
Redemption, the Previous General Partner shall acquire each such Class I High
Performance Partnership Unit in exchange for a number of REIT Shares equal to
the quotient obtained by dividing the Class I High Performance Cash Amount by
the Value of a REIT Share, determined as of the applicable Valuation Date.
Notwithstanding anything to the contrary herein, a Holder of Class I High
Performance Partnership Units shall not have the right to redeem Class High
Performance Partnership Units if the issuance of REIT Shares in exchange for
such Class I High Performance Partnership Units would require shareholder
approval (which has not been obtained) under the applicable rules of a
securities exchange on which the REIT Shares are then listed.
7.
Status of Reacquired Units.

All Class I High Performance Partnership Units which shall have been issued and
reacquired in any manner by the Partnership shall be deemed cancelled and no
longer outstanding.
8.
Restrictions on Ownership and Transfer.

The restrictions on Transfer set forth in Sections 11.1.B and 11.3.A of the
Agreement shall not apply to Transfers of Class I High Performance Partnership
Units. Prior to the Class I High Performance Valuation Date, the Class I High
Performance Partnership Units shall be owned and held solely by SMP I, L.L.C., a
Delaware limited liability company (“SMP”), Richard S. Ellwood, J. Landis
Martin, Thomas L. Rhodes and John D. Smith. On or after the Class I High
Performance Valuation Date, the Class I High Performance Partnership Units may
be Transferred (i) by SMP to (a) any Person who is a member (a “Member”) of SMP
immediately prior to such transfer, (b) a Family Member of a Member, (c) a
Controlled Entity of a Member, (c) any Person with respect to whom the Member
constitutes a Controlled Entity, (d) upon the death of a Member, by will or by
the laws of descent and distribution to any Qualified Transferee, and (ii) by
any other Person to (a) a Family Member of a such Person, (b) a Controlled
Entity of such Person, (c) any other Person with respect to whom such Person
constitutes a Controlled Entity, (d) upon the death of such Person, by will or
by the laws of descent and distribution to any Qualified Transferee,
9.
Adjustments.

(a)    [intentionally omitted]
(b)    In the event that, on or after January 1, 1998, the Previous General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) splits or subdivides its outstanding REIT Shares,
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, or (iv) otherwise reclassifies its
outstanding REIT Shares, then, for purposes of determining the AIMCO Total
Return, each price of a REIT Share determined as of a date on or after the
Ex-Date for such transaction shall be adjusted by multiplying such price by a
fraction (x) the numerator of which shall be the number of REIT Shares issued
and outstanding on the Determination Date for such dividend, distribution,
split, subdivision, reverse stock split, combination or reclassification
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(y) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the
Determination Date for such dividend, distribution, split, subdivision, reverse
stock split, combination or reclassification. The General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
the relevant valuation period that would unfairly distort the Value of a REIT
Share, including, without limitation, a stock dividend, split subdivision,
reverse stock split, or share combination.


F-5

--------------------------------------------------------------------------------




(c)    The General Partner shall have authority to appropriately adjust the
AIMCO Market Value, the AIMCO Total Return or the Value of a REIT Share if any
other transaction or circumstance occurs or arises that would have an
inequitable result.
10.
General.

The ownership of Class I High Performance Partnership Units may (but need not,
in the sole and absolute discretion of the General Partner) be evidenced by one
or more certificates. The General Partner shall amend Exhibit A to the Agreement
from time to time to the extent necessary to reflect accurately the issuance of,
and subsequent conversion, redemption, or any other event having an effect on
the ownership of, Class I High Performance Partnership Units.


F-6

--------------------------------------------------------------------------------





ANNEX I TO
EXHIBIT F
Numerical Examples of the Calculation of the Adjustment to the Number of Class I
High Performance Partnership Units on the Class I High Performance Valuation
Date
The following table illustrates the adjustment that would be made on the Class I
High Performance Valuation Date to the number of Class I High Performance Units
under different circumstances. Except as otherwise indicated, it is assumed, for
purposes of the illustration, that: (i) the Class I High Performance Valuation
Date is January 1, 2001; (ii) the AIMCO Total Return is 14% per year; (iii) the
Industry Total Return is 10% per year; and (iv) the weighted average market
value of outstanding equity (Common Stock and Partnership Units, other than
Partnership Preferred Units) during the Measurement Period is $3,000,000,000
(assumptions (i) - (iv) are referred to as the “Base Case”).
 
(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
Cumulative Total Return Over Three Years:
 
 
 
 
 
 
 
 
 
 
 
Company Common Stock
48.2
%
 
119.7
%
 
48.2
%
 
48.2
%
 
119.7
%
 
26.0
%
Peer Group Index
32.4
%
 
32.4
%
 
71.2
%
 
0
%
 
32.4
%
 
3.0
%
115% of Peer Group Index
38.1
%
 
38.1
%
 
83.7
%
 
0
%
 
38.1
%
 
3.5
%
Minimum Return
30
%
 
30
%
 
30
%
 
30
%
 
30
%
 
30
%
Excess Return
10.1
%
 
81.6
%
 
0
%
 
18.2
%
 
81.6
%
 
0
%
Weighted Average Market Value of
Outstanding Equity (millions)


$3,000


 


$4,000


 


$3,000


 


$3,000


 


$10,000


 


$4,000


Excess Shareholder Return (millions)


$303


 


$3,264


 


$0


 


$546


 


$8,160


 


$0


Value of High Performance Units (millions)


$45.4


 


$489.6


 


$0


 


$81.9


 


$1,224.0


 


$0


Value of a REIT Share


$50


 


$70


 


$50


 


$50


 


$70


 


$40


Adjusted Number of Class I High Performance Units:
 
 
 
 
 
 
 
 
 
 
 
Total
908,000


 
6,994,286


 
0


 
1,638,000


 
17,485,714


 
0


Per Unit Adjustment
60.5


 
466.3


 
0


 
109.2


 
1,165.7


 
0



____________________
(1)
Base Case.

(2)
Base Case, except that the Company Common Stock has a 30% annual Total Return
and the weighted average market value of outstanding equity is $4 billion.

(3)
Base Case, except that the Peer Group Index has a 20% annual Total Return.

(4)
Base Case, except that the Peer Group Index has a negative annual Total Return
of 10%.

(5)
Base Case, except that the Company Common Stock has a 30% annual Total Return
and the weighted average market value of outstanding equity is $10 billion.

(6)
Base Case, except that the Company Common Stock has an 8% annual Total Return,
the Peer Group Index has a 1% annual Total Return and the weighted average
market value of outstanding equity is $4 billion.





F-I-1

--------------------------------------------------------------------------------





EXHIBIT G
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS ONE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class One
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be Ninety Thousand (90,000).
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Units, cash in an amount
equal to the product of the number of Tendered Units, multiplied by 91.43 (which
is the quotient obtained by dividing $8 by 8.75%).
“Class One Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth of Section 3(a) of
this Partnership Unit Designation.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,


G-1

--------------------------------------------------------------------------------




(ii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(3) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an


G-2

--------------------------------------------------------------------------------




acquisition of Tendered Units by the Previous General Partner pursuant to
Section 6 hereof, on any Specified Redemption Date, may be deferred, in the
General Partner’s sole and absolute discretion, for such time (but in any event
not more than one hundred fifty (150) days in the aggregate) as may reasonably
be required to effect, as applicable, (i) a Public Offering Funding or other
necessary funding arrangements, (ii) compliance with the Securities Act or other
law (including, but not limited to, (a) state “blue sky” or other securities
laws and (b) the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended)
and (iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class One Partnership Preferred Units, as to the
payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class One Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
(b)    on a parity with the Class One Partnership Preferred Units, as to the
payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class One Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units or (ii) the holders of such class or series of Partnership Units
and the Class One Partnership Preferred Units shall be entitled to the receipt
of distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Parity Partnership Units”); and
(c)    junior to the Class One Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if (i) such class or series of Partnership Units shall be
Partnership Common Units or Class I High Performance Partnership Units or
(ii) the holders of Class One Partnership Preferred Units shall be entitled to
receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions at the rate of
$2.00 per Preferred Unit. Any such distributions will be cumulative from the
date of original issue, whether or not in any distribution period or periods
such distributions have been declared, and shall be payable quarterly on
February 15, May 15, August 15 and November 15 of each year (or, if not a
Business Day, the next succeeding Business Day) (each a “Distribution Payment
Date”), commencing on the first such date occurring after the date of original
issue. If the Preferred Units are issued on any day other than a Distribution
Payment Date, the first distribution payable on such Preferred Units will be
prorated for the portion of the quarterly period that such Preferred Units are
outstanding on the basis of twelve 30-day months and a 360-day year.
Distributions will be payable in arrears to holders of record as they appear on
the records of the Partnership at the close of business on the February 1, May
1, August 1 or November 1, as the case may be, immediately preceding each
Distribution Payment


G-3

--------------------------------------------------------------------------------




Date. Holders of Preferred Units will not be entitled to receive any
distributions in excess of cumulative distributions on the Preferred Units. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Preferred Units that may be in
arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
(b)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(c)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(d)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to effectively enable them to receive a liquidation
preference (the “Liquidation Preference”) per Preferred Unit equal to the sum of
(i) 91.93 (which is the quotient obtained by dividing $8 by 8.75%), plus
(ii) any accumulated, accrued and unpaid distributions (whether or not earned or
declared) to the date of final distribution to such holders; but such holders
will not be entitled to any further payment or allocation. Until all holders of
the Preferred Units have been paid the Liquidation Preference in full, no
allocation of income or gain will be made to any holder of Junior Partnership
Units upon the liquidation, dissolution or winding up of the Partnership.
(b)    If, upon any liquidation, dissolution or winding up of the Partnership,
the assets of the Partnership, or proceeds thereof, distributable among the
holders of Preferred Units shall be insufficient to pay in full the Liquidation
Preference and liquidating payments on any Parity Partnership Units, then
following certain allocations made by the Partnership, such assets, or the
proceeds thereof, shall be distributed among the holders of Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Preferred Units and any such
Parity Partnership Units if all amounts payable thereon were paid in full.


G-4

--------------------------------------------------------------------------------




(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any liquidation, dissolution or winding up of the Partnership, after
all allocations shall have been made in full to the holders of Preferred Units
and any Parity Partnership Units to enable them to receive their respective
liquidation preferences, any Junior Partnership Units shall be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Preferred Units and any Parity Partnership Units shall not be entitled to
share therein.
6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for REIT Shares rather
than cash, then the Partnership shall direct the Previous General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 6, in which case, (i) the Previous General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. In making such election to
cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for REIT Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of REIT Shares
equal to the REIT Shares Amount for such number of the Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The REIT Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible REIT Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such REIT Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. REIT Shares issued upon an acquisition of
the Tendered Units by the Previous


G-5

--------------------------------------------------------------------------------




General Partner pursuant to this Section 6 may contain such legends regarding
restrictions under the Securities Act and applicable state securities laws as
the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.


G-6

--------------------------------------------------------------------------------




(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for the REIT Shares if such exchange would be prohibited under the
Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine. Any Preferred Units so contributed to the
General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units. Any Preferred Units so contributed to the
Special Limited Partner shall be converted into Partnership Common Units.
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(4)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(5)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(6)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:


G-7

--------------------------------------------------------------------------------




(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares in excess
of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(j)    On or after the Specific Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver REIT
Shares for the Preferred Units evidenced thereby. From and after the Specific
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or REIT Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
(i) shall not be entitled to elect or effect a Redemption where the Redemption
would consist of less than all the Preferred Units held by Partners and, to the
extent that the aggregate Percentage Interests of the Limited Partners would be
reduced, as a result of the Redemption, to less than one percent (1%) and
(ii) shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
date on which the aggregate Percentage Interests of the Limited Partners (other
than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
7.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
8.
General.



G-8

--------------------------------------------------------------------------------




The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class One Partnership Preferred Units.
9.
Allocations of Income and Loss.

For each taxable year, (i) each holder of Preferred Units will be allocated net
income of the Partnership in an amount equal to the distributions made on such
holder’s Preferred Units during such taxable year, and (ii) each holder of
Preferred Units will be allocated its pro rata share, based on the portion of
outstanding Preferred Units held by it, of any net loss of the Partnership that
is not allocated to holders of Partnership Common Units or other interests in
the Partnership. Upon liquidation, dissolution or winding up of the Partnership,
the holders of Preferred Units will be allocated income and gain sufficient to
enable them to realize the Liquidation Preference in full.
10.
Voting Rights.

Except as otherwise required by applicable law or in the Agreement, the holders
of the Preferred Units will have the same voting rights as holders of the
Partnership Common Units. So long as any Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership units, including, without limitation, any Partnership units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. The Partnership shall give the
holders of the Preferred Units at least twenty-one (21) days’ advance notice of
the proposed issuance of any Senior Partnership Units. With respect to the
exercise of the above described voting rights, each Preferred Unit will have one
(1) vote per Preferred Unit.
11.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer applicable to
Common Units, as set forth in the Agreement.




G-9

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT G
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class One Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class One Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class One Partnership Preferred
Units for REIT Shares rather than cash, hereby irrevocably transfers, assigns,
contributes and sets over to the Previous General Partner all of the undersigned
Limited Partner’s or Assignee’s right, title and interest in and to such
Class One Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class One Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
(c)    directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;


G-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: ______________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)


G-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:______________________________________________
Please insert social security
or identifying number:______________________________________________
Signature Guaranteed by:
______________________________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS ONE PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




G-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT G
FORM OF UNIT CERTIFICATE
OF
CLASS ONE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
______________________________________________________________
is the owner of ________________________________________________________________
CLASS ONE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class One Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:
By_____________________________________


G-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ________________________________ hereby sells, assigns and
transfers unto
_________________________________________________________________________________________

____________________ Class One Partnership Preferred Unit(s) represented by the
within Certificate, and does hereby irrevocably constitute and appoint the
General Partner of AIMCO Properties, L.P. as its Attorney to transfer said
Class One Partnership Preferred Unit(s) on the books of AIMCO Properties, L.P.
with full power of substitution in the premises.
Dated: ________________
By:
____________________________________
Name:

Signature Guaranteed by:
________________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




G-II-2

--------------------------------------------------------------------------------





EXHIBIT H
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS TWO PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Two
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be Ten Million (10,000,000).
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Units, cash in an amount
equal to the product of (i) the number of Tendered Units, multiplied by (ii) the
Liquidation Preference for a Preferred Unit.
“Class Two Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Common Shares” shall mean the shares of Class A Common Stock of the Previous
General Partner.
“Common Shares Amount” shall mean, with respect to any Tendered Units, a number
of Common Shares equal to the quotient obtained by dividing (i) the Cash Amount
for such Tendered Units, by (ii) the Market Value of a Common Share calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth in Section 4(a) of
this Partnership Unit Designation.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.


H-1

--------------------------------------------------------------------------------




“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Preferred Shares” shall mean shares of the Class I Cumulative Preferred Stock
of the Previous General Partner.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.


H-2

--------------------------------------------------------------------------------




“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 5 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) hereof.
“Tendered Units” shall have the meaning set forth in Section 6(b) hereof.
3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Two Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Two Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
(b)    on a parity with the Class Two Partnership Preferred Units, as to the
payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Two Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units or Class One Partnership Preferred Units or (ii) the holders of
such class or series of Partnership Units and the Class Two Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
(c)    junior to the Class Two Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if (i) such class or series of Partnership Units shall be
Partnership Common Units or Class I High Performance Partnership Units or
(ii) the holders of Class Two Partnership Preferred Units shall be entitled to
receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions at the rate of
$0.50 per Preferred Unit; provided, however, that at any time and from time to
time on or after March 1, 2005, the Partnership may adjust the quarterly cash
distribution rate on the


H-3

--------------------------------------------------------------------------------




Preferred Units to equal 25% of the lower of (i) two percent (2%) plus the
annual interest rate then applicable to U.S. Treasury notes with a maturity of
five years and (ii) the annual dividend rate on the class or series of preferred
stock most recently issued by the Previous General Partner that (x) is not
convertible into another security of the Previous General Partner at the option
of the holder and (y) ranks on a parity with its Class H Cumulative Preferred
Stock. Such adjustment shall become effective upon the date the Partnership
issues a notice to such effect to the holders of the Preferred Units. Any such
distributions will be cumulative from the date of original issue, whether or not
in any distribution period or periods such distributions have been declared, and
shall be payable quarterly on February 15, May 15, August 15 and November 15 of
each year (or, if not a Business Day, the next succeeding Business Day) (each a
“Distribution Payment Date”), commencing on the first such date occurring after
the date of original issue. If the Preferred Units are issued on any day other
than a Distribution Payment Date, the first distribution payable on such
Preferred Units will be prorated for the portion of the quarterly period that
such Preferred Units are outstanding on the basis of twelve 30-day months and a
360-day year. Distributions will be payable in arrears to holders of record as
they appear on the records of the Partnership at the close of business on the
February 1, May 1, August 1 or November 1, as the case may be, immediately
preceding each Distribution Payment Date. Holders of Preferred Units will not be
entitled to receive any distributions in excess of cumulative distributions on
the Preferred Units. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Preferred
Units that may be in arrears. Holders of any Preferred Units that are issued
after the date of original issuance will be entitled to receive the same
distributions as holders of any Preferred Units issued on the date of original
issuance.
(b)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(c)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
the Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(d)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and


H-4

--------------------------------------------------------------------------------




gain to effectively enable them to receive a liquidation preference (the
“Liquidation Preference”) of (i) $25 per Preferred Unit, plus (ii) accumulated,
accrued and unpaid distributions (whether or not earned or declared) to the date
of final distribution to such holders; but such holders shall not be entitled to
any further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Units upon the liquidation, dissolution or
winding up of the Partnership.
(b)    If, upon any liquidation, dissolution or winding up of the Partnership,
the assets of the Partnership, or proceeds thereof, distributable among the
holders of Preferred Partnership Units shall be insufficient to pay in full the
Liquidation Preference and liquidating payments on any Parity Partnership Units,
then following certain allocations made by the Partnership, such assets, or the
proceeds thereof, shall be distributed among the holders of Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Preferred Units and any such
Parity Partnership Units if all amounts payable thereon were paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any liquidation, dissolution or winding up of the Partnership, after
all allocations shall have been made in full to the holders of Preferred Units
and any Parity Partnership Units to enable them to receive their respective
liquidation preferences, any Junior Partnership Units shall be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Preferred Units and any Parity Partnership Units shall not be entitled to
share therein.
6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (any Preferred
Units tendered for Redemption being hereafter “Tendered Units”) in exchange (a
“Redemption”) for Common Shares or Preferred Shares issuable on, or the Cash
Amount payable on, the Specified Redemption Date, as determined by the
Partnership in its sole discretion. Any Redemption shall be exercised pursuant
to a Notice of Redemption delivered to the General Partner by the Qualifying
Party when exercising the Redemption right (the “Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for Common Shares or
Preferred Shares rather than cash, then the Partnership shall direct the
Previous General Partner to issue and deliver such Common Shares or Preferred
Shares to the Tendering Party pursuant to the terms set forth in this Section 6,
in which case, (i) the Previous General Partner, acting as a distinct legal
entity, shall assume directly the obligation with respect thereto and shall
satisfy the Tendering Party’s exercise of its Redemption right, and (ii) such
transaction shall be treated, for federal income tax purposes, as a transfer by
the Tendering Party of such Tendered Units to the Previous General Partner in
exchange for Common Shares or Preferred Shares. In making such election to cause
the Previous General Partner to acquire Tendered Units, the Partnership shall
act in a fair, equitable and reasonable manner that neither prefers one group or
class of Tendering Parties over another nor discriminates against a group or
class of Tendering Parties. If the Partnership elects to redeem any number of
Tendered Units for Common Shares or Preferred Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for (i) a number of
Common Shares equal to the Common Shares Amount for such number of Tendered
Units, (ii) if (x) the Notice of Redemption for such Tendered Units is received
by the General Partner after the second (2nd) anniversary of the Tendering Party
becoming a holder of such Preferred Units and (y) the Preferred


H-5

--------------------------------------------------------------------------------




Shares are then listed on the New York Stock Exchange or another national
securities exchange, a number of Preferred Shares equal to such number of
Tendered Units, or (iii) any combination of (i) and (ii). The Tendering Party
shall submit (i) such information, certification or affidavit as the Previous
General Partner may reasonably require in connection with the application of the
Ownership Limit and other restrictions and limitations of the Charter to any
such acquisition and (ii) such written representations, investment letters,
legal opinions or other instruments necessary, in the Previous General Partner’s
view, to effect compliance with the Securities Act. The Common Shares or
Preferred Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and non-assessable shares, free of any
pledge, lien, encumbrance or restriction other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such Common Shares or
Preferred Shares are issued pursuant to this Section 6, with the SEC, with any
state securities commissioner, department or agency, under the Securities Act or
the Exchange Act or with any stock exchange; provided, however, that this
limitation shall not be in derogation of any registration or similar rights
granted pursuant to any other written agreement between the Previous General
Partner and any such Person. Notwithstanding any delay in such delivery, the
Tendering Party shall be deemed the owner of such Common Shares or Preferred
Shares for all purposes, including, without limitation, rights to vote or
consent, receive dividends, and exercise rights, as of the Specified Redemption
Date. Common Shares or Preferred Shares issued upon an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6 may
contain such legends regarding restrictions under the Securities Act and
applicable state securities laws as the Previous General Partner in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Common Shares or Preferred Shares pursuant to this Section 6
following receipt of a Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of Common Shares or
Preferred Shares (“Registrable Shares”) equal to the Common Shares or Preferred
Shares Amount with respect to the Tendered Units or (b) from any other sources
(including, but not limited to, the sale of any Property and the incurrence of
additional Debt) available to the Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General


H-6

--------------------------------------------------------------------------------




Partner shall give notice (a “Single Funding Notice”) to all Qualifying Parties
then holding Preferred Units and having Redemption rights pursuant to this
Section 6 and require that all such Qualifying Parties elect whether or not to
effect a Redemption of their Preferred Units to be funded through such Public
Offering Funding. In the event that any such Qualifying Party elects to effect
such a Redemption, it shall give notice thereof and of the number of Preferred
Units to be made subject thereon in writing to the General Partner within ten
(10) Business Days after receipt of the Single Funding Notice, and such
Qualifying Party shall be treated as a Tendering Party for all purposes of this
Section 6. In the event that a Qualifying Party does not so elect, it shall be
deemed to have waived its right to effect a Redemption for the next twelve
months; provided, however, that the Previous General Partner shall not be
required to acquire Preferred Units pursuant to this Section 6(f) more than
twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for the Common Shares or Preferred Shares if such exchange would be
prohibited under the Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine.
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    Each Tendering Party (a) may effect a Redemption only once in each fiscal
quarter of a Twelve-Month Period and (b) may not effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.


H-7

--------------------------------------------------------------------------------




(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the Hart-
Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares or Preferred Shares and
any other classes or shares of the Previous General Partner by (i) such
Tendering Party and (ii) any Related Party and (b) representing that, after
giving effect to the Redemption, neither the Tendering Party nor any Related
Party will own Common Shares or Preferred Shares in excess of the Ownership
Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional Common Shares, Preferred
Shares or any other class of shares of the Previous General Partner prior to the
closing of the Redemption on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of Common Shares or Preferred Shares or any other class
of shares of the Previous General Partner by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 6(i)(a) or (b)) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own Common Shares or Preferred
Shares or other shares of the Previous General Partner in violation of the
Ownership Limit.
(j)    On or after the Specific Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver Common
Shares or Preferred Shares for the Preferred Units evidenced thereby. From and
after the Specific Redemption Date (i) distributions with respect to the
Preferred Units shall cease to accumulate, (ii) the Preferred Units shall no
longer be deemed outstanding, (iii) the holders thereof shall cease to be
Partners to the extent of their interest in such Preferred Units, and (iv) all
rights whatsoever with respect to the Preferred Units shall terminate, except
the right of the holders of the Preferred Units to receive Cash Amount and/or
Common Shares or Preferred Shares therefor, without interest or any sum of money
in lieu of interest thereon, upon surrender of their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
(i) shall not be entitled to elect or effect a Redemption where the Redemption
would consist of less than all the Preferred Units held by Partners and, to the
extent that the aggregate Percentage Interests of the Limited Partners would be
reduced, as a result of the Redemption, to less than one percent (1%) and
(ii) shall have no rights under the Agreement that would


H-8

--------------------------------------------------------------------------------




otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in Common Shares or Preferred Shares otherwise issuable by the
Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
date on which the aggregate Percentage Interests of the Limited Partners (other
than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
7.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
8.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Preferred Units.
9.
Allocations of Income and Loss.

For each taxable year, (i) each holder of Preferred Units will be allocated net
income of the Partnership in an amount equal to the distributions made on such
holder’s Preferred Units during such taxable year, and (ii) each holder of
Preferred Units will be allocated its pro rata share, based on the portion of
outstanding Preferred Units held by it, of any net loss of the Partnership that
is not allocated to holders of Partnership Common Units or other interests in
the Partnership. Upon liquidation, dissolution or winding up of the Partnership,
the holders of Preferred Units will be allocated income and gain sufficient to
enable them to realize the Liquidation Preference in full.
10.
Voting Rights.

Except as otherwise required by applicable law or in the Agreement, the holders
of the Preferred Units will have the same voting rights as holders of the
Partnership Common Units. As long as any Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership Units, including, without limitation, any Partnership Units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above-described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.


H-9

--------------------------------------------------------------------------------




11.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer applicable to
Common Units, as set forth in the Agreement.




H-10

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT H
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Two Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Two Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Two Partnership Preferred
Units for Common Shares or Preferred Shares rather than cash, hereby irrevocably
transfers, assigns, contributes and sets over to the Previous General Partner
all of the undersigned Limited Partner’s or Assignee’s right, title and interest
in and to such Class Two Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Two Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares or Preferred Shares by
(i) the undersigned Limited Partner or Assignee and (ii) any Related Party and
(b) representing that, after giving effect to the Redemption, neither the
undersigned Limited Partner or Assignee nor any Related Party will own Common
Shares or Preferred Shares in excess of the Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional
Common Shares or Preferred Shares prior to the closing of the Redemption
contemplated hereby on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of Common Shares or Preferred Shares
by the undersigned Limited Partner or Assignee and any Related Party remain
unchanged from that disclosed in the affidavit required by paragraph (1) above,
or (b) after giving effect to the Redemption contemplated hereby, neither the
undersigned Limited Partner or Assignee nor any Related Party shall own Common
Shares or Preferred Shares in violation of the Ownership Limit.
(c)    directs that the certificate representing the Common Shares or Preferred
Shares, or the certified check representing the Cash Amount, in either case,
deliverable upon the closing of the Redemption contemplated hereby be delivered
to the address specified below;


H-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: ______________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
Signature Guaranteed by:
______________________________________________
(continued on next page)


H-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:______________________________________________
Please insert social security
or identifying number:______________________________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS TWO PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




H-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT H
FORM OF UNIT CERTIFICATE
OF
CLASS TWO PARTNERSHIP PREFERRED UNITS
[THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION,] THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO- GP, INC., THE GENERAL PARTNER, AT ITS
PRINCIPAL EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
______________________________________________________________
is the owner of ________________________________________________________________
CLASS TWO PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Two Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:
By________________________________


H-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ________________________________ hereby sells, assigns and
transfers
unto__________________________________________________________________________________________
_____________________ Class Two Partnership Preferred Unit(s) represented by the
within Certificate, and does hereby irrevocably constitute and appoint the
General Partner of AIMCO Properties, L.P. as its Attorney to transfer said
Class Two Partnership Preferred Unit(s) on the books of AIMCO Properties, L.P.
with full power of substitution in the premises.
Dated: ____________________
By:
______________________________
Name:

Signature Guaranteed by:
______________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




H-II-2

--------------------------------------------------------------------------------





EXHIBIT I
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS THREE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Three
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be three million (3,000,000).
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Unit, cash in an amount
equal to the Liquidation Preference of such Tendered Unit.
“Class Three Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth of Section 4(b) of
this Partnership Unit Designation.
“Distribution Rate” shall mean 9.5%, subject to adjustment as provided in
Section 4(a) of this Partnership Unit Designation.
“Dividend Yield” shall mean, as of any calculation date and with respect to any
class or series of capital stock, the quotient obtained by dividing (i) the
aggregate dollar amount of dividends payable on one share of such class or
series of capital stock, in accordance with its terms, for the 12 month period
ending on the dividend payment date immediately preceding such calculation date,
by (ii) the Market Value of one share of such stock as of such calculation date.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.


I-1

--------------------------------------------------------------------------------




“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Qualifying Preferred Stock” shall mean any class or series of non-convertible
perpetual preferred stock that (i) has been issued by a corporation that has
elected to be taxed as a REIT, (ii) has a fixed rate of distributions or
dividends, (iii) has a fixed liquidation preference (and which entitles the
holder thereof to no payments other than the payment of distributions at a fixed
rate and the payment of a fixed liquidation preference), (iv) is listed on the
New York Stock Exchange, (v) cannot be redeemed at the option of the issuer for
the first five years after issuance of such class or series of preferred stock
and that, at the Reset Date (or, if applicable, as of the date the calculation
of the Weighted Average of Preferred Stock Dividend Yields is being made for
purposes hereof in respect of such Reset Date) cannot be so redeemed and (vi) is
issued by an issuer the unsecured debt of which has an average rating from
Moody’s


I-2

--------------------------------------------------------------------------------




Investors Services, Inc., Standard & Poor’s Rating Services or Duff & Phelps
Credit Rating Co. in a category that is one rating category below the average
rating, as of such date, of the Previous General Partner’s unsecured debt.
“Redemption” shall have the meaning set forth in Section 6(b)(i) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Reset Date” shall mean December 21, 2004 and every fifth anniversary of such
date that occurs thereafter.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 6 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Weighted Average of Preferred Stock Dividend Yields” shall mean, as of any date
of calculation, the average of the Dividend Yields, as of such date, of each
Qualifying Preferred Stock (other than a Qualifying Preferred Stock issued by
the Previous General Partner) that has been outstanding during the entire year
immediately preceding the date of calculation. Each such class of Qualifying
Preferred Stock (except Qualifying Preferred Stock of the Previous General
Partner) shall be weighted for its total market value.
3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Three Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or


I-3

--------------------------------------------------------------------------------




winding up, as the case may be, in preference or priority to the holders of
Class Three Partnership Preferred Units (the Partnership Units referred to in
this paragraph being hereinafter referred to, collectively, as “Senior
Partnership Units”);
(b)    on a parity with the Class Three Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Three Partnership Preferred Units
if (i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class One Partnership Preferred Units or Class Two Partnership
Preferred Units or (ii) the holders of such class or series of Partnership Units
and the Class Three Partnership Preferred Units shall be entitled to the receipt
of distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Parity Partnership Units”); and
(c)    junior to the Class Three Partnership Preferred Units, as to the payment
of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) the holders of Class Three Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    The “Quarterly Distribution Amount,” as of any date, shall be equal to
(i) the Distribution Rate then in effect, multiplied by (ii) $25, and divided by
(iii) four. Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions in an amount per
Preferred Unit equal to the Quarterly Distribution Amount in effect as of the
date such distribution is declared by the General Partner, and no more. On each
Reset Date, the Distribution Rate thereafter in effect shall be adjusted by the
General Partner to equal the lesser of (i) the Distribution Rate in effect
immediately prior to such Reset Date or (ii) the Dividend Yield of the class of
Qualifying Preferred Stock most recently issued by the Previous General Partner
or, if there is no class of Qualifying Preferred Stock of the Previous General
Partner outstanding as of any Reset Date, the Weighted Average of Preferred
Stock Dividend Yields, calculated as of the end of the calendar quarter
immediately preceding such Reset Date; provided, further, that if for any reason
there are no classes of Qualifying Preferred Stock of the type described in the
definition of “Weighted Average of Preferred Stock Dividend Yields” outstanding
on any Reset Date and the reference to the Weighted Average of Preferred Stock
Dividend Yields would otherwise be determinative of the calculation of the
adjusted Distribution Rate on such Reset Date, the adjusted Distribution Rate
for the succeeding five (5) year period shall be the Distribution Rate in effect
immediately prior to such Reset Date. Upon any such adjustment of the
Distribution Rate, the General Partner shall send a notice describing such
adjustment to the holders of the Preferred Units at their respective addresses,
as set forth on Exhibit A to the Agreement.
(b)    Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. If the
Preferred Units are issued other than on a record date for the payment of
distributions to the holders of Preferred Units, the Quarterly Distribution
Amount shall, for any quarter in which the Distribution Rate changes on any
Reset Date, be appropriately prorated based on the portions of such quarter
during which the different Distribution Rates were in effect, on the basis of
twelve 30-day months and a 360-day year. Holders of Preferred Units will not be
entitled to receive any distributions in excess


I-4

--------------------------------------------------------------------------------




of cumulative distributions on the Preferred Units. No interest, or sum of money
in lieu of interest, shall be payable in respect of any distribution payment or
payments on the Preferred Units that may be in arrears. Holders of any Preferred
Units that are issued after the date of original issuance will be entitled to
receive the same distributions as holders of any Preferred Units issued on the
date of original issuance.
(c)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(d)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(e)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to the extent necessary to enable them to receive a
liquidation preference (the “Liquidation Preference”) per Preferred Unit equal
to the sum of (i) $25 plus (ii) any accumulated, accrued and unpaid
distributions (whether or not earned or declared) to the date of final
distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
(b)    If, upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, the assets of the Partnership, or proceeds thereof,
distributable among the holders of Preferred Units shall be insufficient to pay
in full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following appropriate allocations of Partnership income,
gain, deduction and loss, such assets, or the proceeds thereof, shall be
distributed among the holders of Preferred Units and any such Parity Partnership
Units ratably in the same proportion as the respective amounts that would be
payable on such Preferred Units and any such Parity Partnership Units if all
amounts payable thereon were paid in full.


I-5

--------------------------------------------------------------------------------




(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.
6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for REIT Shares rather
than cash, then the Partnership shall direct the Previous General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 6, in which case, (i) the Previous General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. In making such election to
cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for REIT Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of REIT Shares
equal to the REIT Shares Amount for such number of the Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The REIT Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible REIT Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such REIT Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. REIT Shares issued upon an acquisition of
the Tendered Units


I-6

--------------------------------------------------------------------------------




by the Previous General Partner pursuant to this Section 6 may contain such
legends regarding restrictions under the Securities Act and applicable state
securities laws as the Previous General Partner in good faith determines to be
necessary or advisable in order to ensure compliance with such laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.


I-7

--------------------------------------------------------------------------------




(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine. Any Preferred Units so contributed to the
General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units. Any Preferred Units so contributed to the
Special Limited Partner shall be converted into Partnership Common Units.
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    No Tendering Party may (a) effect a Redemption more than once in any
fiscal quarter of a Twelve-Month Period or (b) effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.


I-8

--------------------------------------------------------------------------------




For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares in excess
of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(j)    On or after the Specific Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver REIT
Shares for the Preferred Units evidenced thereby. From and after the Specific
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or REIT Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
(i) shall not be entitled to elect or effect a Redemption where the Redemption
would consist of less than all the Preferred Units held by Partners and, to the
extent that the aggregate Percentage Interests of the Limited Partners would be
reduced, as a result of the Redemption, to less than one percent (1%) and
(ii) shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
date on which the aggregate Percentage Interests of the Limited Partners (other
than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.


I-9

--------------------------------------------------------------------------------




7.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
8.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Three Partnership Preferred Units.
9.
Allocations of Income and Loss.

Subject to the terms of Section 5 hereof, for each taxable year, (i) each holder
of Preferred Units will be allocated, to the extent possible, net income of the
Partnership in an amount equal to the distributions made on such holder’s
Preferred Units during such taxable year, and (ii) each holder of Preferred
Units will be allocated its pro rata share, based on the portion of outstanding
Preferred Units held by it, of any net loss of the Partnership that is not
allocated to holders of Partnership Common Units or other interests in the
Partnership.
10.
Voting Rights.

Except as otherwise required by applicable law or in the Agreement, the holders
of the Preferred Units will have the same voting rights as holders of the
Partnership Common Units. As long as my Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership units, including, without limitation, any Partnership units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.
11.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer as are, and the
holders of Preferred Units shall be entitled to the same rights of transfer as
are, applicable to Common Units as set forth in the Agreement.




I-10

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT I
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Three Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Three Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Three Partnership
Preferred Units for REIT Shares rather than cash, hereby irrevocably transfers,
assigns, contributes and sets over to Previous General Partner all of the
undersigned Limited Partner’s or Assignee’s right, title and interest in and to
such Class Three Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Three Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
(c)    directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;


I-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: __________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
(continued on the next page)


I-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:    ____________________________________________
Please insert social security
or identifying number:____________________________________________
Signature Guaranteed by:
__________________________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS THREE
PREFERRED UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




I-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT I
FORM OF UNIT CERTIFICATE
OF
CLASS THREE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO- GP, INC., THE GENERAL PARTNER, AT ITS
PRINCIPAL EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
______________________________________________________________
is the owner of ________________________________________________________________
CLASS THREE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Three Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:    By________________________________


I-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ________________________________ hereby sells, assigns and
transfers unto ______________________________________________________________
Class Three Partnership Preferred Unit(s) represented by the within Certificate,
and does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Three Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________
By:
______________________________
Name:

Signature Guaranteed by:
____________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




I-II-2

--------------------------------------------------------------------------------





EXHIBIT J
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS FOUR PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Four
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be 5,100,000.
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
“Adjustment Factor” means 1.0; provided, however, that in the event that:
(i)    the Previous General Partner (a) declares or pays a dividend on its
outstanding REIT Shares in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares in REIT Shares, (b) splits or subdivides its
outstanding REIT Shares or (c) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
(ii)    the Previous General Partner distributes any rights, options or warrants
to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
(iii)    the Previous General Partner shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Previous General Partner, the General
Partner and/or the Special Limited Partner pursuant to a pro rata distribution
by the Partnership, then the Adjustment Factor shall be adjusted to equal the
amount determined by multiplying the Adjustment Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator shall be such Value of a REIT Share on the date fixed for such
determination and (ii) the denominator shall be the Value of a REIT Share on the
dates fixed for such determination less the then fair market value (as


J-1

--------------------------------------------------------------------------------




determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.
Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Units, cash in an amount
equal to the sum of (x) the product of (i) the number of Tendered Units,
multiplied by (ii) the Liquidation Preference for a Preferred Unit, plus, (y) if
positive, the product of (i) the number of Tendered Units, multiplied by
(ii) the Liquidation Preference for a Preferred Unit (excluding any accumulated,
accrued or unpaid distributions), multiplied by (iii) the quotient obtained by
dividing (a) the amount by which the Market Value of a Common Share, calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units, exceeds $45, by (b) $45.
“Class Four Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Common Shares” shall mean the shares of Class A Common Stock of the Previous
General Partner.
“Common Shares Amount” shall mean, with respect to any Tendered Units, a number
of Common Shares equal to the quotient obtained by dividing (i) the Cash Amount
for such Tendered Units, by (ii) the Market Value of a Common Share calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units.
“Conversion Price” shall mean, as of any date, the quotient obtained by dividing
$45 by the Adjustment Factor in effect as of such date.
“Current Market Price” of a share of any Equity Stock shall mean the closing
price, regular way on such day, or, if no sale takes place on such day, the
average of the reported closing bid and asked prices, regular way, on such day,
in either case as reported on the principal national securities exchange on
which such securities are listed or admitted for trading, or, if such security
is not quoted on any national securities exchange, on the NASDAQ National Market
or if such security is not quoted on the NASDAQ National Market, the average of
the closing bid and asked prices on such day in the over-the-counter market as
reported by NASDAQ or, if bid and asked prices for each security on such day
shall not have been reported through NASDAQ, the average of the bid and asked
prices on such day as furnished by any New York Stock Exchange or National
Association of Securities Dealers, Inc. member firm regularly making a market in
such security selected for such purpose by the Chief Executive Officer of the
General Partner or the Board of Directors of the General Partner or if any class
or series of securities are not publicly traded, the fair value of the shares of
such class as determined reasonably and in good faith by the Board of Directors
of the General Partner.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth in Section 4(a) of
this Partnership Unit Designation.


J-2

--------------------------------------------------------------------------------




“Equity Stock” shall mean one or more shares of any class of capital stock of
the Previous General Partner.
“Internal Rate of Return” shall mean, as of any determination date, the
effective discount rate under which the present value of the Inflows associated
with an outstanding Class Four Partnership Preferred Unit equals $25. For
purposes of calculation of Internal Rate of Return, “Inflows” shall mean (a) all
distributions (whether paid in cash or property) that have been received in
respect of such unit, (b) the cash payment in respect of distributions payable
on such unit pursuant to Section 7(b)(iii) hereof if such unit were converted to
Partnership Common Units on the determination date, and (c) the amount by which
the Market Value of a REIT Share, as of the determination date, exceeds the
Conversion Price then in effect. For purposes of calculating the amounts of any
Inflows, all distributions received in property shall be deemed to have a value
equal to the Market Value of such distributions as of the date such distribution
is received. Neither the fact of any transfer of any units of the Class Four
Partnership Preferred Units nor the amount of any consideration received by the
holder thereof or paid by any successor holder in connection with any transfer
shall affect the calculation of Internal Rate of Return.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days (or twenty (20) consecutive Trading Days for purposes of
calculating “Internal Rate of Return”) immediately preceding the calculation
date. The market price for any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.


J-3

--------------------------------------------------------------------------------




“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 5 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) hereof.
“Tendered Units” shall have the meaning set forth in Section 6(b) hereof.
“Trading Day” shall mean, when used with respect to the Closing Price of a share
of any Equity Stock, (i) if the Equity Stock is listed or admitted to trading on
the NYSE, a day on which the NYSE is open for the transaction of business,
(ii) if the Equity Stock is not listed or admitted to trading on the NYSE but is
listed or admitted to trading on another national securities exchange or
automated quotation system, a day on which the principal national securities
exchange or automated quotation system, as the case may be, on which the Equity
Stock is listed or admitted to trading is open for the transaction of business,
or (iii) if the Equity Stock is not listed or admitted to trading on any
national securities exchange or automated quotation system, any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or executive order to close.
“Transfer Agent” shall mean such transfer agent as may be designated by the
Partnership or its designee as the transfer agent for the Class Four Partnership
Preferred Units; provided, that if the Partnership has not designated a transfer
agent then the Partnership shall act as the transfer agent for the Class Four
Partnership Preferred Units.


J-4

--------------------------------------------------------------------------------




3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Four Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Four Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
(b)    on a parity with the Class Four Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Four Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units or Class Three Partnership Preferred Units, or (ii) the holders
of such class or series of Partnership Units and the Class Four Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
(c)    junior to the Class Four Partnership Preferred Units, as to the payment
of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) the holders of Class Four Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions at the rate of
$0.50 per Preferred Unit. Any such distributions will be cumulative from the
date of original issue, whether or not in any distribution period or periods
such distributions have been declared, and shall be payable quarterly on
February 15, May 15, August 15 and November 15 of each year (or, if not a
Business Day, the next succeeding Business Day) (each a “Distribution Payment
Date”), commencing on the first such date occurring after the date of original
issue. If the Preferred Units are issued on any day other than a Distribution
Payment Date, the first distribution payable on such Preferred Units will be
prorated for the portion of the quarterly period that such Preferred Units are
outstanding on the basis of twelve 30-day months and a 360-day year.
Distributions will be payable in arrears to holders of record as they appear on
the records of the Partnership at the close of business on February 1, May 1,
August 1 or November 1, as the case may be, immediately preceding each
Distribution Payment Date. Holders of Preferred Units will not be entitled to
receive any distributions in excess of cumulative distributions on the Preferred
Units. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on the Preferred Units that may
be in arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
(b)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no


J-5

--------------------------------------------------------------------------------




distributions shall be declared or paid or set apart for payment by the
Partnership with respect to any Parity Partnership Units.
(c)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
the Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(d)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to effectively enable them to receive a liquidation
preference (the “Liquidation Preference”) of (i) $25 per Preferred Unit, plus
(ii) accumulated, accrued and unpaid distributions (whether or not earned or
declared) to the date of final distribution to such holders; but such holders
shall not be entitled to any further allocation of income or gain. Until all
holders of the Preferred Units have been paid the Liquidation Preference in
full, no allocation of income or gain will be made to any holder of Junior Units
upon the liquidation, dissolution or winding up of the Partnership.
(b)    If, upon any liquidation, dissolution or winding up of the Partnership,
the assets of the Partnership, or proceeds thereof, distributable among the
holders of Preferred Partnership Units shall be insufficient to pay in full the
Liquidation Preference and liquidating payments on any Parity Partnership Units,
then following certain allocations made by the Partnership, such assets, or the
proceeds thereof, shall be distributed among the holders of Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Preferred Units and any such
Parity Partnership Units if all amounts payable thereon were paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any liquidation, dissolution or winding up of the Partnership, after
all allocations shall have been made in full to the holders of Preferred Units
and any Parity Partnership Units to enable them to receive their respective
liquidation preferences, any Junior Partnership Units shall be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Preferred Units and any Parity Partnership Units shall not be entitled to
share therein.


J-6

--------------------------------------------------------------------------------




6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (any Preferred
Units tendered for Redemption being hereafter “Tendered Units”) in exchange (a
“Redemption”) for Common Shares issuable on, or the Cash Amount payable on, the
Specified Redemption Date, as determined by the Partnership in its sole
discretion. Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by the Qualifying Party when exercising the
Redemption right (the “Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for Common Shares
rather than cash, then the Partnership shall direct the Previous General Partner
to issue and deliver such Common Shares to the Tendering Party pursuant to the
terms set forth in this Section 6, in which case, (i) the Previous General
Partner, acting as a distinct legal entity, shall assume directly the obligation
with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for Common Shares. In making such election
to cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for Common Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of Common Shares
equal to the Common Shares Amount for such number of Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The Common Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and non-assessable shares, free of any
pledge, lien, encumbrance or restriction other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such Common Shares are
issued pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such Common Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. Common Shares issued upon an acquisition of
the Tendered Units by the Previous General Partner pursuant to this Section 6
may contain such legends regarding restrictions under the Securities Act and
applicable state securities laws as the Previous General Partner in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for


J-7

--------------------------------------------------------------------------------




delivery of the Notice of Redemption. At any time prior to the Specified
Redemption Date for any Redemption, any holder may revoke its Notice of
Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Common Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of Common Shares
(“Registrable Shares”) equal to the Common Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for the Common Shares if such exchange would be prohibited under the
Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine.


J-8

--------------------------------------------------------------------------------




(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    Each Tendering Party (a) may effect a Redemption only once in each fiscal
quarter of a Twelve-Month Period and (b) may not effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the Hart-
Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own Common Shares in
excess of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional Common Shares or any other
class of shares of the Previous General Partner prior to the closing of the
Redemption on the Specified Redemption Date; and


J-9

--------------------------------------------------------------------------------




(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of Common Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own Common Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(j)    On or after the Specific Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver Common
Shares for the Preferred Units evidenced thereby. From and after the Specific
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or Common Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
(i) shall not be entitled to elect or effect a Redemption where the Redemption
would consist of less than all the Preferred Units held by Partners and, to the
extent that the aggregate Percentage Interests of the Limited Partners would be
reduced, as a result of the Redemption, to less than one percent (1%) and
(ii) shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in Common
Shares otherwise issuable by the Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
date on which the aggregate Percentage Interests of the Limited Partners (other
than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
7.
Conversion.

(a)    (i)    Subject to and upon compliance with the provisions of this
Section 7, a holder of Class Four Partnership Preferred Units shall have the
right, at such holder’s option, to convert such units, in whole or in part, into
the number of Partnership Common Units per Class Four Partnership Preferred Unit
obtained by dividing the Liquidation Preference (excluding any accumulated,
accrued and unpaid distributions) per Class Four Partnership Preferred Unit by
the Conversion Price in effect at the time and on the date provided for in
subparagraph (b)(iv) of this Section 7. In order to exercise the conversion
right, the holder of each Class Four Partnership Preferred Unit to be converted
shall surrender the certificate representing such unit, duly endorsed or
assigned to the Partnership or in blank, at the office of the Transfer Agent,
accompanied by written notice to the Partnership that the holder thereof elects
to convert such Class Four Partnership Preferred Unit.
(i)    With respect to any Class Four Partnership Preferred Units that have been
issued and outstanding for at least two (2) years, if, as of any date, the
Internal Rate of Return exceeds 12.5%, then the Partnership shall have the
right, but not the obligation, to cause such Class Four Partnership Preferred


J-10

--------------------------------------------------------------------------------




Units to be converted, in whole or in part, into the number of Partnership
Common Units per Class Four Partnership Preferred Unit obtained by dividing the
Liquidation Preference (excluding any accumulated, accrued and unpaid
distributions) per Class Four Partnership Preferred Unit by the Conversion Price
in effect at the time and on the date provided for in subparagraph (b)(iv) of
this Section 7. In order to exercise the conversion right, the Partnership shall
send notice of such conversion to each holder of record of Class Four
Partnership Preferred Units no later than five Business Days after a date on
which the Internal Rate of Return exceeds 12.5%. Such notice shall be provided
by facsimile or, if facsimile is not available, then by first class mail,
postage prepaid, at such holders’ address as the same appears on the records of
the Partnership. Any notice which was transmitted or mailed in the manner herein
provided shall be conclusively presumed to have been duly given on the date
received by the holder. Each such notice shall state, as appropriate: (1) the
date of conversion, which date may be any date within one business day following
the date on which the notice is transmitted or mailed; (2) the number of units
of Class Four Partnership Preferred Units to be converted and, if fewer than all
such units held by such holder are to be converted, the number of such units to
be converted; and (3) the then current Conversion Price. Upon receiving such
notice of conversion, each such holder shall promptly surrender the certificates
representing such Class Four Partnership Preferred Units as are being converted
on the conversion date, duly endorsed or assigned to the Partnership or in
blank, at the office of the Transfer Agent; provided, however, that the failure
to so surrender any such certificates shall not in any way affect the validity
of the conversion of the underlying Class Four Partnership Preferred Units into
Partnership Common Units.
(b)    (i)    Unless the Partnership Common Units issuable on conversion are to
be issued in the same name as the name in which such Class Four Partnership
Preferred Units are registered, each such unit surrendered following conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
representative, and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).
(i)    A holder of Class Four Partnership Preferred Units shall, as of the date
of the conversion of such units to Partnership Common Units, be entitled to
receive a cash payment in respect of any distributions (whether or not earned or
declared) that are accumulated, accrued and unpaid thereon as of the time of
such conversion, provided, however, that payment in respect of any distributions
on such units that has been declared but for which the Distribution Payment Date
has not yet been reached shall be payable as of such Distribution Payment Date.
Except as provided above, the Partnership shall make no payment or allowance for
unpaid distributions, whether or not in arrears, on converted units.
(ii)    As promptly as practicable after the surrender of certificates for
Class Four Partnership Preferred Units as aforesaid, and in any event no later
than three business days after the date of such surrender, the Partnership shall
issue and deliver at such office to such holder, or send on such holders’
written order, a certificate or certificates for the number of full Partnership
Common Units issuable upon the conversion of such Class Four Partnership
Preferred Units in accordance with the provisions of this Section 7, and any
fractional interest in respect of a Partnership Common Unit arising upon such
conversion shall be settled as provided in paragraph (c) of this Section 7.
(iii)    Each conversion shall be deemed to have been effected (x) in the case
of a conversion pursuant to subparagraph (a)(i) of this Section 7 immediately
prior to the close of business on the date on which the certificates for
Class Four Partnership Preferred Units shall have been surrendered and such
notice received by the Partnership as provided in subparagraph (a)(i) of this
Section 7, and (y) in the case of a conversion pursuant to subparagraph (a)(ii)
of this Section 7, immediately prior to the close of business on the date
identified as the conversion date in the notice of conversion sent by the
Partnership pursuant to subparagraph (a)(ii) of this Section 7; and, in the case
of (x) or (y), the person or persons in whose name or names any certificate or
certificates for Partnership Common Units shall be issuable upon such conversion
shall be deemed to have become the holder or holders of record of the units
represented thereby at such time on such date, and such conversion shall be at
the Conversion Price in effect at such time on such date, unless the transfer
books of the Partnership shall be closed on that date, in which event such
person or persons shall


J-11

--------------------------------------------------------------------------------




be deemed to become such holder or holders of record at the close of business on
the next succeeding day on which such transfer books are open, but such
conversion shall be at the Conversion Price in effect on the date in the notice
of conversion sent by the Partnership as aforesaid.
(c)    No fractional Partnership Common Units or scrip representing fractions of
a Partnership Common Unit shall be issued upon conversion of the Class Four
Partnership Preferred Units. Instead of any fractional interest in a Partnership
Common Unit that would otherwise be deliverable upon the conversion of
Class Four Partnership Preferred Units, the Partnership shall pay to the holder
of such units an amount of cash equal to the product of (i) such fraction and
(ii) the value of a REIT Share as of the date of conversion. If more than one of
any holder’s units shall be converted at one time, the number of full
Partnership Common Units issuable upon conversion thereof shall be computed on
the basis of the aggregate number of Class Four Partnership Preferred Units so
converted.
(d)    If the Partnership shall be a party to any transaction (including with
limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units, but excluding any transaction as to which a charge in
the Adjustment Factor would be effected) (each of the foregoing being referred
to herein as a “Transaction”), in each case, as a result of which Partnership
Common Units shall be converted into the right to receive securities or other
property (including cash or any combination thereof), each Class Four
Partnership Preferred Unit which is not converted into the right to receive
securities or other property in connection with such Transaction shall thereupon
be convertible into the kind and amount of securities and other property
(including cash or any combination thereof) receivable upon such consummation by
a holder of that number of Partnership Common Units into which Class Four
Partnership Preferred Units were convertible immediately prior to such
Transaction. The Partnership shall not be a party to any transaction unless the
terms of such Transaction are consistent with the provisions of this
paragraph (d), and it shall not consent or agree to the occurrence of any
Transaction until the Partnership has entered into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of the
holders of the Class Four Partnership Preferred Units that will contain
provisions enabling the holders of the Class Four Partnership Preferred Units
that remain outstanding after such Transaction to convert into the consideration
received by holders of Partnership Common Units at the Conversion Price in
effect immediately prior to such Transaction. The provisions of this Paragraph
(d) shall apply to successive Transactions.
(e)    Whenever the Conversion Price is adjusted as herein provided (whether
pursuant to paragraph (d) of this Section 7 or as a result of a change in the
Adjustment Factor), the General Partner shall promptly file with the Transfer
Agent an officer’s certificate setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment which certificate shall be conclusive evidence of the correctness of
such adjustment absent manifest error. Promptly after delivery of such
certificate, the General Partner shall prepare a notice of such adjustment of
the Conversion Price setting forth the adjusted Conversion Price and the
effective date such adjustment becomes effective and shall mail such notice of
such adjustment of the Conversion Price to each holder of Class Four Partnership
Preferred Units at such holder’s address as shown on the records of the
Partnership.
(f)    In any case in which an adjustment to the Adjustment Factor shall become
effective immediately after the effective date of an event, retroactive to the
record date, if any, for such event, the Partnership may defer until the
occurrence of such event (A) issuing to the holder of any Class Four Partnership
Preferred Units converted after such record date and before the occurrence of
such event the additional Partnership Common Units issuable upon such conversion
by reason of the adjustment required by such event over and above the
Partnership Common Units issuable upon such conversion before giving effect to
such adjustment and (B) paying to such holder any amount of cash in lieu of any
fraction pursuant to Section 7(c).
(g)    There shall be no adjustment of the Conversion Price in case of the
issuance of any unit of the Partnership except as specifically set forth in the
definition of “Adjustment Factor” or in this Section 7. In addition,
notwithstanding any other provision contained in the definition of “Adjustment
Factor” or in this Section 7, there shall be no adjustment of the Conversion
Price upon the payment of any cash distributions on any units of the
Partnership.
(h)    If the Partnership shall take any action affecting the Partnership Common
Units, other than action described in the definition of “Adjustment Factor” or
in this Section 7 that, in the opinion of the General Partner


J-12

--------------------------------------------------------------------------------




would materially adversely affect the conversion rights of the holders of
Class Four Partnership Preferred Units, the Conversion Price for the Class Four
Partnership Preferred Units may be adjusted, to the extent permitted by law in
such manner, if any, and at such time as the General Partner, in its sole
discretion, may determine to be equitable under the circumstances.
(i)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Partnership
Common Units or other securities or property on conversion of Class Four
Partnership Preferred Units pursuant hereto; provided, however, that the
Partnership shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issue or delivery of Partnership Common Units or
other securities or property in a name other than that of the holder of the
Class Four Partnership Preferred Units to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
(j)    In addition to any other adjustment required hereby, to the extent
permitted by law, the Partnership from time to time may decrease the Conversion
Price by any amount, permanently or for a period of at least twenty Business
Days, if the decrease is irrevocable during the period.
(k)    For purposes of the definition of “Twelve-Month Period” in the Agreement,
any holder of Class Four Partnership Preferred Units that have been converted to
Partnership Common Units shall be deemed to have acquired such Partnership
Common Units when such Class Four Partnership Units were acquired.
8.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
9.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Preferred Units.
10.
Allocations of Income and Loss.

For each taxable year, each holder of Preferred Units will be allocated a
portion of the Net Income and Net Loss of the Partnership equal to the portion
of the Net Income and Net Loss of the Partnership that would be allocated to
such holder pursuant to Article 6 of the Agreement if such holder held a number
of Partnership Common Units equal to (i) the number of Preferred Units held by
such holder, multiplied by (ii) 0.625. Upon liquidation, dissolution or winding
up of the Partnership, the Partnership shall endeavor to allocate income and
gain to the holders of the Preferred Units such that the Capital Accounts
related to the Preferred Units are equal to their Liquidation Preference.
11.
Voting Rights.

Except as otherwise required by applicable law or in the Agreement, the holders
of the Preferred Units will have the same voting rights as holders of the
Partnership Common Units. As long as any Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership Units, including, without limitation, any Partnership Units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to materially and adversely affect the rights


J-13

--------------------------------------------------------------------------------




or preferences of the holders of Preferred Units. With respect to the exercise
of the above-described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.
12.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer applicable to
Common Units, as set forth in the Agreement.




J-14

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT J
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street Parkway, Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Four Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Four Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Four Partnership Preferred
Units for Common Shares rather than cash, hereby irrevocably transfers, assigns,
contributes and sets over to the Previous General Partner all of the undersigned
Limited Partner’s or Assignee’s right, title and interest in and to such
Class Four Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Four Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own Common Shares in excess of
the Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional
Common Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of Common Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own Common Shares in violation
of the Ownership Limit.
(c)    directs that the certificate representing the Common Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;


J-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: __________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
Signature Guaranteed by
________________________________________
(continued on next page)


J-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:    __________________________________________
Please insert social security
or identifying number:__________________________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS FOUR PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




J-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT J
FORM OF UNIT CERTIFICATE
OF
CLASS FOUR PARTNERSHIP PREFERRED UNITS
[THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION,] THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number _______
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________
is the owner of
_________________________________________________________________
CLASS FOUR PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Four Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:
By _______________________________



J-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ____________________________ hereby sells, assigns and
transfers unto

_____________________________________________________________________________________________
_______ Class Four Partnership Preferred Unit(s) represented by the within
Certificate, and does hereby irrevocably constitute and appoint the General
Partner of AIMCO Properties, L.P. as its Attorney to transfer said Class Four
Partnership Preferred Unit(s) on the books of AIMCO Properties, L.P. with full
power of substitution in the premises.
Dated: ____________________
By:
____________________________
Name:

Signature Guaranteed by:
___________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




J-II-2

--------------------------------------------------------------------------------





EXHIBIT K
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS SIX PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Six
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be 900,000.
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
“Adjustment Factor” means 1.0; provided, however, that in the event that:
(i)    the Previous General Partner (a) declares or pays a dividend on its
outstanding REIT Shares in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares in REIT Shares, (b) splits or subdivides its
outstanding REIT Shares or (c) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
(ii)    the Previous General Partner distributes any rights, options or warrants
to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
(iii)    the Previous General Partner shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Previous General Partner, the General
Partner and/or the Special Limited Partner pursuant to a pro rata distribution
by the Partnership, then the Adjustment Factor shall be adjusted to equal the
amount determined by multiplying the Adjustment Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator shall be such Value of a REIT Share on the date fixed for such
determination and (ii) the denominator shall be the Value of a REIT Share on the
dates fixed for such determination less the then fair market value (as


K-1

--------------------------------------------------------------------------------




determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.
Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Units, cash in an amount
equal to the sum of (x) the product of (i) the number of Tendered Units,
multiplied by (ii) the Liquidation Preference for a Preferred Unit, plus, (y) if
positive, the product of (i) the number of Tendered Units, multiplied by
(ii) the Liquidation Preference for a Preferred Unit (excluding any accumulated,
accrued or unpaid distributions), multiplied by (iii) the quotient obtained by
dividing (a) the amount by which the Market Value of a Common Share, calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units, exceeds $50, by (b) $50.
“Class Six Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Common Shares” shall mean the shares of Class A Common Stock of the Previous
General Partner.
“Common Shares Amount” shall mean, with respect to any Tendered Units, a number
of Common Shares equal to the quotient obtained by dividing (i) the Cash Amount
for such Tendered Units, by (ii) the Market Value of a Common Share calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units.
“Conversion Price” shall mean, as of any date, the quotient obtained by dividing
$50 by the Adjustment Factor in effect as of such date.
“Current Market Price” of a share of any Equity Stock shall mean the closing
price, regular way on such day, or, if no sale takes place on such day, the
average of the reported closing bid and asked prices, regular way, on such day,
in either case as reported on the principal national securities exchange on
which such securities are listed or admitted for trading, or, if such security
is not quoted on any national securities exchange, on the NASDAQ National Market
or if such security is not quoted on the NASDAQ National Market, the average of
the closing bid and asked prices on such day in the over-the-counter market as
reported by NASDAQ or, if bid and asked prices for each security on such day
shall not have been reported through NASDAQ, the average of the bid and asked
prices on such day as furnished by any New York Stock Exchange or National
Association of Securities Dealers, Inc. member firm regularly making a market in
such security selected for such purpose by the Chief Executive Officer of the
General Partner or the Board of Directors of the General Partner or if any class
or series of securities are not publicly traded, the fair value of the shares of
such class as determined reasonably and in good faith by the Board of Directors
of the General Partner.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth in Section 4(a) of
this Partnership Unit Designation.


K-2

--------------------------------------------------------------------------------




“Equity Stock” shall mean one or more shares of any class of capital stock of
the Previous General Partner.
“Internal Rate of Return” shall mean, as of any determination date, the
effective discount rate under which the present value of the Inflows associated
with an outstanding Class Six Partnership Preferred Unit equals $25. For
purposes of calculation of Internal Rate of Return, “Inflows” shall mean (a) all
distributions (whether paid in cash or property) that have been received in
respect of such unit, (b) the cash payment in respect of distributions payable
on such unit pursuant to Section 7(b)(iii) hereof if such unit were converted to
Partnership Common Units on the determination date, and (c) the amount by which
the Market Value of a REIT Share, as of the determination date, exceeds the
Conversion Price then in effect. For purposes of calculating the amounts of any
Inflows, all distributions received in property shall be deemed to have a value
equal to the Market Value of such distributions as of the date such distribution
is received. Neither the fact of any transfer of any units of the Class Six
Partnership Preferred Units nor the amount of any consideration received by the
holder thereof or paid by any successor holder in connection with any transfer
shall affect the calculation of Internal Rate of Return.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days (or twenty (20) consecutive Trading Days for purposes of
calculating “Internal Rate of Return”) immediately preceding the calculation
date. The market price for any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.


K-3

--------------------------------------------------------------------------------




“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 5 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) hereof.
“Tendered Units” shall have the meaning set forth in Section 6(b) hereof.
“Trading Day” shall mean, when used with respect to the Closing Price of a share
of any Equity Stock, (i) if the Equity Stock is listed or admitted to trading on
the NYSE, a day on which the NYSE is open for the transaction of business,
(ii) if the Equity Stock is not listed or admitted to trading on the NYSE but is
listed or admitted to trading on another national securities exchange or
automated quotation system, a day on which the principal national securities
exchange or automated quotation system, as the case may be, on which the Equity
Stock is listed or admitted to trading is open for the transaction of business,
or (iii) if the Equity Stock is not listed or admitted to trading on any
national securities exchange or automated quotation system, any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or executive order to close.
“Transfer Agent” shall mean such transfer agent as may be designated by the
Partnership or its designee as the transfer agent for the Class Six Partnership
Preferred Units; provided, that if the Partnership has not designated a transfer
agent then the Partnership shall act as the transfer agent for the Class Six
Partnership Preferred Units.


K-4

--------------------------------------------------------------------------------




3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Six Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Six Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
(b)    on a parity with the Class Six Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Six Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units or Class Four
Partnership Preferred Units or (ii) the holders of such class or series of
Partnership Units and the Class Six Partnership Preferred Units shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per unit or other denomination or
liquidation preferences, without preference or priority one over the other (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Parity Partnership Units”); and
(c)    junior to the Class Six Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if (i) such class or series of Partnership Units shall be
Partnership Common Units, Class I High Performance Partnership Units or
Class Five Partnership Preferred Units or (ii) the holders of Class Six
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the Partnership Units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions at the rate of
$0.53125 per Preferred Unit. Any such distributions will be cumulative from the
date of original issue, whether or not in any distribution period or periods
such distributions have been declared, and shall be payable quarterly on
February 15, May 15, August 15 and November 15 of each year (or, if not a
Business Day, the next succeeding Business Day) (each a “Distribution Payment
Date”), commencing on the first such date occurring after the date of original
issue. If the Preferred Units are issued on any day other than a Distribution
Payment Date, the first distribution payable on such Preferred Units will be
prorated for the portion of the quarterly period that such Preferred Units are
outstanding on the basis of twelve 30-day months and a 360-day year.
Distributions will be payable in arrears to holders of record as they appear on
the records of the Partnership at the close of business on February 1, May 1,
August 1 or November 1, as the case may be, immediately preceding each
Distribution Payment Date. Holders of Preferred Units will not be entitled to
receive any distributions in excess of cumulative distributions on the Preferred
Units. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on the Preferred Units that may
be in arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
(b)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the


K-5

--------------------------------------------------------------------------------




payment thereof has been or contemporaneously is set apart for such payment, for
all past distribution periods, no distributions shall be declared or paid or set
apart for payment by the Partnership with respect to any Parity Partnership
Units.
(c)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
the Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(d)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to effectively enable them to receive a liquidation
preference (the “Liquidation Preference”) of (i) $25 per Preferred Unit, plus
(ii) accumulated, accrued and unpaid distributions (whether or not earned or
declared) to the date of final distribution to such holders; but such holders
shall not be entitled to any further allocation of income or gain. Until all
holders of the Preferred Units have been paid the Liquidation Preference in
full, no allocation of income or gain will be made to any holder of Junior Units
upon the liquidation, dissolution or winding up of the Partnership.
(b)    If, upon any liquidation, dissolution or winding up of the Partnership,
the assets of the Partnership, or proceeds thereof, distributable among the
holders of Preferred Partnership Units shall be insufficient to pay in full the
Liquidation Preference and liquidating payments on any Parity Partnership Units,
then following certain allocations made by the Partnership, such assets, or the
proceeds thereof, shall be distributed among the holders of Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Preferred Units and any such
Parity Partnership Units if all amounts payable thereon were paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any liquidation, dissolution or winding up of the Partnership, after
all allocations shall have been made in full to the holders of Preferred Units
and any Parity Partnership Units to enable them to receive their respective
liquidation preferences, any Junior Partnership Units shall be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Preferred Units and any Parity Partnership Units shall not be entitled to
share therein.


K-6

--------------------------------------------------------------------------------




6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (any Preferred
Units tendered for Redemption being hereafter “Tendered Units”) in exchange (a
“Redemption”) for Common Shares issuable on, or the Cash Amount payable on, the
Specified Redemption Date, as determined by the Partnership in its sole
discretion. Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by the Qualifying Party when exercising the
Redemption right (the “Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for Common Shares
rather than cash, then the Partnership shall direct the Previous General Partner
to issue and deliver such Common Shares to the Tendering Party pursuant to the
terms set forth in this Section 6, in which case, (i) the Previous General
Partner, acting as a distinct legal entity, shall assume directly the obligation
with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for Common Shares. In making such election
to cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for Common Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of Common Shares
equal to the Common Shares Amount for such number of Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The Common Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and non-assessable shares, free of any
pledge, lien, encumbrance or restriction other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such Common Shares are
issued pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such Common Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. Common Shares issued upon an acquisition of
the Tendered Units by the Previous General Partner pursuant to this Section 6
may contain such legends regarding restrictions under the Securities Act and
applicable state securities laws as the Previous General Partner in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for


K-7

--------------------------------------------------------------------------------




delivery of the Notice of Redemption. At any time prior to the Specified
Redemption Date for any Redemption, any holder may revoke its Notice of
Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Common Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of Common Shares
(“Registrable Shares”) equal to the Common Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for the Common Shares if such exchange would be prohibited under the
Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine.


K-8

--------------------------------------------------------------------------------




(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    Each Tendering Party (a) may effect a Redemption only once in each fiscal
quarter of a Twelve-Month Period and (b) may not effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the Hart-
Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own Common Shares in
excess of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional Common Shares or any other
class of shares of the Previous General Partner prior to the closing of the
Redemption on the Specified Redemption Date; and


K-9

--------------------------------------------------------------------------------




(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of Common Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own Common Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(j)    On or after the Specific Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver Common
Shares for the Preferred Units evidenced thereby. From and after the Specific
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or Common Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
(i) shall not be entitled to elect or effect a Redemption where the Redemption
would consist of less than all the Preferred Units held by Partners and, to the
extent that the aggregate Percentage Interests of the Limited Partners would be
reduced, as a result of the Redemption, to less than one percent (1%) and
(ii) shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in Common
Shares otherwise issuable by the Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
date on which the aggregate Percentage Interests of the Limited Partners (other
than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
7.
Conversion.

(a)    (i)    Subject to and upon compliance with the provisions of this
Section 7, a holder of Class Six Partnership Preferred Units shall have the
right, at such holder’s option, to convert such units, in whole or in part, into
the number of Partnership Common Units per Class Six Partnership Preferred Unit
obtained by dividing the Liquidation Preference (excluding any accumulated,
accrued and unpaid distributions) per Class Six Partnership Preferred Unit by
the Conversion Price in effect at the time and on the date provided for in
subparagraph (b)(iv) of this Section 7. In order to exercise the conversion
right, the holder of each Class Six Partnership Preferred Unit to be converted
shall surrender the certificate representing such unit, duly endorsed or
assigned to the Partnership or in blank, at the office of the Transfer Agent,
accompanied by written notice to the Partnership that the holder thereof elects
to convert such Class Six Partnership Preferred Unit.
(i)    With respect to any Class Six Partnership Preferred Units that have been
issued and outstanding for at least three (3) years, if, as of any date, the
Internal Rate of Return exceeds 12.5%, then the Partnership shall have the
right, but not the obligation, to cause such Class Six Partnership Preferred
Units to be converted, in whole or in part, into the number of Partnership
Common Units per Class Six Partnership


K-10

--------------------------------------------------------------------------------




Preferred Unit obtained by dividing the Liquidation Preference (excluding any
accumulated, accrued and unpaid distributions) per Class Six Partnership
Preferred Unit by the Conversion Price in effect at the time and on the date
provided for in subparagraph (b)(iv) of this Section 7. In order to exercise the
conversion right, the Partnership shall send notice of such conversion to each
holder of record of Class Six Partnership Preferred Units no later than five
Business Days after a date on which the Internal Rate of Return exceeds 12.5%.
Such notice shall be provided by facsimile or, if facsimile is not available,
then by first class mail, postage prepaid, at such holders’ address as the same
appears on the records of the Partnership. Any notice which was transmitted or
mailed in the manner herein provided shall be conclusively presumed to have been
duly given on the date received by the holder. Each such notice shall state, as
appropriate: (1) the date of conversion, which date may be any date within one
business day following the date on which the notice is transmitted or mailed;
(2) the number of units of Class Six Partnership Preferred Units to be converted
and, if fewer than all such units held by such holder are to be converted, the
number of such units to be converted; and (3) the then current Conversion Price.
Upon receiving such notice of conversion, each such holder shall promptly
surrender the certificates representing such Class Six Partnership Preferred
Units as are being converted on the conversion date, duly endorsed or assigned
to the Partnership or in blank, at the office of the Transfer Agent; provided,
however, that the failure to so surrender any such certificates shall not in any
way affect the validity of the conversion of the underlying Class Six
Partnership Preferred Units into Partnership Common Units.
(b)    (iii)    Unless the Partnership Common Units issuable on conversion are
to be issued in the same name as the name in which such Class Six Partnership
Preferred Units are registered, each such unit surrendered following conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
representative, and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).
(ii)    (ii) A holder of Class Six Partnership Preferred Units shall, as of the
date of the conversion of such units to Partnership Common Units, be entitled to
receive a cash payment in respect of any distributions (whether or not earned or
declared) that are accumulated, accrued and unpaid thereon as of the time of
such conversion, provided, however, that payment in respect of any distributions
on such units that has been declared but for which the Distribution Payment Date
has not yet been reached shall be payable as of such Distribution Payment Date.
Except as provided above, the Partnership shall make no payment or allowance for
unpaid distributions, whether or not in arrears, on converted units.
(iii)    As promptly as practicable after the surrender of certificates for
Class Six Partnership Preferred Units as aforesaid, and in any event no later
than three business days after the date of such surrender, the Partnership shall
issue and deliver at such office to such holder, or send on such holders’
written order, a certificate or certificates for the number of full Partnership
Common Units issuable upon the conversion of such Class Six Partnership
Preferred Units in accordance with the provisions of this Section 7, and any
fractional interest in respect of a Partnership Common Unit arising upon such
conversion shall be settled as provided in paragraph (c) of this Section 7.
(iv)    Each conversion shall be deemed to have been effected (x) in the case of
a conversion pursuant to subparagraph (a)(i) of this Section 7 immediately prior
to the close of business on the date on which the certificates for Class Six
Partnership Preferred Units shall have been surrendered and such notice received
by the Partnership as provided in subparagraph (a)(i) of this Section 7, and
(y) in the case of a conversion pursuant to subparagraph (a)(ii) of this
Section 7, immediately prior to the close of business on the date identified as
the conversion date in the notice of conversion sent by the Partnership pursuant
to subparagraph (a)(ii) of this Section 7; and, in the case of (x) or (y), the
person or persons in whose name or names any certificate or certificates for
Partnership Common Units shall be issuable upon such conversion shall be deemed
to have become the holder or holders of record of the units represented thereby
at such time on such date, and such conversion shall be at the Conversion Price
in effect at such time on such date, unless the transfer books of the
Partnership shall be closed on that date, in which event such person or persons
shall be deemed to become such holder or holders of record at the close of
business on the next succeeding day on


K-11

--------------------------------------------------------------------------------




which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date in the notice of conversion sent by the
Partnership as aforesaid.
(b)    No fractional Partnership Common Units or scrip representing fractions of
a Partnership Common Unit shall be issued upon conversion of the Class Six
Partnership Preferred Units. Instead of any fractional interest in a Partnership
Common Unit that would otherwise be deliverable upon the conversion of Class Six
Partnership Preferred Units, the Partnership shall pay to the holder of such
units an amount of cash equal to the product of (i) such fraction and (ii) the
value of a REIT Share as of the date of conversion. If more than one of any
holder’s units shall be converted at one time, the number of full Partnership
Common Units issuable upon conversion thereof shall be computed on the basis of
the aggregate number of Class Six Partnership Preferred Units so converted.
(c)    If the Partnership shall be a party to any transaction (including with
limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units, but excluding any transaction as to which a charge in
the Adjustment Factor would be effected) (each of the foregoing being referred
to herein as a “Transaction”), in each case, as a result of which Partnership
Common Units shall be converted into the right to receive securities or other
property (including cash or any combination thereof), each Class Six Partnership
Preferred Unit which is not converted into the right to receive securities or
other property in connection with such Transaction shall thereupon be
convertible into the kind and amount of securities and other property (including
cash or any combination thereof) receivable upon such consummation by a holder
of that number of Partnership Common Units into which Class Six Partnership
Preferred Units were convertible immediately prior to such Transaction. The
Partnership shall not be a party to any transaction unless the terms of such
Transaction are consistent with the provisions of this paragraph (d), and it
shall not consent or agree to the occurrence of any Transaction until the
Partnership has entered into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of the holders of the Class Six
Partnership Preferred Units that will contain provisions enabling the holders of
the Class Six Partnership Preferred Units that remain outstanding after such
Transaction to convert into the consideration received by holders of Partnership
Common Units at the Conversion Price in effect immediately prior to such
Transaction. The provisions of this Paragraph (d) shall apply to successive
Transactions.
(d)    Whenever the Conversion Price is adjusted as herein provided (whether
pursuant to paragraph (d) of this Section 7 or as a result of a change in the
Adjustment Factor), the General Partner shall promptly file with the Transfer
Agent an officer’s certificate setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment which certificate shall be conclusive evidence of the correctness of
such adjustment absent manifest error. Promptly after delivery of such
certificate, the General Partner shall prepare a notice of such adjustment of
the Conversion Price setting forth the adjusted Conversion Price and the
effective date such adjustment becomes effective and shall mail such notice of
such adjustment of the Conversion Price to each holder of Class Six Partnership
Preferred Units at such holder’s address as shown on the records of the
Partnership.
(e)    In any case in which an adjustment to the Adjustment Factor shall become
effective immediately after the effective date of an event, retroactive to the
record date, if any, for such event, the Partnership may defer until the
occurrence of such event (A) issuing to the holder of any Class Six Partnership
Preferred Units converted after such record date and before the occurrence of
such event the additional Partnership Common Units issuable upon such conversion
by reason of the adjustment required by such event over and above the
Partnership Common Units issuable upon such conversion before giving effect to
such adjustment and (B) paying to such holder any amount of cash in lieu of any
fraction pursuant to Section 7(c).
(f)    There shall be no adjustment of the Conversion Price in case of the
issuance of any unit of the Partnership except as specifically set forth in the
definition of “Adjustment Factor” or in this Section 7. In addition,
notwithstanding any other provision contained in the definition of “Adjustment
Factor” or in this Section 7, there shall be no adjustment of the Conversion
Price upon the payment of any cash distributions on any units of the
Partnership.
(g)    If the Partnership shall take any action affecting the Partnership Common
Units, other than action described in the definition of “Adjustment Factor” or
in this Section 7 that, in the opinion of the General Partner would materially
adversely affect the conversion rights of the holders of Class Six Partnership
Preferred Units, the


K-12

--------------------------------------------------------------------------------




Conversion Price for the Class Six Partnership Preferred Units may be adjusted,
to the extent permitted by law in such manner, if any, and at such time as the
General Partner, in its sole discretion, may determine to be equitable under the
circumstances.
(h)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Partnership
Common Units or other securities or property on conversion of Class Six
Partnership Preferred Units pursuant hereto; provided, however, that the
Partnership shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issue or delivery of Partnership Common Units or
other securities or property in a name other than that of the holder of the
Class Six Partnership Preferred Units to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
(i)    In addition to any other adjustment required hereby, to the extent
permitted by law, the Partnership from time to time may decrease the Conversion
Price by any amount, permanently or for a period of at least twenty Business
Days, if the decrease is irrevocable during the period.
(j)    For purposes of the definition of “Twelve-Month Period” in the Agreement,
any holder of Class Six Partnership Preferred Units that have been converted to
Partnership Common Units shall be deemed to have acquired such Partnership
Common Units when such Class Six Partnership Units were acquired.
8.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
9.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Preferred Units.
10.
Allocations of Income and Loss.

For each taxable year, each holder of Preferred Units will be allocated a
portion of the Net Income and Net Loss of the Partnership equal to the portion
of the Net Income and Net Loss of the Partnership that would be allocated to
such holder pursuant to Article 6 of the Agreement if such holder held a number
of Partnership Common Units equal to (i) the number of Preferred Units held by
such holder, multiplied by (ii) 0.5. Upon liquidation, dissolution or winding up
of the Partnership, the Partnership shall endeavor to allocate income and gain
to the holders of the Preferred Units such that the Capital Accounts related to
the Preferred Units are equal to their Liquidation Preference.
11.
Voting Rights.

Except as otherwise required by applicable law or in the Agreement, the holders
of the Preferred Units will have the same voting rights as holders of the
Partnership Common Units. As long as any Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership Units, including, without limitation, any Partnership Units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to materially and adversely affect the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above-described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.


K-13

--------------------------------------------------------------------------------




12.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer applicable to
Common Units, as set forth in the Agreement.




K-14

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT K
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Six Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Six Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Six Partnership Preferred
Units for Common Shares rather than cash, hereby irrevocably transfers, assigns,
contributes and sets over to the Previous General Partner all of the undersigned
Limited Partner’s or Assignee’s right, title and interest in and to such
Class Six Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Six Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own Common Shares in excess of
the Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional
Common Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of Common Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own Common Shares in violation
of the Ownership Limit.
(c)    directs that the certificate representing the Common Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;


K-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: __________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
Signature Guaranteed by
________________________________________
(continued on next page)


K-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:    __________________________________________
Please insert social security
or identifying number: __________________________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS SIX PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




K-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT K
FORM OF UNIT CERTIFICATE
OF
CLASS SIX PARTNERSHIP PREFERRED UNITS
[THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION,] THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________________
is the owner of
_________________________________________________________________________
CLASS SIX PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Six Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:    By _______________________________


K-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ____________________________ hereby sells, assigns and
transfers unto __________________________________________________________ Class
Six Partnership Preferred Unit(s) represented by the within Certificate, and
does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Six Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________
By:
______________________________
Name:

Signature Guaranteed by:
___________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




K-II-2

--------------------------------------------------------------------------------





EXHIBIT L
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS SEVEN PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Seven
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be three million (3,000,000).
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Unit, cash in an amount
equal to the Liquidation Preference of such Tendered Unit.
“Class Seven Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth of Section 4(b) of
this Partnership Unit Designation.
“Distribution Rate” shall mean 9.5%, subject to adjustment as provided in
Section 4(a) of this Partnership Unit Designation.
“Dividend Yield” shall mean, as of any calculation date and with respect to any
class or series of capital stock, the quotient obtained by dividing (i) the
aggregate dollar amount of dividends payable on one share of such class or
series of capital stock, in accordance with its terms, for the 12 month period
ending on the dividend payment date immediately preceding such calculation date,
by (ii) the Market Value of one share of such stock as of such calculation date.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.


L-1

--------------------------------------------------------------------------------




“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten (10)
days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Qualifying Preferred Stock” shall mean any class or series of non-convertible
perpetual preferred stock that (i) has been issued by a corporation that has
elected to be taxed as a REIT, (ii) has a fixed rate of distributions or
dividends, (iii) has a fixed liquidation preference (and which entitles the
holder thereof to no payments other than the payment of distributions at a fixed
rate and the payment of a fixed liquidation preference), (iv) is listed on the
New York Stock Exchange, (v) cannot be redeemed at the option of the issuer for
the first five years after issuance of such class or series of preferred stock
and that, at the Reset Date (or, if applicable, as of the date the calculation
of the Weighted Average of Preferred Stock Dividend Yields is being made for
purposes hereof in respect of such Reset Date) cannot be so redeemed and (vi) is
issued by an issuer the unsecured debt of which has an average rating from
Moody’s


L-2

--------------------------------------------------------------------------------




Investors Services, Inc., Standard & Poor’s Rating Services or Duff & Phelps
Credit Rating Co. in a category that is one rating category below the average
rating, as of such date, of the Previous General Partner’s unsecured debt.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Reset Date” shall mean November 9, 2005 and every fifth anniversary of such
date that occurs thereafter.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 6 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Weighted Average of Preferred Stock Dividend Yields” shall mean, as of any date
of calculation, the average of the Dividend Yields, as of such date, of each
Qualifying Preferred Stock (other than a Qualifying Preferred Stock issued by
the Previous General Partner) that has been outstanding during the entire year
immediately preceding the date of calculation. Each such class of Qualifying
Preferred Stock (except Qualifying Preferred Stock of the Previous General
Partner) shall be weighted for its total market value.
3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Seven Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or


L-3

--------------------------------------------------------------------------------




winding up, as the case may be, in preference or priority to the holders of
Class Seven Partnership Preferred Units (the partnership units being hereinafter
referred to, collectively, as “Senior Partnership Units”);
(b)    on a parity with the Class Seven Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Seven Partnership Preferred Units
(i) if such class or series of partnership units shall be Class G Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units or Class Six Partnership Preferred Units or (ii) if the holders
of such class or series of partnership units and the Class Seven Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the partnership units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
(c)    junior to the Class Seven Partnership Preferred Units, as to the payment
of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, (i) if such class or series of partnership units
shall be Partnership Common Units, Class I High Performance Partnership Units or
Class Five Partnership Preferred Units or (ii) if the holders of Class Seven
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the partnership units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    The “Quarterly Distribution Amount,” as of any date, shall be equal to
(i) the Distribution Rate then in effect, multiplied by (ii) $25, and divided by
(iii) four. Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions in an amount per
Preferred Unit equal to the Quarterly Distribution Amount in effect as of the
date such distribution is declared by the General Partner, and no more. On each
Reset Date, the Distribution Rate thereafter in effect shall be adjusted by the
General Partner to equal the lesser of (i) the Distribution Rate in effect
immediately prior to such Reset Date or (ii) the Dividend Yield of the class of
Qualifying Preferred Stock most recently issued by the Previous General Partner
or, if there is no class of Qualifying Preferred Stock of the Previous General
Partner outstanding as of any Reset Date, the Weighted Average of Preferred
Stock Dividend Yields, calculated as of the end of the calendar quarter
immediately preceding such Reset Date; provided, further, that if for any reason
there are no classes of Qualifying Preferred Stock of the type described in the
definition of “Weighted Average of Preferred Stock Dividend Yields” outstanding
on any Reset Date and the reference to the Weighted Average of Preferred Stock
Dividend Yields would otherwise be determinative of the calculation of the
adjusted Distribution Rate on such Reset Date, the adjusted Distribution Rate
for the succeeding five (5) year period shall be the Distribution Rate in effect
immediately prior to such Reset Date. Upon any such adjustment of the
Distribution Rate, the General Partner shall send a notice describing such
adjustment to the holders of the Preferred Units at their respective addresses,
as set forth on Exhibit A to the Agreement.
(b)    Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. If the
Preferred Units are issued other than on a record date for the payment of
distributions to the holders of Preferred Units, the Quarterly Distribution
Amount shall, for any quarter in which the Distribution Rate changes on any
Reset Date, be appropriately prorated based on the portions of such quarter
during which the different Distribution Rates were in effect, on the basis of
twelve


L-4

--------------------------------------------------------------------------------




30-day months and a 360-day year. Holders of Preferred Units will not be
entitled to receive any distributions in excess of cumulative distributions on
the Preferred Units. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Preferred
Units that may be in arrears. Holders of any Preferred Units that are issued
after the date of original issuance will be entitled to receive the same
distributions as holders of any Preferred Units issued on the date of original
issuance.
(c)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(d)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(e)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to the extent necessary to enable them to receive a
liquidation preference (the “Liquidation Preference”) per Preferred Unit equal
to the sum of (i) $25 plus (ii) any accumulated, accrued and unpaid
distributions (whether or not earned or declared) to the date of final
distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
(b)    If, upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, the assets of the Partnership, or proceeds thereof,
distributable among the holders of Preferred Units shall be insufficient to pay
in full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following appropriate allocations of Partnership income,
gain, deduction and loss, such assets, or the proceeds thereof, shall be
distributed among the holders of Preferred Units and any such Parity Partnership
Units ratably in the same


L-5

--------------------------------------------------------------------------------




proportion as the respective amounts that would be payable on such Preferred
Units and any such Parity Partnership Units if all amounts payable thereon were
paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.
6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for REIT Shares rather
than cash, then the Partnership shall direct the Previous General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 6, in which case, (i) the Previous General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. In making such election to
cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for REIT Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of REIT Shares
equal to the REIT Shares Amount for such number of the Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The REIT Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible REIT Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such REIT Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner


L-6

--------------------------------------------------------------------------------




and any such Person. Notwithstanding any delay in such delivery, the Tendering
Party shall be deemed the owner of such REIT Shares for all purposes, including,
without limitation, rights to vote or consent, receive dividends, and exercise
rights, as of the Specified Redemption Date. REIT Shares issued upon an
acquisition of the Tendered Units by the Previous General Partner pursuant to
this Section 6 may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the Previous General
Partner in good faith determines to be necessary or advisable in order to ensure
compliance with such laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street Parkway, Suites 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.


L-7

--------------------------------------------------------------------------------




(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine. Any Preferred Units so contributed to the
General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units. Any Preferred Units so contributed to the
Special Limited Partner shall be converted into Partnership Common Units.
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    No Tendering Party may (a) effect a Redemption more than once in any
fiscal quarter of a Twelve-Month Period or (b) effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.


L-8

--------------------------------------------------------------------------------




For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares in excess
of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(1) or
(b) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(j)    On or after the Specific Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver REIT
Shares for the Preferred Units evidenced thereby. From and after the Specific
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or REIT Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
(i) shall not be entitled to elect or effect a Redemption where the Redemption
would consist of less than all the Preferred Units held by Partners and, to the
extent that the aggregate Percentage Interests of the Limited Partners would be
reduced, as a result of the Redemption, to less than one percent (1%) and
(ii) shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
date on which the aggregate Percentage Interests of the Limited Partners (other
than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.


L-9

--------------------------------------------------------------------------------




7.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
8.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Seven Partnership Preferred Units.
9.
Allocations of Income and Loss.

Subject to the terms of Section 5 hereof, for each taxable year, (i) each holder
of Preferred Units will be allocated, to the extent possible, net income of the
Partnership in an amount equal to the distributions made on such holder’s
Preferred Units during such taxable year, and (ii) each holder of Preferred
Units will be allocated its pro rata share, based on the portion of outstanding
Preferred Units held by it, of any net loss of the Partnership that is not
allocated to holders of Partnership Common Units or other interests in the
Partnership.
10.
Voting Rights.

Except as otherwise required by applicable law or in the Agreement, the holders
of the Preferred Units will have the same voting rights as holders of the
Partnership Common Units. As long as any Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership units, including, without limitation, any Partnership units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.
11.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer as are, and the
holders of Preferred Units shall be entitled to the same rights of transfer as
are, applicable to Common Units as set forth in the Agreement.




L-10

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT L
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Seven Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Seven Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Seven Partnership
Preferred Units for REIT Shares rather than cash, hereby irrevocably transfers,
assigns, contributes and sets over to Previous General Partner all of the
undersigned Limited Partner’s or Assignee’s right, title and interest in and to
such Class Seven Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Seven Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
(c)    directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;


L-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: __________________
Name of Limited Partner or Assignee:
____________________________________
(Signature of Limited Partner or Assignee)
____________________________________

(Street Address)
________________________________________
(City)    (State)    (Zip Code)
(continued on the next page)


L-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:    ____________________________________________
Please insert social security
or identifying number:    ____________________________________________
Signature Guaranteed by:
_______________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS SEVEN
PREFERRED UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




L-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT L
FORM OF UNIT CERTIFICATE
OF
CLASS SEVEN PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO- GP, INC., THE GENERAL PARTNER, AT ITS
PRINCIPAL EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________
is the owner of
_________________________________________________________________
CLASS SEVEN PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Seven Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:    By________________________________


L-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ________________________________ hereby sells, assigns and
transfers unto ____________________________________________________________ _
Class Seven Partnership Preferred Unit(s) represented by the within Certificate,
and does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Seven Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________
By:
        
Name:

Signature Guaranteed by:
____________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.




L-II-2

--------------------------------------------------------------------------------





EXHIBIT M
PARTNERSHIP UNIT DESIGNATION OF THE
CLASS A PARTNERSHIP PREFERRED UNITS
OF AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class A
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be five million (5,000,000).
2.
Definitions.

For purposes of the Class A Partnership Preferred Units, the following terms
shall have the meanings indicated in this Section 2, and capitalized terms used
and not otherwise defined herein shall have the meanings assigned thereto in the
Agreement:
“Agreement” shall mean the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of July 29, 1994, amended and restated
as of February 28, 2007, as amended.
“Alternative Form Consideration” shall have the meaning set forth in the
Articles Supplementary for the Class A Preferred Stock.
“Class A Partnership Preferred Unit” means a Partnership Preferred Unit with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as are set forth in this Exhibit Y. It is the
intention of the General Partner that each Class A Partnership Preferred Unit
shall be substantially the economic equivalent of one share of Class A Preferred
Stock.
“Class A Preferred Stock” means the Class A Cumulative Preferred Stock, par
value $.01 per share, of the Previous General Partner.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor thereto, as interpreted by any applicable regulations
or other administrative pronouncements as in effect from time to time.
“Common Stock” shall mean the Class A Common Stock, par value $.01 per share, of
the Previous General Partner.
“Distribution Payment Date” shall mean any date on which cash dividends are paid
on outstanding shares of the Class A Preferred Stock.
“Distribution Record Date” shall have the meaning set forth in Section 3 of this
Exhibit Y.
“Junior Partnership Units” shall have the meaning set forth in paragraph (c) of
Section 7 of this Exhibit Y.
“Parity Partnership Units” shall have the meaning set forth in paragraph (b) of
Section 7 of this Exhibit Y.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Senior Partnership Units” shall have the meaning set forth in paragraph (a) of
Section 7 of this Exhibit Y.


M-1

--------------------------------------------------------------------------------




3.
Distributions.

On every Distribution Payment Date, the holders of Class A Partnership Preferred
Units shall be entitled to receive distributions payable in cash in an amount
per Class A Partnership Preferred Unit equal to the per share dividend payable
on the Class A Preferred Stock on such Distribution Payment Date. Each such
distribution shall be payable to the holders of record of the Class A
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date (the “Distribution Record Date”) for
the dividend payable with respect to the Class A Preferred Stock on such
Distribution Payment Date. Holders of Class A Partnership Preferred Units shall
not be entitled to any distributions on the Class A Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
4.
Liquidation Preference.

(a)    In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class A Partnership Preferred Units shall be entitled to receive Twenty-Five
Dollars ($25.00) per Class A Partnership Preferred Unit (the “Liquidation
Preference”), plus an amount per Class A Partnership Preferred Unit equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
one share of Class A Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the Class A Partnership Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the Class A
Preferred Stock to the date of final distribution to such holders, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class A Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Class A Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Class A Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
(b)    Upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the holders of Class A Partnership
Preferred Units and any Parity Partnership Units, as provided in this Section 4,
any other series or class or classes of Junior Partnership Units shall, subject
to the respective terms thereof, be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Class A Partnership
Preferred Units and any Parity Partnership Units shall not be entitled to share
therein.
5.
Redemption.

Class A Partnership Preferred Units shall be redeemable by the Partnership as
follows:
(a)    At any time that the Previous General Partner exercises its right to
redeem all or any of the shares of Class A Preferred Stock, the General Partner
shall cause the Partnership to redeem an equal number of Class A Partnership
Preferred Units, at a redemption price per Class A Partnership Preferred Unit
payable in cash and equal to the same price per share paid by the Previous
General Partner to redeem the Class A Preferred Stock. In the event of a
redemption of Class A Partnership Preferred Units, if the redemption date occurs
after a dividend record date for the Class A Preferred Stock and on or prior to
the related Distribution Payment Date, the distribution payable on such
Distribution Payment Date in respect of such Class A Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class A Partnership Preferred Units on the applicable
dividend record date, and shall not be payable as part of the redemption price
for such Class A Partnership Preferred Units.


M-2

--------------------------------------------------------------------------------




(b)    If the Partnership shall redeem Class A Partnership Preferred Units
pursuant to paragraph (a) of this Section 5, from and after the redemption date
(unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class A
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Class A Partnership Preferred Units of the Partnership shall cease
except the rights to receive the cash payable upon such redemption, without
interest thereon; provided, however, that if the redemption date occurs after
dividend record date for the Class A Preferred Stock and on or prior to the
related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Class A Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class A Partnership Preferred Units on the applicable
dividend record date notwithstanding the prior redemption of such Class A
Partnership Preferred Units. No interest shall accrue for the benefit of the
holders of the Class A Partnership Preferred Units to be redeemed on any cash
set aside by the Partnership.
(c)    If fewer than all the outstanding Class A Partnership Preferred Units are
to be redeemed, units to be redeemed shall be selected by the Partnership from
outstanding Class A Partnership Preferred Units not previously called for
redemption by any method determined by the General Partner in its discretion.
Upon any such redemption, the General Partner shall amend Exhibit A to the
Agreement as appropriate to reflect such redemption.
6.
Status of Reacquired Units.

All Class A Partnership Preferred Units which shall have been issued and
reacquired in any manner by the Partnership shall be deemed cancelled.
7.
Conversion.

Class A Partnership Preferred Units shall be convertible as follows:
(a)    Upon any conversion of shares of Class A Preferred Stock into shares of
Common Stock, a number of Class A Partnership Preferred Units equal to the
number of shares of Class A Preferred Stock so converted shall be automatically
converted into a number of Partnership Common Units equal to the number of
shares of Common Stock issuable with respect to the shares of Class A Preferred
Stock so converted. Upon any conversion of shares of Class A Preferred Stock
into Alternative Form Consideration, a number of Class A Partnership Preferred
Units equal to the number of shares of Class A Preferred Stock so converted
shall be automatically converted into the same type and amount of Alternative
Form Consideration as is deliverable with respect to the shares of Class A
Preferred Stock so converted. Each conversion of Class A Partnership Preferred
Units shall be deemed to have been effected at the same date and time as the
corresponding conversion of Class A Preferred Stock.
(b)    Holders of Class A Partnership Preferred Units at the close of business
on a Distribution Record Date shall be entitled to receive the distribution
payable on such units on the corresponding Distribution Payment Date
notwithstanding the conversion thereof after such Distribution Record Date and
on or prior to such Distribution Payment Date.
(c)    If, upon any conversion of Class A Preferred Stock, the Previous General
Partner is required to make a cash payment in lieu of issuing any fractional
shares of Common Stock, then, in connection with the corresponding conversion of
Class A Partnership Preferred Units, the Partnership shall make an equal cash
payment to the holder of such converted Class A Partnership Preferred Units.
(d)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of (i) the issue or delivery of Partnership
Common Units or other securities or property on conversion of Class A
Partnership Preferred Units pursuant hereto, and (ii) the issue or delivery of
Common Stock or other securities or property on conversion of Class A Preferred
Stock pursuant to the terms hereof.


M-3

--------------------------------------------------------------------------------




8.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class A Partnership Preferred Units, as to the
payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class A Partnership Preferred Units (“Senior
Partnership Units”);
(b)    on a parity with the Class A Partnership Preferred Units, as to the
payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class A Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class Z Partnership
Preferred Units, Series A Community Reinvestment Act Perpetual Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units, Class Six Partnership Preferred Units or Class Seven
Partnership Preferred Units, or (ii) the holders of such class or series of
Partnership Units and the Class A Partnership Preferred Units shall be entitled
to the receipt of distributions and of amounts distributable upon liquidation,
dissolution or winding up in proportion to their respective amounts of accrued
and unpaid distributions per unit or other denomination or liquidation
preferences, without preference or priority one over the other (the Partnership
Units referred to in clauses (i) and (ii) of this paragraph being hereinafter
referred to, collectively, as “Parity Partnership Units”); and
(c)    junior to the Class A Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if (i) such class or series of Partnership Units shall be
Partnership Common Units or Class I High Performance Partnership Units, or
(ii) the holders of Class A Partnership Preferred Units shall be entitled to
receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
9.
Special Allocations.

(a)    Gross income and, if necessary, gain shall be allocated to the holders of
Class A Partnership Preferred Units for any Fiscal Year (and, if necessary,
subsequent Fiscal Years) to the extent that the holders of Class A Partnership
Preferred Units receive a distribution on any Class A Partnership Preferred
Units (other than an amount included in any redemption pursuant to Section 5
hereof) with respect to such Fiscal Year.
(b)    If any Class A Partnership Preferred Units are redeemed pursuant to
Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class A Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class A
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class A Partnership Preferred Unit allocable to the Class A
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class A Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class A Partnership Preferred Unit
allocable to the Class A Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class A Partnership
Preferred Units so redeemed.
10.
Restrictions on Ownership.

The Class A Partnership Preferred Units shall be owned and held solely by the
General Partner or the Special Limited Partner.


M-4

--------------------------------------------------------------------------------




11.
General.

(a)    The ownership of Class A Partnership Preferred Units may (but need not,
in the sole and absolute discretion of the General Partner) be evidenced by one
or more certificates. The General Partner shall amend Exhibit A to the Agreement
from time to time to the extent necessary to reflect accurately the issuance of,
and subsequent conversion, redemption, or any other event having an effect on
the ownership of, Class A Partnership Preferred Units.
(b)    The rights of the General Partner and the Special Limited Partner, in
their capacity as holders of the Class A Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class A Partnership Preferred Units.




M-5

--------------------------------------------------------------------------------





EXHIBIT N
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS NINE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Nine
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be one million (1,000,000).
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement, as modified by this
Partnership Unit Designation and the defined terms used herein. For purposes of
this Partnership Unit Designation, the following terms shall have the respective
meanings ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Unit, cash in an amount
equal to the Liquidation Preference of such Tendered Unit.
“Class A Preferred Shares” shall mean shares of Class A Cumulative Preferred
Stock of the Previous General Partner.
“Class Nine Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Conversion Ratio” shall mean, as of any date, the quotient obtained by dividing
the Liquidation Preference by the Market Value of a REIT Share as of such date.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth of Section 4(b) of
this Partnership Unit Designation.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:


N-1

--------------------------------------------------------------------------------




(i)    if the shares are listed or admitted to trading on any securities
exchange, the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
in either case as reported in the principal consolidated transaction reporting
system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange, and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“REIT Shares” shall mean a share of the Previous General Partner’s Class A
Common Stock.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.


N-2

--------------------------------------------------------------------------------




“Shares” shall mean REIT Shares or Class A Preferred Shares.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 6 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Transaction” shall have the meaning set forth in Section 7(d) of this
Partnership Unit Designation.
3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Nine Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Nine Partnership Preferred Units (the
partnership units being hereinafter referred to, collectively, as “Senior
Partnership Units”);
(b)    on a parity with the Class Nine Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Nine Partnership Preferred Units
(i) if such class or series of partnership units shall be Class A Partnership
Preferred Units, Class Z Partnership Preferred Units, Series A Community
Reinvestment Act Perpetual Partnership Preferred Units, Class One Partnership
Preferred Units, Class Two Partnership Preferred Units, Class Three Partnership
Preferred Units, or Class Four Partnership Preferred Units, or (ii) if the
holders of such class or series of partnership units and the Class Nine
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (the partnership units referred to in clauses (i)
and (ii) of this paragraph being hereinafter referred to, collectively, as
“Parity Partnership Units”); and
(c)    junior to the Class Nine Partnership Preferred Units, as to the payment
of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, (i) if such class or series of partnership units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) if the holders of Class Nine Partnership Preferred Units shall be
entitled to receipt of distributions or of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of such class or series of Partnership


N-3

--------------------------------------------------------------------------------




Units (the partnership units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Junior Partnership
Units”).
4.
Quarterly Cash Distributions.

(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner out of Available Cash, quarterly cash
distributions in an amount per Preferred Unit equal to $0.375, and no more.
(b)    Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. Holders of
Preferred Units will not be entitled to receive any distributions in excess of
cumulative distributions on the Preferred Units. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Preferred Units that may be in arrears. Holders of any Preferred
Units that are issued after the date of original issuance will be entitled to
receive the same distributions as holders of any Preferred Units issued on the
date of original issuance.
(c)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(d)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(e)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.


N-4

--------------------------------------------------------------------------------




5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to the extent necessary to enable them to receive a
liquidation preference (the “Liquidation Preference”) per Preferred Unit equal
to the sum of (i) $25 plus (ii) any accumulated, accrued and unpaid
distributions (whether or not earned or declared) to the date of final
distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
(b)    If, upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, the assets of the Partnership, or proceeds thereof,
distributable among the holders of Preferred Units shall be insufficient to pay
in full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following appropriate allocations of Partnership income,
gain, deduction and loss, such assets, or the proceeds thereof, shall be
distributed among the holders of Preferred Units and any such Parity Partnership
Units ratably in the same proportion as the respective amounts that would be
payable on such Preferred Units and any such Parity Partnership Units if all
amounts payable thereon were paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.
(d)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.
6.
Redemption.

(a)    Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for Shares
issuable on, or the Cash Amount payable on, the Specified Redemption Date, as
determined by the Partnership in its sole discretion. Any Redemption shall be
exercised pursuant to a Notice of Redemption delivered to the General Partner by
the Qualifying Party when exercising the Redemption right (the “Tendering
Party”).
(c)    If the Partnership elects to redeem Tendered Units for Shares rather than
cash, then the Partnership shall direct the Previous General Partner to issue
and deliver such Shares to the Tendering Party pursuant to the terms set forth
in this Section 6, in which case, (i) the Previous General Partner, acting as a
distinct legal entity, shall assume directly the obligation with respect thereto
and shall satisfy the Tendering Party’s exercise of its Redemption right, and
(ii) such transaction shall be treated, for Federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the Previous General
Partner in exchange for Shares. If the Partnership elects to redeem any number
of Tendered Units for Shares, rather than cash, on the Specified Redemption
Date, the Tendering Party shall sell such number of the Tendered Units to the
Previous General Partner in exchange for (x) in the case of REIT Shares,


N-5

--------------------------------------------------------------------------------




a number of REIT Shares equal to the REIT Shares Amount for such number of the
Tendered Units, and (y) in the case of Class A Preferred Shares, a number of
Class A Preferred Shares equal to the number of Tendered Units. The Tendering
Party shall submit (i) such information, certification or affidavit as the
Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any Shares
owned or held by such Person, whether or not such Shares are issued pursuant to
this Section 6, with the SEC, with any state securities commissioner, department
or agency, under the Securities Act or the Exchange Act or with any stock
exchange; provided, however, that this limitation shall not be in derogation of
any registration or similar rights granted pursuant to any other written
agreement between the Previous General Partner and any such Person.
Notwithstanding any delay in such delivery, the Tendering Party shall be deemed
the owner of such Shares for all purposes, including, without limitation, rights
to vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. Shares issued upon an acquisition of the Tendered Units by the
Previous General Partner pursuant to this Section 6 may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Shares pursuant to this Section 6 following receipt of a Notice of
Redemption (a “Declination”):
(1)    The Previous General Partner or the General Partner shall give notice of
such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
(2)    The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
(3)    Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units


N-6

--------------------------------------------------------------------------------




and having Redemption rights pursuant to this Section 6 and require that all
such Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
(g)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for Shares if such exchange would be prohibited under the Charter.
(h)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner pursuant to
this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine. Any Preferred Units so contributed to the
General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units (or Class A Partnership Preferred Units in
the case of a Redemption for Class A Preferred Shares). Any Preferred Units so
contributed to the Special Limited Partner shall be converted into Partnership
Common Units (or Class A Partnership Preferred Units in the case of a Redemption
for Class A Preferred Shares).
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    No Tendering Party may (a) effect a Redemption more than once in any
fiscal quarter of a Twelve-Month Period or (b) effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution.
(4)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.


N-7

--------------------------------------------------------------------------------




(5)    Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
(6)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(7)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the Shares, pursuant to this Section 6 on the Specified Redemption
Date. Until a Specified Redemption Date and an acquisition of the Tendered Units
by the Previous General Partner pursuant to this Section 6, the Tendering Party
shall have no rights as a stockholder of the Previous General Partner with
respect to the REIT Shares issuable in connection with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares or other
shares of the Previous General Partner in excess of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(1), or
(b) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(j)    On or after the Specified Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver Shares
for the Preferred Units evidenced thereby. From and after the Specified
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or Shares therefor, without
interest or any sum of money in lieu of interest thereon, upon surrender of
their certificates therefor.
(k)    Notwithstanding the provisions of this Section 6, the Tendering Parties
shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption


N-8

--------------------------------------------------------------------------------




would be in violation of this Section 6(k), it shall be null and void ab initio,
and the Tendering Party shall not acquire any rights or economic interests in
REIT Shares otherwise issuable by the Previous General Partner hereunder.
(l)    Notwithstanding any other provision of the Agreement, on and after the
third anniversary of the date of original issuance of the Preferred Units, the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Preferred Units by treating any
holder of Preferred Units as a Tendering Party who has delivered a Notice of
Redemption pursuant to this Section 6 for the amount of Preferred Units to be
specified by the General Partner, in its sole and absolute discretion, by notice
to such holder that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a holder of
Preferred Units pursuant to this Section 6(l) shall be treated as if it were a
Notice of Redemption delivered to the General Partner by such holder. For
purposes of this Section 6(l), (a) any holder of Preferred Units (whether or not
eligible to be a Tendering Party) may, in the General Partner’s sole and
absolute discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
7.
Conversion.

(a)    At any time and from time to time after the third anniversary of the date
of initial issuance of the Preferred Units, the Partnership shall have the
right, but not the obligation, to cause any Preferred Units to be converted into
the number of Partnership Common Units obtained by multiplying the number of
Preferred Units converted by the Conversion Ratio on the date provided for in
subparagraph (b)(4) of this Section 7. In order to exercise the conversion
right, the Partnership shall send notice of such conversion to each holder of
record of Preferred Units to be converted. Such notice shall be provided by
facsimile or, if facsimile is not available, then by first class mail, postage
prepaid, at such holders’ address as the same appears on the records of the
Partnership. Any notice which was transmitted or mailed in the manner herein
provided shall be conclusively presumed to have been duly given on the date
received by the holder. Each such notice shall state, as appropriate: (1) the
date of conversion, which date may be any date within twenty (20) Business Days
following the date on which the notice is transmitted or mailed; and (2) the
number of units of Preferred Units to be converted and, if fewer than all such
units held by such holder are to be converted, the number of such units to be
converted. Upon receiving such notice of conversion, each such holder shall
promptly surrender the certificates representing such Preferred Units as are
being converted on the conversion date, duly endorsed or assigned to the
Partnership or in blank, at the office of the Transfer Agent; provided, however,
that the failure to so surrender any such certificates shall not in any way
affect the validity of the conversion of the underlying Preferred Units into
Partnership Common Units.
(b)    (i)    The Partnership Common Units issuable on conversion shall be
issued in the same name as the name in which such Preferred Units are
registered.
(i)    The Partnership shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on converted units, except that a
holder of Preferred Units that are converted shall be entitled to receive a cash
payment on the Dividend Payment Date for any distribution on such units that has
been declared and for which the record date precedes the conversion date.
(ii)    As promptly as practicable after the surrender of certificates for
Preferred Units as aforesaid, and in any event no later than five (5) Business
Days after the date of such surrender, the Partnership shall issue and deliver
at such office to such holder, or send on such holders’ written order, a
certificate or certificates for the number of full Partnership Common Units
issuable upon the conversion of such Preferred Units in accordance with the
provisions of this Section 7, and any fractional interest in respect of a
Partnership Common Unit arising upon such conversion shall be settled as
provided in paragraph (c) of this Section 7.
(iii)    Each conversion shall be deemed to have been effected immediately prior
to the close of business on the date identified as the conversion date in the
notice of conversion sent by the Partnership pursuant to subparagraph (a) of
this Section 7; and the person or persons in whose name or names any certificate
or certificates for Partnership Common Units shall be issuable upon such
conversion shall be deemed to have become the holder or holders of record of the
units represented thereby at such time on such date, and such


N-9

--------------------------------------------------------------------------------




conversion shall be at the Conversion Ratio in effect at such time on such date,
unless the transfer books of the Partnership shall be closed on that date, in
which event such person or persons shall be deemed to become such holder or
holders of record at the close of business on the next succeeding day on which
such transfer books are open, but such conversion shall be at the Conversion
Ratio in effect on the date in the notice of conversion sent by the Partnership
as aforesaid.
(c)    No fractional Partnership Common Units or scrip representing fractions of
a Partnership Common Unit shall be issued upon conversion of the Preferred
Units. Instead of any fractional interest in a Partnership Common Unit that
would otherwise be deliverable upon the conversion of Preferred Units, the
Partnership shall pay to the holder of such units an amount of cash equal to the
product of (i) such fraction and (ii) the Market Value of a REIT Share as of the
date of conversion. If more than one of any holder’s units shall be converted at
one time, the number of full Partnership Common Units issuable upon conversion
thereof shall be computed on the basis of the aggregate number of Preferred
Units so converted.
(d)    If the Partnership shall be a party to any transaction (including with
limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units) (each of the foregoing being referred to herein as a
“Transaction”), in each case, as a result of which Partnership Common Units
shall be converted into the right to receive securities or other property
(including cash or any combination thereof), each Preferred Unit which is not
converted into the right to receive securities or other property in connection
with such Transaction shall thereupon be convertible into the kind and amount of
securities and other property (including cash or any combination thereof)
receivable upon such consummation by a holder of that number of Partnership
Common Units into which Preferred Units were convertible immediately prior to
such Transaction. The provisions of this paragraph (d) shall apply to successive
Transactions.
(e)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Partnership
Common Units or other securities or property on conversion of Preferred Units
pursuant hereto; provided, however, that the Partnership shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issue or delivery of Partnership Common Units or other securities or property in
a name other than that of the holder of the Preferred Units to be converted, and
no such issue or delivery shall be made unless and until the person requesting
such issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.
(f)    For purposes of the definition of “Twelve-Month Period” in the Agreement,
any holder of Preferred Units that have been converted to Partnership Common
Units shall be deemed to have acquired such Partnership Common Units when such
Units were acquired.
8.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
9.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Nine Partnership Preferred Units.
10.
Allocations of Income and Loss.

Subject to the terms of Section 5 hereof, for each taxable year, (i) each holder
of Preferred Units will be allocated, to the extent possible, net income of the
Partnership in an amount equal to the distributions made on such holder’s
Preferred Units during such taxable year, and (ii) each holder of Preferred
Units will be allocated its pro rata


N-10

--------------------------------------------------------------------------------




share, based on the portion of outstanding Preferred Units held by it, of any
net loss of the Partnership that is not allocated to holders of Partnership
Common Units or other interests in the Partnership.
11.
Voting Rights.

The holders of the Preferred Units will not have any voting or approval rights,
except (a) as required by applicable law or in the Agreement, and (b) as long as
any Preferred Units are outstanding, in addition to any other vote or consent of
partners required by law or by the Agreement, the affirmative vote or consent of
holders of at least 50% of the outstanding Preferred Units will be necessary for
effecting any amendment of any of the provisions of this Partnership Unit
Designation that materially and adversely affects the rights or preferences of
the holders of the Preferred Units. The creation or issuance of any class or
series of Partnership units, including, without limitation, any Partnership
units that may have rights junior to, on a parity with, or senior or superior to
the Preferred Units, will not be deemed to have a material adverse effect on the
rights or preferences of the holders of Preferred Units. With respect to the
exercise of the above described voting rights, each Preferred Unit will have one
(1) vote per Preferred Unit.
12.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer as are, and the
holders of Preferred Units shall be entitled to the same rights of transfer as
are, applicable to Common Units as set forth in the Agreement.




N-11

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT N
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Nine Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Nine Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Nine Partnership Preferred
Units for REIT Shares or Class A Preferred Shares rather than cash, hereby
irrevocably transfers, assigns, contributes and sets over to Previous General
Partner all of the undersigned Limited Partner’s or Assignee’s right, title and
interest in and to such Class Nine Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Nine Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
(c)    directs that the certificate representing the REIT Shares or Class A
Preferred Shares, or the certified check representing the Cash Amount, in either
case, deliverable upon the closing of the Redemption contemplated hereby be
delivered to the address specified below;


N-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: __________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
(continued on the next page)


N-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:    ____________________________________________
Please insert social security
or identifying number:    ____________________________________________
Signature Guaranteed by:
_______________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS NINE PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17Ad-15.




N-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT N
FORM OF UNIT CERTIFICATE
OF
CLASS NINE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________
is the owner of
_________________________________________________________________
CLASS NINE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Nine Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:    By________________________________


N-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ________________________________ hereby sells, assigns and
transfers unto _____________________________________________________________
Class Nine Partnership Preferred Unit(s) represented by the within Certificate,
and does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Nine Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________
By:
        
Name:

Signature Guaranteed by:
____________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17AD-15.




N-II-2

--------------------------------------------------------------------------------





EXHIBIT O
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS TEN PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.
Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class Ten
Partnership Preferred Units” (the “Preferred Units”), and the number of
Partnership Preferred Units constituting such class shall be six hundred eighty
thousand (680,000).
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement, as modified by this
Partnership Unit Designation and the defined terms used herein. For purposes of
this Partnership Unit Designation, the following terms shall have the respective
meanings ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Unit, cash in an amount
equal to the Liquidation Preference of such Tendered Unit.
“Class Ten Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
“Distribution Payment Date” shall have the meaning set forth of Section 4(b) of
this Partnership Unit Designation.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)    if the shares are listed or admitted to trading on any securities
exchange, the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
in either case as reported in the principal consolidated transaction reporting
system,


O-1

--------------------------------------------------------------------------------




(ii)    if the shares are not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange, and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“REIT Shares” shall mean a share of the Previous General Partner’s Class A
Common Stock.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
tenth (10th) Business Day after the receipt by the General Partner of a Notice
of Redemption; provided, however, that the Specified Redemption Date, as well as
the closing of a Redemption, or an acquisition of Tendered Units by the Previous
General Partner pursuant to Section 6 hereof, on any Specified Redemption Date,
may be deferred, in the General Partner’s sole and absolute discretion, for such
time (but in any event not more than one hundred fifty (150) days in the
aggregate) as may reasonably be required to effect, as applicable, the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.


O-2

--------------------------------------------------------------------------------




“Transaction” shall have the meaning set forth in Section 7(d) of this
Partnership Unit Designation.
3.
Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Ten Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Ten Partnership Preferred Units (the
partnership units being hereinafter referred to, collectively, as “Senior
Partnership Units”);
(b)    on a parity with the Class Ten Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Ten Partnership Preferred Units
(i) if such class or series of partnership units shall be Class A Partnership
Preferred Units, Class Z Partnership Preferred Units, Series A Community
Reinvestment Act Perpetual Partnership Preferred Units, Class One Partnership
Preferred Units, Class Two Partnership Preferred Units, Class Three Partnership
Preferred Units, Class Four Partnership Preferred Units, or Class Nine
Partnership Preferred Units, or (ii) if the holders of such class or series of
partnership units and the Class Ten Partnership Preferred Units shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per unit or other denomination or
liquidation preferences, without preference or priority one over the other (the
partnership units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Parity Partnership Units”); and
(c)    junior to the Class Ten Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, (i) if such class or series of partnership units shall be
Partnership Common Units or Class I High Performance Partnership Units or
(ii) if the holders of Class Ten Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the partnership units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
4.
Quarterly Cash Distributions.

(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner out of Available Cash, quarterly cash
distributions in an amount per Preferred Unit equal to $0.375, and no more.
(b)    Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. Holders of
Preferred Units will not be entitled to receive any distributions in excess of
cumulative distributions on the Preferred Units. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Preferred Units that may be in arrears. Holders of any Preferred
Units that are issued after the date of original issuance will be entitled to
receive the same distributions as holders of any Preferred Units issued on the
date of original issuance.


O-3

--------------------------------------------------------------------------------




(c)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(d)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(e)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
5.
Liquidation Preference.

(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to the extent necessary to enable them to receive a
liquidation preference (the “Liquidation Preference”) per Preferred Unit equal
to the sum of (i) $25 plus (ii) any accumulated, accrued and unpaid
distributions (whether or not earned or declared) to the date of final
distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
(b)    If, upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, the assets of the Partnership, or proceeds thereof,
distributable among the holders of Preferred Units shall be insufficient to pay
in full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following appropriate allocations of Partnership income,
gain, deduction and loss, such assets, or the proceeds thereof, shall be
distributed among the holders of Preferred Units and any such Parity Partnership
Units ratably in the same proportion as the respective amounts that would be
payable on such Preferred Units and any such Parity Partnership Units if all
amounts payable thereon were paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership’s assets.


O-4

--------------------------------------------------------------------------------




(d)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.
6.
Redemption.

(a)    Except as set forth in this Section 6 hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for REIT Shares rather
than cash, then the Partnership shall direct the Previous General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 6, in which case, (i) the Previous General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. If the Partnership elects
to redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for a number of REIT
Shares equal to the REIT Shares Amount for such number of the Tendered Units.
The Tendering Party shall submit (i) such information, certification or
affidavit as the Previous General Partner may reasonably require in connection
with the application of the Ownership Limit and other restrictions and
limitations of the Charter to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Previous General Partner’s view, to effect compliance with the
Securities Act. The REIT Shares shall be delivered by the Previous General
Partner as duly authorized, validly issued, fully paid and accessible REIT
Shares, free of any pledge, lien, encumbrance or restriction, other than the
Ownership Limit and other restrictions provided in the Charter, the Bylaws of
the Previous General Partner, the Securities Act and relevant state securities
or “blue sky” laws. Neither any Tendering Party whose Tendered Units are
acquired by the Previous General Partner pursuant to this Section 6, any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause the Previous General Partner or the General Partner to
register, qualify or list any REIT Shares owned or held by such Person, whether
or not such REIT Shares are issued pursuant to this Section 6, with the SEC,
with any state securities commissioner, department or agency, under the
Securities Act or the Exchange Act or with any stock exchange; provided,
however, that this limitation shall not be in derogation of any registration or
similar rights granted pursuant to any other written agreement between the
Previous General Partner and any such Person. Notwithstanding any delay in such
delivery, the Tendering Party shall be deemed the owner of such REIT Shares for
all purposes, including, without limitation, rights to vote or consent, receive
dividends, and exercise rights, as of the Specified Redemption Date. REIT Shares
issued upon an acquisition of the Tendered Units by the Previous General Partner
pursuant to this Section 6 may contain such legends regarding restrictions under
the Securities Act and applicable state securities laws as the Previous General
Partner in good faith determines to be necessary or advisable in order to ensure
compliance with such laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street, Suite


O-5

--------------------------------------------------------------------------------




1100, Denver, Colorado 80237, Attention: Investor Relations, or to such other
address as the Partnership shall specify in writing by delivery to the holders
of the Preferred Units in the same manner as that set forth above for delivery
of the Notice of Redemption. At any time prior to the Specified Redemption Date
for any Redemption, any holder may revoke its Notice of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
(f)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.
(g)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner for REIT
Shares pursuant to this Section 6 hereof shall be contributed by the Previous
General Partner to either or both of the General Partner and the Special Limited
Partner in such proportions as the Previous General Partner, the General Partner
and the Special Limited Partner shall determine. Any Preferred Units so
contributed to the General Partner shall automatically, and without further
action required, be converted into and deemed to be a General Partner Interest
comprised of number of Partnership Common Units equal to the number of REIT
Shares issued in exchange for such Preferred Units. Any Preferred Units so
contributed to the Special Limited Partner shall automatically, and without
further action required, be converted into a number of Partnership Common Units
equal to the number of REIT Shares issued in exchange for such Preferred Units.
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    No Tendering Party may (A) effect a Redemption more than once in any
fiscal quarter of a Twelve-Month Period or (B) effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution.
(4)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(5)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of REIT Shares, pursuant to this Section 6 on the Specified Redemption
Date. Until a Specified Redemption Date and an acquisition of the Tendered Units
by the Previous General Partner pursuant to this Section 6, the Tendering Party
shall have no rights as a stockholder of the Previous General Partner with
respect to the REIT Shares issuable in connection with such acquisition.


O-6

--------------------------------------------------------------------------------




For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(h)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(A) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (B) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares or other
shares of the Previous General Partner in excess of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (A) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(1), or
(B) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(i)    On or after the Specified Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder’s
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver REIT
Shares for the Preferred Units evidenced thereby. From and after the Specified
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive the Cash Amount and/or REIT Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(j)    Notwithstanding the provisions of this Section 6, the Tendering Parties
shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the Previous General Partner hereunder.
(k)    If, at any time, after a partial redemption of Preferred Units, there are
fewer than 68,000 Preferred Units outstanding, the Partnership shall have the
right, but not the obligation, to redeem all outstanding Preferred Units by
treating each holder of Preferred Units as a Tendering Party who has delivered a
Notice of Redemption pursuant to this Section 6 for all of such holder’s
Preferred Units, by notice to such holder that the Partnership has elected to
exercise its rights under this Section 6(l). Such notice given by the General
Partner to a holder of Preferred Units pursuant to this Section 6(l) shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such holder. For purposes of this Section 6(l), (i) any holder of Preferred
Units (whether or not eligible to be a Tendering Party) may, in the General
Partner’s sole and absolute discretion, be treated as a Tendering Party and
(ii) the provisions of Sections 6(g)(2) and 6(g)(3) hereof shall not apply, but
the remainder of this Section shall apply, mutatis mutandis.


O-7

--------------------------------------------------------------------------------




7.
Status of Reacquired Units.

All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
8.
General.

The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Ten Partnership Preferred Units.
9.
Allocations of Income and Loss.

Subject to the terms of Section 5 hereof, for each taxable year, (a) each holder
of Preferred Units will be allocated, to the extent possible, net income of the
Partnership in an amount equal to the distributions made on such holder’s
Preferred Units during such taxable year, and (b) each holder of Preferred Units
will be allocated its pro rata share, based on the portion of outstanding
Preferred Units held by it, of any net loss of the Partnership that is not
allocated to holders of Partnership Common Units or other interests in the
Partnership.
10.
Voting Rights.

The holders of the Preferred Units will not have any voting or approval rights,
except (a) as required by applicable law or in the Agreement, and (b) as long as
any Preferred Units are outstanding, in addition to any other vote or consent of
partners required by law or by the Agreement, the affirmative vote or consent of
holders of at least 50% of the outstanding Preferred Units will be necessary for
effecting any amendment of any of the provisions of this Partnership Unit
Designation that materially and adversely affects the rights or preferences of
the holders of the Preferred Units. The creation or issuance of any class or
series of Partnership units, including, without limitation, any Partnership
units that may have rights junior to or, on a parity with, the Preferred Units,
will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. The issuance of any additional
Class Ten Partnership Preferred Units after the date of initial issuance shall
be deemed to have a material adverse effect on the rights of holders of Class
Ten Partnership Preferred Units, and shall require the affirmative vote or
consent of the holders of at least 50% of the outstanding Class Ten Partnership
Preferred Units. With respect to the exercise of the above described voting
rights, each Preferred Unit will have one (1) vote per Preferred Unit.
11.
Restrictions on Transfer.

Preferred Units are subject to the same restrictions on transfer as are, and the
holders of Preferred Units shall be entitled to the same rights of transfer as
are, applicable to Common Units as set forth in the Agreement.




O-8

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT O
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.,
4582 South Ulster Street
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned Limited Partner or Assignee hereby tenders for redemption Class
Ten Partnership Preferred Units in AIMCO Properties, L.P. in accordance with the
terms of the Agreement of Limited Partnership of AIMCO Properties, L.P., dated
as of July 29, 1994, as it may be amended and supplemented from time to time
(the “Agreement”). All capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed thereto in the Partnership Unit
Designation of the Class Ten Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Ten Partnership Preferred
Units for REIT Shares or Class A Preferred Shares rather than cash, hereby
irrevocably transfers, assigns, contributes and sets over to Previous General
Partner all of the undersigned Limited Partner’s or Assignee’s right, title and
interest in and to such Class Ten Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Ten Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (I) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
(c)    directs that the certificate representing the REIT Shares or Class A
Preferred Shares, or the certified check representing the Cash Amount, in either
case, deliverable upon the closing of the Redemption contemplated hereby be
delivered to the address specified below;


O-I-1

--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: ___________________
Name of Limited Partner or Assignee:
_____________________________________________
_____________________________________________
(Signature of Limited Partner or Assignee)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
(continued on the next page)


O-I-2

--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:    ____________________________________________
Please insert social security
or identifying number:    ____________________________________________
Signature Guaranteed by:
_______________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS TEN PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17Ad‑15.




O-I-3

--------------------------------------------------------------------------------





ANNEX II
TO EXHIBIT O
FORM OF UNIT CERTIFICATE
OF
CLASS TEN PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE ‘‘ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number_______
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that ___________________________________________________________
is the owner of _____________________________________________________________
CLASS TEN PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Ten Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:    By:____________________________


O-II-1

--------------------------------------------------------------------------------




ASSIGNMENT
For Value Received, ________________________________________ hereby sells,
assigns and transfers unto
____________________________________________________________ Class Ten
Partnership Preferred Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Ten Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ___________________
By:
_____________________________
Name:

Signature Guaranteed by:
________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE I7AD-15.




O-II-2

--------------------------------------------------------------------------------





EXHIBIT P
PARTNERSHIP UNIT DESIGNATION OF
THE LTIP UNITS OF
AIMCO PROPERTIES, L.P.
1.
Issuance and Designation.

A class of Partnership Units is hereby designated as “LTIP Units,” and the
number of LTIP Units that may be issued is not limited by the Agreement. From
time to time, the General Partner is authorized to issue LTIP Units to Persons
providing services to or for the benefit of the Partnership for such
consideration or for no consideration as the General Partner may determine to be
appropriate and on such terms and conditions as shall be established by the
General Partner, and admit such Persons as Limited Partners. LTIP Units may be
issued in one or more classes, or one or more series of any such classes,
bearing such relationship to one another as to allocations, distributions and
other rights as the General Partner shall determine in its sole and absolute
discretion subject to Delaware law and the Agreement. Except to the extent that
a capital contribution is made with respect to an LTIP Unit, each LTIP Unit is
intended to qualify as a profits interests in the Partnership within the meaning
of the Code, the Regulations, and any published guidance by the Internal Revenue
Service with respect thereto. A Person (other than an existing Partner) who is
issued LTIP Units in exchange for no consideration shall be admitted to the
Partnership as an additional Limited Partner upon the satisfactory completion of
the requirements for admission of an Additional Limited Partner pursuant to
Section 12.2.A(i) through (iii) of the Agreement.
2.
Definitions.

Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement, as modified by this
Partnership Unit Designation and the defined terms used herein. For purposes of
this Partnership Unit Designation, the following terms shall have the respective
meanings ascribed below:
“Adjustment Events” has the meaning set forth in Section 8 hereof.
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more LTIP Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Capital Account Limitation” has the meaning set forth in Section 7(b) hereof.
“Catch-Up Date” means, for any LTIP Unit that initially has a Sharing Percentage
that is less than 100%, the date (if any) on which such Sharing Percentage
increases to 100%.
“Catch-Up Year” means, for any LTIP Unit that initially has a Sharing Percentage
that is less than 100%, the Fiscal Year in which its Catch-Up Date occurs;
provided, however, that if the Catch-Up Date occurs after the end of any Fiscal
Year but prior to the distribution of Available Cash for the fourth quarter of
such Fiscal Year, the “Catch-Up Year” shall be such Fiscal Year.
“Constituent Person” has the meaning set forth in Section 7(f) hereof.
“Conversion Date” has the meaning set forth in Section 7(b) hereof.
“Conversion Notice” means a notice in the form attached hereto as Annex I.
“Conversion Right” has the meaning set forth in Section 7(a) hereof.


P-1

--------------------------------------------------------------------------------




“Economic Capital Account Balance” means, with respect to a holder of LTIP
Units, its Capital Account balance, plus the amount of its share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case, to the extent
attributable to its ownership of LTIP Units.
“Effective Date” means January 31, 2017.
“Eligible Unit” means, as of the time any Liquidating Gain is available to be
allocated to an LTIP Unit, an LTIP Unit to the extent, since the date of
issuance of such LTIP Unit, such Liquidating Gain when aggregated with other
Liquidating Gains realized since the date of issuance of such LTIP Unit exceeds
Liquidating Losses realized since the date of issuance of such LTIP Unit.
“Equity Plan” means any stock or other equity-based compensation plan now or
hereafter adopted by the Partnership or the Previous General Partner, including
the Plan.
“Forced Conversion” has the meaning set forth in Section 7(c) hereof.
“Forced Conversion Notice” has the meaning set forth in Section 7(c) hereof.
“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon liquidation of the Partnership), including but not limited to
Net Income realized in connection with an adjustment of Gross Asset Value of any
Partnership asset pursuant to subsection (b) of the definition of “Gross Asset
Value” in the Agreement.
“Liquidating Losses” means any net loss realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon liquidation of the Partnership), including but not
limited to Net Loss realized in connection with an adjustment of Gross Asset
Value of any Partnership asset pursuant to subsection (b) of the definition of
“Gross Asset Value” in the Agreement.
“LTIP Agreement” means a Vesting Agreement, the Plan or any applicable Equity
Plan or other compensatory arrangement or incentive program pursuant to which
LTIP Units are issued.
“LTIP Unit” shall mean a Partnership Unit with the designations, preferences and
relative, participating, optional or other special rights, powers and duties as
are set forth in this Partnership Unit Designation, and any LTIP Agreement
applicable thereto.
“Market Value” shall mean, as of any determination date and with respect to any
share of stock:
(i)    if the shares are listed or admitted to trading on any securities
exchange, the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
in either case as reported in the principal consolidated transaction reporting
system;
(ii)    if the shares are not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner; or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange, and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such


P-2

--------------------------------------------------------------------------------




quotations and other information as it considers, in its reasonable judgment,
appropriate; provided, further, that the General Partner is authorized to adjust
the market price for any trading day as may be necessary, in its judgment, to
reflect an event that occurs at any time after such day that would unfairly
distort the Market Value, including, without limitation, a stock dividend,
split, subdivision, reverse stock split, or share combination.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Partnership Common Unit” shall mean a Partnership Common Unit held by a
Non-Aimco Holder.
“Plan” means the Apartment Investment and Management Company 2015 Stock Award
and Incentive Plan, as amended from time to time.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Proposed Section 83 Safe Harbor Regulation” has the meaning set forth in
Section 13 hereof.
“Redemption Threshold” means a threshold that will be met with respect to one or
more LTIP Units if, when and to the extent such LTIP Units have satisfied the
Capital Account Limitation.
“REIT Share Economic Target” means, as of any date, the Market Value of a REIT
Share on such date, multiplied by the Adjustment Factor.
“Section 83 Safe Harbor” has the meaning set forth in Section 13 hereof.
“Sharing Percentage” means, with respect to any LTIP Unit, such percentage, if
any, that is specified as such in the Vesting Agreement or other documentation
pursuant to which such LTIP Unit was issued.
“Transaction” has the meaning set forth in Section 7(f) hereof.
“Unvested LTIP Units” has the meaning set forth in Section 3(a) hereof.
“Vested LTIP Units” has the meaning set forth in Section 3(a) hereof.
“Vesting Agreement” has the meaning set forth in Section 3(a) hereof.
3.
Vesting.

(a)    Vesting, Generally. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
Transfer pursuant to the terms of an award, vesting or other similar agreement
(a “Vesting Agreement”). The terms of any Vesting Agreement may be modified by
the General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
Plan or any other Equity Plan, if applicable. LTIP Units that were fully vested
when issued, or that have vested and are no longer subject to forfeiture under
the terms of a Vesting Agreement, are referred to as “Vested LTIP Units”; all
other LTIP Units are referred to as “Unvested LTIP Units.”
(b)    Forfeiture. Unless otherwise specified in the relevant LTIP Agreement,
upon the occurrence of any event specified in such LTIP Agreement as resulting
in either the right of the Partnership to repurchase LTIP Units at a specified
purchase price or the forfeiture of any LTIP Units, if the Partnership exercises
such right to repurchase or upon the occurrence of the event causing forfeiture
in accordance with the applicable LTIP Agreement, then the relevant LTIP Units
shall immediately, and without any further action, be treated as cancelled and
no longer outstanding for any purpose. Unless otherwise specified in the
applicable LTIP Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
payable to holders of such LTIP Units as of a record date prior to the effective
date of the forfeiture. Except as otherwise provided in the Agreement


P-3

--------------------------------------------------------------------------------




(including without limitation Section 4(d) hereof) or any LTIP Agreement, in
connection with the repurchase or forfeiture of any holder’s LTIP Units, the
balance of such holder’s Capital Account that is attributable to such holder’s
LTIP Units shall be reduced by the amount, if any, by which it exceeds the
target balance contemplated by Section 4(c) hereof, calculated with respect to
such holder’s remaining LTIP Units, if any.
4.
Allocations

(a)    General. Except as otherwise provided in the Agreement or the relevant
LTIP Agreement, Holders of LTIP Units shall be allocated Net Income, Net Loss
and depreciation and amortization expenses of the Partnership in amounts per
LTIP Unit determined in the same manner as amounts allocated per Partnership
Common Unit are determined; provided, however, that for any LTIP Unit that
initially has a Sharing Percentage that is less than 100%, until the Catch-Up
Year (if any) for such LTIP Unit, the amounts so allocated with respect to such
LTIP Unit pursuant to Section 6.2A(3) or Section 6.2B of the Agreement shall be
equal to the product of such Sharing Percentage and the amount that would
otherwise be allocable with respect to such LTIP Unit pursuant to this
Section 4(a). The allocations provided by the preceding sentence shall be
subject to Section 6.3B of the Agreement and any special allocations required by
Section 4(b) or Section 4(c) hereof. The General Partner is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income, Net Loss and depreciation and amortization expenses
of the Partnership under this Section 4(a), or to adjust the allocations made
under this Section 4(a), so that the ratio of (i) the total amount of Net
Income, Net Loss and depreciation and amortization expenses of the Partnership
allocated with respect to each LTIP Unit in any taxable year, to (ii) the total
amount distributed with respect to that LTIP Unit for such taxable year, is more
nearly equal to the ratio of (i) the Net Income, Net Loss and depreciation and
amortization expenses of the Partnership allocated with respect to the
Partnership Common Units for such taxable year, to (ii) the amounts distributed
with respect to the Partnership Common Units for such taxable year.
(b)    Special Allocations with Respect to LTIP Units in a Catch-Up Year. In the
Catch-Up Year (if any) for any LTIP Unit that initially has a Sharing Percentage
that is less than 100%, (i) Net Income, Net Loss and depreciation and
amortization expenses of the Partnership allocable under Article 6 of the
Agreement to holders of Partnership Common Units and LTIP Units not subject to
this Section 4(b) shall be recomputed after giving effect to the special
allocations with respect to such LTIP Unit under clause (ii) of this
Section 4(b), and (ii) the holder of such LTIP Unit shall be specially allocated
an amount of Net Income, Net Loss and depreciation and amortization expenses of
the Partnership equal to the excess of (x) the respective cumulative amounts
that would have been allocated with respect to such LTIP Unit had such LTIP Unit
been a Partnership Common Unit during the period from the date of issuance of
such LTIP Unit through the end of the Fiscal Year immediately prior to the
Catch-Up Year, over (y) the respective cumulative amounts actually allocated
with respect to such LTIP Unit during such period. Such special allocation shall
be in addition to any amounts allocated to the holder of such LTIP Unit pursuant
to Section 4(a).
(c)    Special Allocations of Liquidating Gains with Respect to LTIP Units. If
Liquidating Gains are allocated under this Section 4(c), Net Income, Net Loss
and depreciation and amortization expenses of the Partnership allocable under
Article 6 of the Agreement to holders of Partnership Common Units and LTIP Units
not subject to this Section 4(c) shall be recomputed without regard to the
Liquidating Gains so allocated. After giving effect to the special allocations
set forth in Section 6.3.B of the Agreement and Section 4(d) hereof, and
notwithstanding the provisions of Section 6.2 of the Agreement, any Liquidating
Gains shall first be allocated to the holders of Eligible Units until the
Economic Capital Account Balance of each such holder, to the extent attributable
to such holder’s ownership of Eligible Units, is equal to (i) the REIT Share
Economic Target, multiplied by (ii) the number of such holder’s Eligible Units,
it being understood that Liquidating Gains will be so allocated only to the
extent each such Eligible Unit is eligible to be allocated Liquidating Gains.
Except as otherwise provided in any LTIP Agreement, any such allocations shall
be made among the holders of Eligible Units in proportion to the amounts
eligible to be allocated to each under this Section 4(c). The parties agree that
the intent of this Section 4(c) is to make the Capital Account balances of the
holders of LTIP Units, to the extent attributable to their LTIP Units,
economically equivalent (on a per-unit basis) to the Market Value of a REIT
Share on the date as of which such special allocation pursuant to this
Section 4(c) is being made, multiplied by the Conversion Factor, but only to the
extent the Partnership has recognized cumulative net gains with respect to its
assets since the issuance of the relevant LTIP Unit. The allocations set forth
in this Section 4(c) shall be taken into account for determining the Capital
Account of each Partner, including for purposes of Section 6.3.C of the
Agreement.


P-4

--------------------------------------------------------------------------------




(d)    Forfeiture Allocations. Upon a forfeiture of any Unvested LTIP Units by
any Partner, gross items of income, gain, loss or deduction shall be allocated
to such Partner if and to the extent required by final Regulations promulgated
after the Effective Date to ensure that allocations made with respect to all
unvested Partnership Interests are recognized under Code Section 704(b).
5.
Distributions.

(a)    Operating Distributions. Except as otherwise provided in the Agreement or
the relevant LTIP Agreement, holders of LTIP Units shall be entitled to receive,
if, when and as authorized by the General Partner out of funds or other property
legally available for the payment of distributions, regular, special,
extraordinary or other distributions (other than distributions upon or pursuant
to the liquidation of the Partnership) which may be made from time to time, in
an amount per LTIP Unit equal to the amount of any such distributions that would
have been payable to such holders if the LTIP Units had been Partnership Common
Units (if applicable, assuming such LTIP Units were held for the entire period
to which such distributions relate); provided, that if any LTIP Unit has a
Sharing Percentage then in effect that is less than 100%, the holder of such
LTIP Unit will only be entitled to receive such distributions in an amount equal
to the product of the Sharing Percentage for such LTIP Unit and the amount that
would otherwise be distributable with respect to such LTIP Unit pursuant to this
Section 5(a).
(b)    Liquidating Distributions. Each holder of LTIP Units shall also be
entitled to receive, if, when and as authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
distributions upon liquidation of the Partnership in an amount equal to the
positive balance of such holder’s Capital Account as of the date of liquidation
(after taking into account any allocations pursuant to the liquidation) to the
extent attributable to the ownership of such LTIP Units as set forth in
Section 13.2 of the Agreement.
(c)    Distributions Generally. Distributions on the LTIP Units, if authorized,
shall be payable on such dates and in such manner as may be authorized by the
General Partner. Absent a contrary determination by the General Partner, the
payment and record dates for distributions on LTIP Units shall be the same as
the payment and record dates for the corresponding distribution on the
Partnership Common Units. A holder of LTIP Units will only be entitled to
distributions with respect to an LTIP Unit as set forth in this Exhibit BB and,
in making distributions pursuant to Section 5.1 of the Agreement, the General
Partner of the Partnership shall take into account the provisions of this
Section 5.
6.
Redemption.

Holders of LTIP Units shall not be entitled to the Redemption right provided for
in Section 8.6 of the Agreement, unless, until and to the extent such LTIP Units
have been converted into Partnership Common Units.
7.
Conversion to Partnership Common Units.

(a)    A holder of LTIP Units that is a Qualifying Party shall have the right
(the “Conversion Right”), at such holder’s option, at any time to convert all or
a portion of such holder’s Vested LTIP Units into Partnership Common Units,
taking into account all adjustments (if any) made pursuant to Section 8 hereof;
provided, however, that a Qualifying Party may not exercise the Conversion Right
for less than one thousand (1,000) Vested LTIP Units or, if such Qualifying
Party holds less than one thousand (1,000) Vested LTIP Units, all of the Vested
LTIP Units held by such Qualifying Party that are not subject to the limitation
on conversion under Section 7(b) hereof. Qualifying Parties shall not have the
right to convert Unvested LTIP Units into Partnership Common Units until they
become Vested LTIP Units; provided, however, that when a Qualifying Party is
notified of the expected occurrence of an event that will cause his or her
Unvested LTIP Units to become Vested LTIP Units, such Qualifying Party may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
Qualifying Party, shall be accepted by the Partnership subject to such
condition. In all cases, the conversion of any LTIP Units into Partnership
Common Units shall be subject to the conditions and procedures set forth in this
Section 7.


P-5

--------------------------------------------------------------------------------




(b)    A Qualifying Party may convert Vested LTIP Units into an equal number of
Partnership Common Units, giving effect to all adjustments (if any) made
pursuant to Section 8 hereof; provided, however, that in no event may a
Qualifying Party convert a number of Vested LTIP Units that exceeds (x) the
Economic Capital Account Balance of such Qualifying Party that is attributable
to such Qualifying Party’s ownership of LTIP Units, divided by (y) the REIT
Share Economic Target, in each case, determined as of a date on which
satisfaction of the Redemption Threshold is being determined (the “Capital
Account Limitation”). In order to exercise the Conversion Right, a Qualifying
Party shall deliver a Conversion Notice to the Partnership not less than three
(3) nor more than ten (10) days prior to the date of conversion (the “Conversion
Date”) specified in such Conversion Notice; provided, however, that if the
General Partner has not given to the Qualifying Party notice of a proposed or
upcoming Transaction at least thirty (30) days prior to the effective date of
such Transaction, then the Qualifying Party shall have the right to deliver a
Conversion Notice until the earlier of (x) the tenth (10th) day after such
notice from the General Partner of a Transaction or (y) the third (3rd) Business
Day immediately preceding the effective date of such Transaction. A Conversion
Notice shall be provided in the manner provided in Section 15.1 of the
Agreement. Each Qualifying Party seeking to convert Vested LTIP Units covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 7 shall be free and clear of all liens. For purposes of
the definition of “Twelve-Month Period” in the Agreement, any holder of LTIP
Units that have been converted to Partnership Common Units shall be deemed to
have acquired such Partnership Common Units when such LTIP Units were acquired.
A holder of LTIP Units that is a Qualifying Party may deliver a Notice of
Redemption pursuant to Section 8.6 of the Agreement relating to the Partnership
Common Units to be received upon conversion of LTIP Units in advance of the
Conversion Date; provided, however, that the Redemption of such Partnership
Common Units shall not take place until on or after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to enable a
Qualifying Party that satisfies the Twelve-Month Period to effect a Redemption
of the Partnership Common Units received upon conversion of Vested LTIP Units
simultaneously with such conversion, with the further consequence that, if the
Previous General Partner elects to assume the Partnership’s redemption
obligation with respect to such Partnership Common Units under Section 8.6 of
the Agreement by delivering to such Qualifying Party REIT Shares rather than
cash, then such Qualifying Party can receive such REIT Shares simultaneously
with the conversion of such Vested LTIP Units into Partnership Common Units. The
General Partner shall cooperate with a Qualifying Party to coordinate the timing
of the different events described in the foregoing sentence.
(c)    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units to be converted (a “Forced Conversion”)
into an equal number of Partnership Common Units, giving effect to all
adjustments (if any) made pursuant to Section 8 hereof; provided, however, that
the Partnership may not cause a Forced Conversion of any LTIP Units that would
not at the time be eligible for conversion at the option of the holder thereof
pursuant to Section 7(b) hereof. In order to exercise its right of Forced
Conversion, the Partnership shall deliver a written notice of such Forced
Conversion (a “Forced Conversion Notice”) to the applicable holder of LTIP Units
specifying the number of LTIP Units subject to the Forced Conversion, which
notice shall be given not less than ten (10) nor more than sixty (60) days prior
to the Conversion Date specified in such notice. A Forced Conversion Notice
shall be provided in the manner provided in Section 15.1 of the Agreement.
(d)    A conversion of Vested LTIP Units for which the holder thereof has given
a Conversion Notice, or the Partnership has given a Forced Conversion Notice,
shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such holder of LTIP Units, as
of which time such holder of LTIP Units shall be credited on the books and
records of the Partnership as of the opening of business on the next day with
the number of Partnership Common Units into which such LTIP Units were
converted. After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such holder of LTIP Units, upon his or her written request, a
certificate of the General Partner certifying the number of Partnership Common
Units and remaining LTIP Units, if any, held by such person immediately after
such conversion. The Assignee of any Limited Partner may exercise the rights of
such Limited Partner pursuant to this Section 7 and such Limited Partner shall
be bound by the exercise of such rights by the Assignee.
(e)    For purposes of making future allocations under Section 4(c) hereof and
applying the Capital Account Limitation, if any LTIP Units are converted into
Partnership Common Units, the portion of the Economic Capital Account Balance of
the holder of such LTIP Units that is treated as attributable to such holder’s
LTIP Units


P-6

--------------------------------------------------------------------------------




shall be reduced, as of the date of conversion, by the product of the number of
LTIP Units converted and the REIT Share Economic Target, determined as of the
relevant Conversion Date.
(f)    If the Partnership or the Previous General Partner shall be a party to
any transaction (including without limitation a merger, consolidation, statutory
exchange, sale of all or substantially all of the Partnership’s assets or other
business combination or reorganization, but excluding any Adjustment Event, in
each case, as a result of which Partnership Common Units shall be exchanged for
or converted into the right, or the holders shall otherwise be entitled, to
receive cash, securities or other property or any combination thereof (each of
the foregoing being referred to herein as a “Transaction”)), then the General
Partner shall, immediately prior to the Transaction, exercise its right to cause
a Forced Conversion with respect to the maximum number of LTIP Units then
eligible for conversion, taking into account any allocations that occur in
connection with the Transaction or that would occur in connection with the
Transaction if the assets of the Partnership were sold at the Transaction price
or the portion thereof attributable to the Partnership, as determined by the
General Partner in good faith, or if applicable, at a value for the Partnership
assets determined by the General Partner in good faith using the value
attributed to the Partnership Common Units in the context of the Transaction (in
which case the Conversion Date shall be the effective date of the Transaction
and the conversion shall occur immediately prior to the effectiveness of the
Transaction). In anticipation of such Forced Conversion and the consummation of
the Transaction, the Partnership shall use commercially reasonable efforts to
cause each holder of LTIP Units to be afforded the right to receive in
connection with such Transaction in consideration for the Partnership Common
Units into which his or her LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Transaction by a holder of the same
number of Partnership Common Units, assuming such holder is not a Person with
which the Partnership consolidated or into which the Partnership merged or which
merged into the Partnership or to which such sale or transfer was made, as the
case may be (a “Constituent Person”), or an affiliate of a Constituent Person.
In the event that holders of Partnership Common Units have the opportunity to
elect the form or type of consideration to be received upon consummation of the
Transaction, prior to such Transaction, the General Partner shall give prompt
written notice to each holder of LTIP Units of such opportunity, and shall use
commercially reasonable efforts to afford each holder of LTIP Units the right to
elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into Partnership Common Units in connection with such Transaction. If a
holder of LTIP Units fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held by him or her
(or by any of his or her transferees) the same kind and amount of consideration
that a holder of Partnership Common Units would receive if such holder of
Partnership Common Units failed to make such an election. Subject to the rights
of the Partnership and the General Partner under any LTIP Agreement, the
Partnership shall use commercially reasonable efforts to cause the terms of any
Transaction to be consistent with the provisions of this Section 7(f) and to
enter into an agreement with the successor or acquiring entity, as the case may
be, for the benefit of any holder of LTIP Units that will not be converted into
Partnership Common Units in connection with the Transaction that will
(i) contain provisions enabling the Qualifying Parties that remain outstanding
after such Transaction to convert their LTIP Units into securities as comparable
as reasonably possible under the circumstances to the Partnership Common Units
and (ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in the
Agreement, including this Exhibit BB, for the benefit of the holder of LTIP
Units.
(g)    No conversion of LTIP Units into Partnership Common Units may be made by
a Person if, based on the advice of the Partnership’s counsel or accounting
firm, the Partnership believes there is a material risk that such conversion
could (i) result in the Partnership’s being treated as an association taxable as
a corporation, (ii) adversely affect the ability of the Previous General Partner
to continue to qualify as a REIT or subject the Previous General Partner to any
additional taxes under Section 857 or Section 4981 of the Code, or (iii) be
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or cause the Partnership to fail to qualify for a safe harbor from such
treatment which the Partnership desires to preserve.
8.
Adjustments.

The Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and Partnership Common Units for conversion, distributions,
allocations and other purposes, including without limitation


P-7

--------------------------------------------------------------------------------




complying with the following procedures; provided, that the foregoing is not
intended to alter (a) differences as a result of a Sharing Percentage that is
less than 100%, (b) the special allocations pursuant to Section 4 hereof, or
(c) differences between distributions to be made with respect to LTIP Units and
Partnership Common Units pursuant to Section 13.2 of the Agreement and
Section 5(b) hereof in the event that the Capital Accounts attributable to the
LTIP Units are less than those attributable to Partnership Common Units due to
insufficient special allocations pursuant to Section 4(c) hereof or related
provisions. If an Adjustment Event (as defined below) occurs, then the General
Partner shall take any action reasonably necessary, including any amendment to
the Agreement or update Exhibit A to the Agreement adjusting the number of
outstanding LTIP Units or subdividing or combining outstanding LTIP Units, to
maintain a one-for-one conversion and economic equivalence ratio between
Partnership Common Units and LTIP Units. The following shall be “Adjustment
Events”: (i) the Partnership makes a distribution on all outstanding Partnership
Common Units in Partnership Units, (ii) the Partnership subdivides the
outstanding Partnership Common Units into a greater number of units or combines
the outstanding Partnership Common Units into a smaller number of units, or
(iii) the Partnership issues any Partnership Units in exchange for its
outstanding Partnership Common Units by way of a reclassification or
recapitalization of its Partnership Common Units. If more than one Adjustment
Event occurs, any adjustment to the LTIP Units need be made only once using a
single formula that takes into account each and every Adjustment Event as if all
Adjustment Events occurred simultaneously. For the avoidance of doubt, the
following shall not be Adjustment Events: (x) the issuance of Partnership Units
in a financing, reorganization, acquisition or other similar business
transaction, (y) the issuance of Partnership Units pursuant to any employee
benefit or compensation plan or distribution reinvestment plan, or (z) the
issuance of any Partnership Units to the General Partner in respect of a capital
contribution to the Partnership. If the Partnership takes an action affecting
the Partnership Common Units other than actions specifically described above as
“Adjustment Events,” and in the opinion of the General Partner such action would
require an action to maintain the one-to-one correspondence described above, the
General Partner shall have the right to take such action, to the extent
permitted by law, the Plan and by any other applicable Equity Plan or other
compensatory arrangement or incentive program pursuant to which LTIP Units are
issued, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be reasonably appropriate under the circumstances.
If an amendment is made to the Agreement adjusting the number of outstanding
LTIP Units as herein provided, the Partnership shall promptly file in the books
and records of the Partnership an officer’s certificate setting forth a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after the filing of such certificate, the Partnership shall mail a
notice to each holder of LTIP Units setting forth the adjustment to his or her
LTIP Units and the effective date of such adjustment. Any adjustment to the
number of outstanding LTIP Units pursuant to this Section 8 shall be binding on
the Partnership and every Limited Partner.
9.
Status of Reacquired Units.

All LTIP Units that have been issued and reacquired in any manner by the
Partnership shall be deemed cancelled and no longer outstanding.
10.
General.

The General Partner shall amend Exhibit A to the Agreement from time to time to
the extent necessary to reflect accurately the issuance of, and subsequent
redemption, or any other event having an effect on the ownership of, the LTIP
Units. Unless the General Partner determines otherwise, LTIP Units shall not be
certificated.
11.
Voting Rights.

Limited Partners holding LTIP Units shall have the same voting rights as Limited
Partners holding Partnership Common Units, with the LTIP Units voting together
as a single class with the Partnership Common Units and having one vote per LTIP
Unit, and holders of LTIP Units shall not be entitled to approve, vote on or
consent to any other matter.


P-8

--------------------------------------------------------------------------------




12.
Restrictions on Transfer.

Subject to the terms of any Vesting Agreement, LTIP Units are subject to the
same restrictions on transfer, and the holders of LTIP Units shall be entitled
to the same rights of transfer, as are applicable to Partnership Common Units as
set forth in the Agreement.
13.
Section 83 Safe Harbor.

Each Partner authorizes the General Partner to elect to apply the safe harbor
(the “Section 83 Safe Harbor”) set forth in proposed Regulations
Section 1.83-3(l) and proposed Internal Revenue Service Revenue Procedure
published in Notice 2005-43 (together, the “Proposed Section 83 Safe Harbor
Regulation”) (under which the fair market value of a Partnership Interest that
is Transferred in connection with the performance of services is treated as
being equal to the liquidation value of the interest), or in similar Regulations
or guidance, if such Proposed Section 83 Safe Harbor Regulation or similar
Regulations are promulgated as final or temporary Regulations. If the General
Partner determines that the Partnership should make such election, the General
Partner is hereby authorized to amend the Agreement without the consent of any
other Partner to provide that (i) the Partnership is authorized and directed to
elect the Section 83 Safe Harbor, (ii) the Partnership and each of its Partners
(including any Person to whom a Partnership Interest, including an LTIP Unit, is
Transferred in connection with the performance of services) will comply with all
requirements of the Section 83 Safe Harbor with respect to all Partnership
Interests Transferred in connection with the performance of services while such
election remains in effect, and (iii) the Partnership and each of its Partners
will take all actions necessary, including providing the Partnership with any
required information, to permit the Partnership to comply with the requirements
set forth or referred to in the applicable Regulations for such election to be
effective until such time (if any) as the General Partner determines, in its
sole discretion, that the Partnership should terminate such election. The
General Partner is further authorized to amend the Agreement to modify Article 6
of the Agreement to the extent the General Partner determines in its discretion
that such modification is necessary or desirable as a result of the issuance of
any applicable law, Regulations, notice or ruling relating to the tax treatment
of the transfer of Partnership Interests in connection with the performance of
services. Notwithstanding anything to the contrary in the Agreement, each
Partner expressly confirms that it will be legally bound by any such amendment.




P-9

--------------------------------------------------------------------------------





ANNEX I
TO EXHIBIT P
NOTICE OF CONVERSION OF LTIP UNITS
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street, Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of LTIP Units in AIMCO Properties, L.P. (the “Partnership”) set forth
below into Partnership Common Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of AIMCO Properties, L.P.,
dated as of July 29, 1994, as it may be amended and supplemented from time to
time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the LTIP Units. The undersigned hereby represents, warrants,
and agrees that: (i) the undersigned holder of LTIP Units has, and at the
Conversion Date will have, good, marketable and unencumbered title to such LTIP
Units, free and clear of the rights or interests of any other person or entity;
(ii) the undersigned holder of LTIP Units has, and at the Conversion Date will
have, the full right, power and authority to convert such LTIP Units as provided
herein; and (iii) the undersigned holder of LTIP Units has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such conversion.
Name of Holder: _____________
Dated: ____________
Number of LTIP Units to be converted: _________
Conversion Date:
_____________________________________________
(Signature of Holder)
_____________________________________________
(Street Address)
_____________________________________________
(City)    (State)    (Zip Code)
Medallion Guarantee:
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17Ad-15.


P-I-1